Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of June 7, 2013

among

H. J. HEINZ COMPANY,

as the Borrower,

HAWK ACQUISITION SUB, INC.,

as the Initial Borrower,

HAWK ACQUISITION INTERMEDIATE CORPORATION II,

as Holdings,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

BANCO DO BRASIL, S.A.,

BNP PARIBAS,

COOPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,

NEW YORK BRANCH,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, N.A.,

ITAU BBA INTERNATIONAL PLC (formerly Itau BBA International Limited),

PNC BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and

UBS SECURITIES LLC,

as Co-Documentation Agents

U.S. BANK NATIONAL ASSOCIATION,

MORGAN STANLEY SENIOR FUNDING, INC., and

INTESA SANPAOLO S.P.A.,

as Co-Documentation Agent for the Revolving Credit Facilities

and

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

BARCLAYS BANK PLC

and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I    Definitions and Accounting Terms   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Other Interpretive Provisions

     61   

Section 1.03

 

Accounting Terms

     62   

Section 1.04

 

Rounding

     62   

Section 1.05

 

References to Agreements, Laws, Etc.

     62   

Section 1.06

 

Times of Day

     63   

Section 1.07

 

Timing of Payment or Performance

     63   

Section 1.08

 

Currency Equivalents Generally

     63    ARTICLE II    The Commitments and Credit Extensions   

Section 2.01

 

The Loans

     64   

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

     65   

Section 2.03

 

Letters of Credit

     66   

Section 2.04

 

Swing Line Loans

     74   

Section 2.05

 

Prepayments

     76   

Section 2.06

 

Termination or Reduction of Commitments

     83   

Section 2.07

 

Repayment of Loans

     83   

Section 2.08

 

Interest

     84   

Section 2.09

 

Fees

     84   

Section 2.10

 

Computation of Interest and Fees

     85   

Section 2.11

 

Evidence of Indebtedness

     85   

Section 2.12

 

Payments Generally

     86   

Section 2.13

 

Sharing of Payments

     87   

Section 2.14

 

Incremental Credit Extensions

     88   

Section 2.15

 

Extensions of Term Loans and Revolving Credit Commitments

     91   

Section 2.16

 

Defaulting Lenders

     93    ARTICLE III    Taxes, Increased Costs Protection and Illegality   

Section 3.01

 

Taxes

     95   

Section 3.02

 

Inability to Determine Rates

     98   

Section 3.03

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     99   

Section 3.04

 

Funding Losses

     100   

Section 3.05

 

Matters Applicable to All Requests for Compensation

     100   

Section 3.06

 

Replacement of Lenders under Certain Circumstances

     101   

Section 3.07

 

Survival

     102   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV    Conditions Precedent to Credit Extensions   

Section 4.01

 

Conditions of Initial Credit Extension

     102   

Section 4.02

 

Conditions to All Credit Extensions

     105    ARTICLE V    Representations and Warranties   

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

     106   

Section 5.02

 

Authorization; No Contravention

     106   

Section 5.03

 

Governmental Authorization; Other Consents

     106   

Section 5.04

 

Binding Effect

     107   

Section 5.05

 

Financial Statements; No Material Adverse Effect

     107   

Section 5.06

 

Litigation

     107   

Section 5.07

 

Ownership of Property; Liens

     108   

Section 5.08

 

Environmental Compliance

     108   

Section 5.09

 

Taxes

     108   

Section 5.10

 

Compliance with ERISA

     109   

Section 5.11

 

Subsidiaries; Equity Interests

     109   

Section 5.12

 

Margin Regulations; Investment Company Act

     109   

Section 5.13

 

Disclosure

     109   

Section 5.14

 

Intellectual Property; Licenses, Etc.

     110   

Section 5.15

 

Solvency

     110   

Section 5.16

 

Collateral Documents

     110   

Section 5.17

 

Use of Proceeds

     110   

Section 5.18

 

Senior Indebtedness

     110    ARTICLE VI    Affirmative Covenants   

Section 6.01

 

Financial Statements

     110   

Section 6.02

 

Certificates; Other Information

     112   

Section 6.03

 

Notices

     113   

Section 6.04

 

Maintenance of Existence

     113   

Section 6.05

 

Maintenance of Properties

     113   

Section 6.06

 

Maintenance of Insurance

     114   

Section 6.07

 

Compliance with Laws

     114   

Section 6.08

 

Books and Records

     114   

Section 6.09

 

Inspection Rights

     114   

Section 6.10

 

Covenant to Guarantee Obligations and Give Security

     115   

Section 6.11

 

Use of Proceeds

     116   

Section 6.12

 

Further Assurances and Post-Closing Covenants

     116   

Section 6.13

 

Designation of Subsidiaries

     117   

Section 6.14

 

Payment of Taxes

     117   

Section 6.15

 

Nature of Business

     117   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VII    Negative Covenants   

Section 7.01

 

Liens

     118   

Section 7.02

 

Investments

     121   

Section 7.03

 

Indebtedness

     124   

Section 7.04

 

Fundamental Changes

     128   

Section 7.05

 

Dispositions

     129   

Section 7.06

 

Restricted Payments

     131   

Section 7.07

 

Transactions with Affiliates

     134   

Section 7.08

 

Prepayments, Etc., of Indebtedness

     135   

Section 7.09

 

First Lien Senior Secured Leverage Ratio

     136   

Section 7.10

 

Negative Pledge and Subsidiary Distributions

     137    ARTICLE VIII    Events of Default and Remedies   

Section 8.01

 

Events of Default

     138   

Section 8.02

 

Remedies Upon Event of Default

     140   

Section 8.03

 

Exclusion of Immaterial Subsidiaries

     141   

Section 8.04

 

Application of Funds

     141   

Section 8.05

 

Permitted Holders’ Right to Cure

     142    ARTICLE IX    Administrative Agent and Other Agents   

Section 9.01

 

Appointment and Authorization of Agents

     143   

Section 9.02

 

Delegation of Duties

     144   

Section 9.03

 

Liability of Agents

     144   

Section 9.04

 

Reliance by Agents

     145   

Section 9.05

 

Notice of Default

     145   

Section 9.06

 

Credit Decision; Disclosure of Information by Agents

     145   

Section 9.07

 

Indemnification of Agents

     146   

Section 9.08

 

Agents in their Individual Capacities

     146   

Section 9.09

 

Successor Agents

     146   

Section 9.10

 

Administrative Agent May File Proofs of Claim

     147   

Section 9.11

 

Collateral and Guaranty Matters

     148   

Section 9.12

 

Other Agents; Arrangers and Managers

     149   

Section 9.13

 

Appointment of Supplemental Administrative Agents

     149   

Section 9.14

 

Withholding Tax

     150   

Section 9.15

 

Cash Management Obligations; Secured Hedge Agreements

     150    ARTICLE X    Miscellaneous   

Section 10.01

 

Amendments, Etc.

     150   

Section 10.02

 

Notices and Other Communications; Facsimile Copies

     152   

 

-iii-



--------------------------------------------------------------------------------

         Page Section 10.03   No Waiver; Cumulative Remedies    154
Section 10.04   Attorney Costs and Expenses    154 Section 10.05  
Indemnification by the Borrower    155 Section 10.06   Payments Set Aside    156
Section 10.07   Successors and Assigns    156 Section 10.08   Confidentiality   
161 Section 10.09   Setoff    161 Section 10.10   Counterparts    162
Section 10.11   Integration    162 Section 10.12   Survival of Representations
and Warranties    162 Section 10.13   Severability    162 Section 10.14  
GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS    163 Section 10.15   WAIVER OF
RIGHT TO TRIAL BY JURY    163 Section 10.16   Binding Effect    164
Section 10.17   Judgment Currency    164 Section 10.18   Lender Action    164
Section 10.19   USA PATRIOT Act    164 Section 10.20   Notes Intercreditor
Agreement    164 Section 10.21   Obligations Absolute    164 Section 10.22   No
Advisory or Fiduciary Responsibility    165

 

SCHEDULES 1.01A   —    Certain Security Interests and Guarantees 1.01B   —   
Unrestricted Subsidiaries 1.01C   —    Excluded Subsidiaries 1.01D   —   
Guarantors 1.01E   —    Mandatory Cost Formula 1.01F   —    Material Real
Properties 2.01   —    Commitments 5.06   —    Litigation 5.11   —   
Subsidiaries and Other Equity Investments 7.01(b)   —    Existing Liens 7.03(c)
  —    Surviving Indebtedness 7.05   —    Specified Dispositions 7.07   —   
Transactions with Affiliates 10.02   —    Administrative Agent’s Office, Certain
Addresses for Notices EXHIBITS Form of      A   —    Committed Loan Notice B   —
   Swing Line Loan Notice C-1   —    Term Note C-2   —    Revolving Credit Note
D   —    Compliance Certificate E   —    Assignment and Assumption F   —   
Guaranty G   —    Security Agreement

 

-iv-



--------------------------------------------------------------------------------

H-1   —    Opinion Matters — New York Counsel to Loan Parties H-2   —    Opinion
Matters — Pennsylvania Counsel to Loan Parties H-3   —    Opinion Matters —
Idaho Counsel to Loan Parties I   —    Officer’s Certificate J   —    Discounted
Prepayment Option Notice K   —    Lender Participation Notice L   —   
Discounted Voluntary Prepayment Notice M   —    Notes Intercreditor Agreement N
  —    United States Tax Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of June 7, 2013, among H. J. HEINZ
COMPANY, a Pennsylvania corporation (the “Borrower”), HAWK ACQUISITION SUB,
INC., a Pennsylvania corporation (the “Initial Borrower”), HAWK ACQUISITION
INTERMEDIATE CORPORATION II, a Delaware corporation (“Holdings”), JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

1. The Sponsor (as this and other capitalized terms used in these Preliminary
Statements are defined in Section 1.01 below) intends to acquire (the
“Acquisition”) all of the outstanding common stock of the Borrower. To effect
the Acquisition, (i) the Sponsor and certain other Investors will make the
Equity Contribution, (ii) the Borrower and the Initial Borrower will consummate
the transactions contemplated by the Agreement and Plan of Merger, dated as of
February 13, 2013 (as amended, the “Merger Agreement”), by and among the
Borrower, the Initial Borrower and Hawk Acquisition Holding Corporation
(“Parent”), and (iii) pursuant to the Merger Agreement, the Initial Borrower
will merge with and into the Borrower (the “Merger”), with the Borrower as the
surviving entity.

2. The Initial Borrower has requested that immediately prior to the consummation
of the Acquisition and the Merger, the Lenders extend credit to the Initial
Borrower in the form of (i) Term B-1 Loans in an initial aggregate principal
amount equal to $2,950,000,000, (ii) Term B-2 Loans in an initial aggregate
principal amount equal to $6,550,000,000 and (iii) Revolving Credit Facilities
in an initial aggregate principal amount of $2,000,000,000. The Revolving Credit
Facilities may include one or more Swing Line Loans and one or more Letters of
Credit from time to time.

3. The proceeds of the Term B Loans and the Initial Revolving Borrowing (to the
extent permitted in accordance with the definition of the term “Permitted
Initial Revolving Borrowing”), together with the proceeds of (i) the Senior
Secured Notes and (ii) the Equity Contribution, will be used to finance the
Acquisition and the Transaction Expenses and, subject to the terms and
conditions set forth herein, to consummate the Refinancing. The proceeds of
Revolving Credit Loans made after the Closing Date and Letters of Credit will be
used for working capital and other general corporate purposes of the Borrower
and its Subsidiaries. Swing Line Loans will be used for general corporate
purposes of the Borrower and its Subsidiaries.

4. The Lenders have indicated their willingness to lend, and the L/C Issuer has
indicated its willingness to issue Letters of Credit, in each case, on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).



--------------------------------------------------------------------------------

“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).

“Accounting Changes” has the meaning specified in Section 1.03(d).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisition” has the meaning specified in the Preliminary Statements to this
Agreement.

“Additional Lender” has the meaning specified in Section 2.14(d).

“Additional Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

“Administrative Agent” means, subject to Section 9.13, JPMCB (and any of its
Affiliates selected by JPMCB to act as administrative agent for any of the
facilities provided hereunder), in its capacity as administrative agent under
the Loan Documents, or any successor administrative agent appointed in
accordance with Section 9.09.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Notwithstanding the foregoing,
no Lender listed on Schedule 2.01 (nor any of their respective Affiliates a
majority of the voting Equity Interests of which are owned directly or
indirectly by a parent company of any such Lender) shall be deemed to be an
Affiliate of the Borrower, any Restricted Subsidiary or any Investor unless such
Investor directly or indirectly owns a majority of the voting Equity Interests
of any such Person.

“Affiliated Debt Fund” means a Sponsor Affiliated Lender that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business and with
respect to which neither the Sponsor nor Berkshire Hathaway, directly or
indirectly, possesses the power to direct or cause the direction of the
investment policies of such entity.

 

-2-



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“Alternative Currency” means each of Euro, British Pounds Sterling, Australian
Dollars, Brazilian Real, Canadian Dollars, Chinese Yuan, Danish Kroner, Egyptian
Pound, Hong Kong Dollars, Indian Rupee, Indonesian Rupiah, Japanese Yen, Korean
Won, Mexican Pesos, New Zealand Dollars, Russian Ruble, Singapore Dollars,
Swedish Kroner, Swiss Francs, and each other currency (other than Dollars) that
is a lawful currency that is readily available and freely transferable and
convertible into Dollars.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans, Base Rate Loans, L/C
Advances, Swing Line Loans or Letters of Credit, as applicable, as notified to
the Administrative Agent, any of which offices may be changed by such Lender.

“Applicable Participants” means (i) with respect to any Multicurrency Tranche 1
Swing Line Loan or Multicurrency Tranche 1 Letter of Credit, the Multicurrency
Tranche 1 Revolving Credit Lenders, (ii) with respect to any Multicurrency
Tranche 2 Swing Line Loan or Multicurrency Tranche 2 Letter of Credit, the
Multicurrency Tranche 2 Revolving Credit Lenders and (iii) with respect to any
U.S. Swing Line Loan or U.S. Letter of Credit, the U.S. Revolving Credit
Lenders.

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (provided that (i) in the case of Section 2.16 when a
Defaulting Lender shall exist, “Applicable Percentage” with respect to any
Revolving Credit Facility shall be determined by disregarding any Defaulting
Lender’s Revolving Credit Commitment under such Revolving Credit Facility and
(ii) if the Commitments under any Revolving Credit Facility have terminated or
expired, the Applicable Percentages of the Lenders under such Revolving Facility
shall be determined based upon the Revolving Credit Commitments thereunder most
recently in effect) and (b) with respect to the Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s Outstanding Amount
of the Loans of such Class and the denominator of which is the aggregate
Outstanding Amount of all Loans of such Class.

 

-3-



--------------------------------------------------------------------------------

“Applicable Rate” means a percentage per annum equal to:

(a) (i) for Eurocurrency Rate Loans that are Term B-1 Loans, 2.25%, and (ii) for
Base Rate Loans that are Term B-1 Loans, 1.25% (provided that, in each case, if
the First Lien Senior Secured Leverage Ratio as set forth in the Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a) for
any fiscal quarter beginning on or prior to the date that is 18 months following
the Closing Date is less than or equal to 2.1 to 1.0, such Applicable Rate shall
decrease by 0.25% (i.e., 25 basis points)),

(b) (i) for Eurocurrency Rate Loans that are Term B-2 Loans, 2.50%, and (ii) for
Base Rate Loans that are Term B-2 Loans, 1.50% (provided that, in each case, if
the First Lien Senior Secured Leverage Ratio as set forth in the Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a) for
any fiscal quarter beginning on or prior to the date that is 18 months following
the Closing Date is less than or equal to 2.1 to 1.0, such Applicable Rate shall
decrease by 0.25% (i.e., 25 basis points)), and

(c) (i) until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are
Revolving Credit Loans, 2.00%, (B) for Base Rate Loans that are Revolving Credit
Loans, 1.00%, (C) for letter of credit fees, 2.00% per annum and (D) for
Commitment Fees 0.50% and (ii) thereafter, in connection with Revolving Credit
Loans, the percentages per annum set forth in the table below, based upon the
First Lien Senior Secured Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Rate

 

Pricing Level

   First Lien Senior
Secured Leverage
Ratio    Letter
of Credit
Fees     Base Rate  for
Revolving
Loans     Eurocurrency Rate
for Revolving
Loans     Commitment
Fees  

I

   > 3.75x      2.00 %      1.00 %      2.00 %      0.50 % 

II

   £3.75x


but > 3.25x

     1.75 %      0.75 %      1.75 %      0.50 % 

III

   £ 3.25x      1.50 %      0.50 %      1.50 %      0.375 % 

Any increase or decrease in the Applicable Rate pursuant to clause (a), (b) or
(c) above resulting from a change in the First Lien Senior Secured Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 6.02(a).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Senior Secured Leverage Ratio set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason and the
result thereof is that the Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the First Lien Senior Secured Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Rate” for
any day occurring within the period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined First Lien Senior Secured Leverage Ratio for such period,
and any shortfall in the interest or fees theretofore paid by the Borrower for
the relevant period pursuant to Section 2.08 and Section 2.09 as a result of the
miscalculation of the First Lien

 

-4-



--------------------------------------------------------------------------------

Senior Secured Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of Section 2.08 or Section 2.09, as
applicable, at the time the interest or fees for such period were required to be
paid pursuant to such Section (and shall remain due and payable until paid in
full, together with all amounts owing under Section 2.08 (other than
Section 2.08(b)), in accordance with the terms of this Agreement); provided
that, notwithstanding the foregoing, so long as an Event of Default described in
Section 8.01(f) has not occurred with respect to the Borrower, such shortfall
shall be due and payable five (5) Business Days following the determination
described above.

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Additional Revolving Credit Commitments or Extended Revolving Credit Commitments
and any Incremental Term Loans, Extended Term Loans or Revolving Credit Loans
made pursuant to any Additional Revolving Credit Commitments or Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Incremental Facility Amendment or Extension Offer.

“Applicable Ticking Fee Rate” means a rate per annum equal to (i) for Term B-1
Commitments (x) from and including April 27, 2013 through and including June 25,
2013, 1.125% and (y) thereafter, 2.25% and (ii) for Term B-2 Commitments
(x) from and including April 27, 2013 through and including June 25, 2013, 1.25%
and (y) thereafter, 2.50%.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Applicable Participants with respect to such
Letters of Credit and (c) with respect to the Swing Line Facility, (i) the Swing
Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Applicable Participants with respect to such Swing Line
Loans.

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Asset Percentage” has the meaning specified in Section 2.05(b)(ii).

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means (i) the audited consolidated balance sheets
of the Borrower and its Subsidiaries as of the last day of each of the three
most recent fiscal years ended at least 90 days prior to the Closing Date and
the related audited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for each of the three most recent fiscal years
ended at least 90 days prior to the Closing Date.

 

-5-



--------------------------------------------------------------------------------

“Australian Bill Rate” means, for any Interest Period: (a) the rate (rounded up
to the nearest four decimal places) published at or about 10:30 a.m. (Local
Time) on the first day of such interest period on the Reuters Screen under the
heading “BBSY” (or. if such screen ceases to publish such rate, any successor
screen rate displaying such rate that is selected by the Administrative Agent)
for bills of exchange having a tenor approximating as closely as possible the
length of such Interest Period, or (b) if the rate described under clause
(a) above is not published at the relevant time, or the basis on which that rate
is displayed is changed and in the opinion of the Administrative Agent it ceases
to reflect the applicable Lenders’ cost of funding to the same extent as at the
date of any Eurocurrency Rate Loan denominated in Australian Dollars, then the
applicable rate will be determined by Administrative Agent to be the average of
the buying rates quoted to the Administrative Agent by three Australian banks at
or about 10:30 a.m. (Local Time) on the date of determination for bills of
exchange denominated in Australian Dollars with a tenor approximating the length
of such Interest Period.

“Australian Dollar” or “AUD$” refers to lawful money of Australia.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means, with respect to any Revolving Credit Facility, the
period from the Closing Date to but excluding the earlier of the Maturity Date
for such Revolving Credit Facility and the date of termination of the Revolving
Credit Commitments under such Revolving Credit Facility in accordance with the
provisions of this Agreement.

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:

(a) the greater of (i) the cumulative amount of Excess Cash Flow of the Borrower
and the Restricted Subsidiaries for all full fiscal years commencing after the
Closing Date and ending prior to the Available Amount Reference Time, minus
(y) the portion of such Excess Cash Flow that has been (or is required to be)
applied after the Closing Date and prior to the Available Amount Reference Time
to the prepayment of Term Loans in accordance with Section 2.05(b)(i) and
(ii) 50% of Consolidated Net Income for the period from the first day of the
fiscal quarter of the Borrower during which the Closing Date occurred to and
including the last day of the most recently ended fiscal quarter of the Borrower
prior to the Available Amount Reference Time; plus

(b) the amount of any capital contributions or Net Cash Proceeds from any
Permitted Equity Issuance (or issuance of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than any Cure
Amount or any other capital contributions or equity or debt issuances to the
extent utilized in connection with other transactions permitted pursuant to
Section 7.02, Section 7.06 or Section 7.08) received by or made to the Borrower
(or any direct or indirect parent thereof and contributed by such parent to the
Borrower) during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time; plus

(c) the aggregate amount of Retained Declined Proceeds during the period from
the Business Day immediately following the Closing Date through and including
the Available Amount Reference Time; plus

(d) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clause (f) below or any other provision of Section 7.02,
the aggregate amount of all cash dividends and other cash distributions

 

-6-



--------------------------------------------------------------------------------

received by the Borrower or any Restricted Subsidiary from any JV Entity or
Unrestricted Subsidiaries or, to the extent of any distribution to the Borrower
or a Subsidiary Guarantor of amounts not attributable to Disregarded Assets as
determined in good faith by the Borrower, Designated Non-Guarantors, during the
period from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus

(e) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clause (f) below or any other provision of Section 7.02,
or (iii) used to prepay Term Loans in accordance with Section 2.05(b)(ii), the
aggregate amount of all Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary in connection with the sale, transfer or other disposition
of its ownership interest in any JV Entity or Unrestricted Subsidiary or, to the
extent of amounts received by the Borrower or any Subsidiary Guarantor and not
attributable to Disregarded Assets, Designated Non-Guarantors during the period
from the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; minus

(f) the aggregate amount of (i) any Investments made pursuant to Section 7.02(n)
(net of any return of capital in respect of such Investment or deemed reduction
in the amount of such Investment, including, without limitation, upon the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary or the
sale, transfer, lease or other disposition of any such Investment), (ii) any
Restricted Payment made pursuant to Section 7.06(k) and (iii) any payments made
pursuant to Section 7.08(a)(iii)(B), in each case, during the period commencing
on the Closing Date through and including the Available Amount Reference Time
(and, for purposes of this clause (f), without taking account of the intended
usage of the Available Amount at such Available Amount Reference Time).

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person or its parent entity.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the Prime Rate on such day;

(b)  1/2 of 1% per annum above the Federal Funds Rate;

 

-7-



--------------------------------------------------------------------------------

(c) the Eurocurrency Rate for Dollar deposits for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding); and

(d) in respect of Term B Loans, 2.00% per annum.

Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurocurrency Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Rate, respectively.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Berkshire Hathaway” means Berkshire Hathaway Inc. and its Affiliates and funds
or partnerships managed by it or any of its Affiliates, but not including,
however, any of their portfolio companies.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$10,000,000, (b) in the case of a Borrowing denominated in Euro, €10,000,000,
(c) in the case of a Borrowing denominated in Sterling, £10,000,000, (d) in the
case of a Borrowing denominated in Australian Dollars, AUD$10,000,000, (e) in
the case of a Borrowing denominated in New Zealand Dollars, NZD$10,000,000 and
(f) in the case of a Borrowing denominated in Japanese Yen, ¥1,000,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000, (c) in the case of a Borrowing denominated in Sterling, £1,000,000,
(d) in the case of a Borrowing denominated in Australian Dollars, AUD$1,000,000,
(e) in the case of a Borrowing denominated in New Zealand Dollars, NZD$1,000,000
and (f) in the case of a Borrowing denominated in Japanese Yen, ¥100,000,000.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Rate Loan, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in Dollar deposits in the London interbank market,
(b) when used in connection with any Loan or Letter of Credit denominated in any
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits in such Alternative Currency,
in London, (c) when used in connection with a Loan or Letter of Credit
denominated in Euro, the term “Business Day” shall also exclude any day that is
not a TARGET Day, (d) when used in connection with any Loan or any Letter of
Credit denominated in Australian Dollars, the term “Business Day” shall also
exclude any day in which commercial banks in Sydney, Australia are authorized or
required by law to remain closed, (e) when used in connection with any Loan or
any Letter of Credit denominated in New Zealand Dollars, the term “Business Day”
shall also exclude any day in which commercial banks in Auckland, New Zealand
are authorized or required by law to remain closed,

 

-8-



--------------------------------------------------------------------------------

(f) when used in connection with any Loan or any Letter of Credit denominated in
Japanese Yen, the term “Business Day” shall also exclude any day in which
commercial banks in Tokyo, Japan are authorized or required by law to remain
closed and (g) when used in connection with any Loan or Letter of Credit
denominated in Sterling, the term “Business Day” shall also exclude any day on
which commercial banks in London, England are authorized or required by law to
remain closed.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities and including Capitalized Research and Development Costs and
Capitalized Software Expenditures) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries and (b) Capitalized Lease Obligations incurred by the
Borrower and its Restricted Subsidiaries during such period.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Research and Development Costs” means research and development
costs that are required to be, in accordance with GAAP, capitalized.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of a Person and its Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality of the
foregoing the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, with any domestic
or foreign commercial bank having capital and surplus of not less than
$500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;

 

-9-



--------------------------------------------------------------------------------

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) above;

(5) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P,
and in each case maturing within 24 months after the date of creation thereof
and Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” or higher from Moody’s, with maturities of 24 months or
less from the date of acquisition;

(6) marketable short-term money market and similar securities having a rating of
at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) and in each case maturing within 24 months after the date of
creation or acquisition thereof;

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from Moody’s or S&P with maturities of
24 months or less from the date of acquisition;

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from Moody’s or S&P with maturities of 24 months or
less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s;

(10) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 270
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(11) Cash Equivalents of the types described in clauses (1) through (10) above
denominated in Dollars or, solely to the extent held in the ordinary course of
business and not for speculative purposes, any Alternative Currency; and

(12) investment funds investing at least 90% of their assets in Cash Equivalents
of the types described in clauses (1) through (11) above.

“Cash Management Bank” means any Lender, any Agent or any Affiliate of the
foregoing on the Closing Date or at the time it provides any treasury,
depository, credit or debit card, purchasing card, and/or cash management
services or automated clearing house transfers of funds to the Borrower or any
Restricted Subsidiary or conducting any automated clearing house transfers of
funds.

 

-10-



--------------------------------------------------------------------------------

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any overdraft
and related liabilities arising from treasury, depository, credit or debit card,
purchasing card, or cash management services or any automated clearing house
transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means the earlier to occur of:

(a) the Permitted Holders ceasing to have the power, directly or indirectly, to
vote or direct the voting of securities having a majority of the ordinary voting
power for the election of directors, managers or other governing body of the
Borrower; provided that the occurrence of the foregoing event shall not be
deemed a Change of Control if,

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors, managers or other governing body of the Borrower at such time or
(B) the Permitted Holders own, directly or indirectly, a majority of the
outstanding voting Equity Interests of the Borrower at such time, or

(ii) at any time upon or after the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding the Permitted Holders,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of
(x) thirty-five percent (35%) of the then outstanding voting stock of the
Borrower, and (y) the percentage of the then outstanding voting stock of the
Borrower owned, directly or indirectly, beneficially by the Permitted Holders,
and (B) during each period of twelve (12) consecutive months, the board of
directors, managers or other governing body of the Borrower shall consist of a
majority of the Continuing Directors; or

(b) at any time prior to a Qualifying IPO of the Borrower, the Borrower ceasing
to be a direct Wholly-Owned Subsidiary of Holdings or an Intermediate Holding
Company; or

(c) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in the Senior Secured Notes Indenture.

 

-11-



--------------------------------------------------------------------------------

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are U.S. Revolving Credit
Commitments, Multicurrency Tranche 1 Revolving Credit Commitments, Multicurrency
Tranche 2 Revolving Credit Commitments, Term B-1 Commitments, Term B-2
Commitments, Extended Revolving Credit Commitments that are designated as an
additional Class of Commitments, Additional Revolving Credit Commitments that
are designated as an additional Class of Commitments or commitments in respect
of any Incremental Term Loans that are designated as an additional Class of Term
Loans and (c) when used with respect to Loans or a Borrowing, refers to whether
such Loans, or the Loans comprising such Borrowing, are U.S. Revolving Credit
Loans, Multicurrency Tranche 1 Revolving Credit Loans, Multicurrency Tranche 2
Revolving Credit Loans, Term B-1 Loans, Term B-2 Loans, Extended Term Loans that
are designated as an additional Class of Term Loans, Incremental Term Loans that
are designated as an additional Class of Term Loans, Multicurrency Tranche 1
Swing Line Loans, Multicurrency Tranche 2 Swing Line Loans or U.S. Swing Line
Loans and any Loans made pursuant to any other Class of Commitments.

“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” as defined in the Collateral Documents
and all other property of whatever kind and nature pledged or charged as
collateral under any Collateral Document, and shall include the Mortgaged
Properties.

“Collateral Agent” means JPMCB, in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent appointed in accordance
with Section 9.09.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 4.01(a)(iii), or
thereafter pursuant to Section 6.10 or Section 6.12, duly executed by each Loan
Party that is a party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”), jointly and severally, by Holdings (in the absence of any
Intermediate Holding Company), any Intermediate Holding Company and each
Restricted Subsidiary that is a Material Subsidiary (other than any Excluded
Subsidiary and any non-Wholly-Owned Subsidiary) including as of the Closing Date
those that are listed on Schedule 1.01D hereto (each, a “Guarantor”);

(c) the Obligations and the Guarantees shall have been secured pursuant to the
Security Agreement by a first-priority security interest in (i) all the Equity
Interests of the Borrower and (ii) all Equity Interests (other than “Excluded
Equity” (as defined in the Security Agreement)) held directly by the Borrower or
any Subsidiary Guarantor in any Wholly-Owned Subsidiary;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities
and instruments, filing personal property financing statements, or

 

-12-



--------------------------------------------------------------------------------

making any necessary filings with the United States Patent and Trademark Office
or United States Copyright Office) in, and mortgages on, substantially all
tangible and intangible assets of Holdings, the Borrower, any Intermediate
Holding Company and each other Guarantor (including, without limitation,
accounts receivable, inventory, equipment, investment property, intellectual
property, other general intangibles, owned (but not leased) real property and
proceeds of the foregoing), in each case, with the priority required by the
Collateral Documents; provided that security interests in real property shall be
limited to the Mortgaged Properties;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 4.01(a)(iii) (if applicable), Section 6.10, and/or Section 6.12, as
applicable, duly executed and delivered by the record owner of such property,
(ii) a title insurance policy for such Mortgaged Property (or marked-up title
insurance commitment having the effect of a title insurance policy) (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid first
priority Lien on the property described therein, free of any other Liens except
as expressly permitted by Section 7.01, hereof, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request and
to the extent available in each applicable jurisdiction, (iii) a Survey with
respect to each Mortgaged Property, provided, however, that a Survey shall not
be required to the extent that (A) an existing survey together with an
“affidavit of no change” satisfactory to the Title Company is delivered to the
Collateral Agent and the Title Company and (B) the Title Company removes the
standard survey exception and provides reasonable and customary survey-related
endorsements and other coverages in the applicable Mortgage Policy, (iv) a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto), (v) a copy of, or a
certificate as to coverage under, and a declaration page relating to, the flood
insurance policies required by Section 6.06 hereof, each of which (A) shall be
endorsed or otherwise amended to name the Collateral Agent as mortgagee and loss
payee, (B) shall (1) identify the addresses of each property located in a
special flood hazard area, (2) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (3) provide
that the insurer will give the Collateral Agent 45 days written notice of
cancellation or non-renewal and (4) shall be otherwise in form and substance
reasonably satisfactory to the Collateral Agent, and (iv) such existing
abstracts, existing appraisals, legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgaged
Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as the Administrative Agent and
the Borrower agree in writing that the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

 

-13-



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Borrower;

(B) the Collateral and Guarantee Requirement shall not apply to any of the
following assets: (i) any fee-owned real property that is not a Material Real
Property and any leasehold interests in real property (it being understood that
no action shall be required with respect to creation or perfection of security
interests with respect to such leases, including to obtain landlord waivers,
estoppels or collateral access letters), (ii) motor vehicles and other assets
subject to certificates of title to the extent a Lien thereon cannot be
perfected by the filing of a UCC financing statement, letter of credit rights to
the extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement and commercial tort claims, (iii) assets for which a pledge thereof or
a security interest therein is prohibited by applicable Laws, (iv) any cash,
deposit accounts and securities accounts (including securities entitlements and
related assets) (it being understood that this exclusion shall not affect the
grant of a security interest in proceeds of Collateral and all proceeds of
Collateral shall be Collateral), (v) any lease, license or other agreements, or
any property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a pledge thereof or a security interest
therein would violate or invalidate such lease, license or agreement, purchase
money, Capitalized Lease or similar arrangement, or create a right of
termination in favor of any other party thereto (other than the Borrower or a
Guarantor) after giving effect to the applicable anti-assignment clauses of the
Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (vi) any assets to the extent
a security interest in such assets would result in adverse tax consequences as
determined by the Borrower, in consultation with (but without the consent of)
the Administrative Agent, (vii) any intent-to-use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
Federal law and (viii) any Rollover Notes Restricted Property to the extent the
grant of a security interest therein pursuant to the Collateral Documents to
secure the Obligations and/or the Guarantees would create an obligation to grant
a Lien therein to secure any Rollover Notes;

(C) no deposit account control agreement, securities account control agreement
or other control agreements or control arrangements shall be required with
respect to any deposit account, securities account or other asset specifically
requiring perfection through control agreements; and

(D) no actions in any jurisdiction outside of the United States or that are
necessary to comply with the Laws of any jurisdiction outside of the United
States shall be required in order to create any security interests in assets
located, titled, registered or filed outside of the United States or to perfect
such security interests (it being understood that there shall be no security
agreements, pledge agreements, or share charge (or mortgage) agreements governed
under the Laws of any jurisdiction outside of the United States).

 

-14-



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Collateral Agent and the Lenders pursuant to
Section 4.01(a)(iii), Section 6.10 or Section 6.12, the Guaranty and each of the
other agreements, instruments or documents that creates or purports to create a
Lien or Guarantee in favor of the Collateral Agent for the benefit of the
Secured Parties.

“Commitment” means a Term Commitment, a Revolving Credit Commitment, an Extended
Revolving Credit Commitment or an Additional Revolving Credit Commitment.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Disclosure Letter” has the meaning specified in the Merger Agreement.

“Company Material Adverse Effect” has the meaning specified in the Merger
Agreement.

“Company SEC Reports” has the meaning specified in the Merger Agreement.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state franchise, excise and similar taxes and foreign
withholding taxes of such Person paid or accrued during such period, including
any penalties and interest relating to any tax examinations, deducted (and not
added back) in computing Consolidated Net Income; plus

(ii) Fixed Charges of such Person for such period (including (x) net losses or
any obligations under any Swap Contracts or other derivative instruments entered
into for

 

-15-



--------------------------------------------------------------------------------

the purpose of hedging interest rate, currency or commodities risk, (y) bank
fees and (z) costs of surety bonds in connection with financing activities, to
the extent the same were deducted (and not added back) in calculating such
Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to the
offering of the Senior Secured Notes, this Agreement and any other credit
facilities and (B) any amendment or other modification of the Senior Secured
Notes, this Agreement and any other credit facilities, in each case, deducted
(and not added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost that is deducted (and not added back) in
such period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions or divestitures after the Closing Date,
and costs related to the closure and/or consolidation of facilities and to
exiting lines of business; plus

(vi) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, (excluding any such non-cash charge, write-down
or item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by the Borrower as special items
less other non-cash items of income increasing Consolidated Net Income
(excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly-Owned Subsidiary; plus

(viii) the amount of “run-rate” cost savings and synergies projected by the
Borrower in good faith to result from actions taken or to be taken prior to or
during such period (which cost savings or synergies shall be subject only to
certification by a Responsible Officer of the Borrower and shall be calculated
on a pro forma basis as though such cost savings or synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
prior to or during such period from such actions; provided that a Responsible
Officer of the Borrower shall have certified to the Senior Administrative Agent
that (x) such cost savings or synergies are reasonably identifiable, reasonably
attributable to the actions specified and reasonably anticipated to result from
such actions and (y) such actions have been taken or are to be taken within
twelve (12) months (or, in connection with the Transactions, within eighteen
(18) months of the Closing Date); plus

(ix) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement,

 

-16-



--------------------------------------------------------------------------------

to the extent that such cost or expenses are funded with cash proceeds
contributed to the capital of the Borrower or Net Cash Proceeds of an issuance
of Equity Interests (other than Disqualified Equity Interests) of the Borrower;
plus

(x) with respect to any JV Entity, an amount equal to the proportion of those
items described in clauses (i) and (iii) above relating to such JV Entity’s
corresponding to the Borrower’s and the Restricted Subsidiaries’ proportionate
share of such JV Entity’s Consolidated Net Income (determined as if such JV
Entity were a Restricted Subsidiary); plus

(xi) the amount of any loss attributable to a new plant or facility until the
date that is twenty-four (24) months after the date of commencement of
construction or the date of acquisition thereof, as the case may be; provided
that (A) such losses are reasonably identifiable and certified by a Responsible
Officer of the Borrower, (B) losses attributable to such plant or facility after
twenty-four (24) months from the date of commencement of construction or the
date of acquisition of such plant or facility, as the case may be, shall not be
included in this clause (xi) and (C) no amounts shall be added pursuant to this
clause (xi) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (viii) above with respect to such
period; plus

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xiv) any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus

(xv) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries; plus

(xvi) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

(xvii) the amount of management, advisory, consulting, refinancing subsequent
transaction and exit fees (including termination fees) and related indemnities
and expenses paid or accrued in such period to the Sponsor to the extent
permitted hereunder; plus

(xviii) the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing;

(b) decreased (without duplication) by the following:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an

 

-17-



--------------------------------------------------------------------------------

accrual or cash reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(ii) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries; plus

(iii) any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus

(iv) any amount included in Consolidated Net Income of such Person for such
period attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810-10-45;

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and

(d) increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent. For purposes of determining the Total Leverage
Ratio and the First Lien Senior Secured Leverage Ratio, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary)
sold, transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”) and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each a “Converted
Unrestricted Subsidiary”), based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition). Notwithstanding the foregoing, but subject to any adjustment set
forth above with respect to any transactions occurring after the Closing Date,
Consolidated EBITDA shall be $591,163,000, $506,348,000 and $524,432,000 for the
fiscal quarters ended January 27, 2013, October 28, 2012 and July 29, 2012,
respectively.

 

-18-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments,
(d) the interest component of Capitalized Lease Obligations and (e) net
payments, if any, pursuant to interest rate obligations under any Swap Contracts
with respect to Indebtedness; plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:

(1) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such period will be included in such Consolidated Net Income up to
the aggregate amount of cash or Cash Equivalents actually distributed (or, so
long as such Person is not (x) a joint venture with outstanding third party
indebtedness for borrowed money or (y) an Unrestricted Subsidiary, that (as
reasonably determined by a Responsible Officer of the Borrower) could have been
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary) as a dividend or other distribution or return on investment,
subject, in the case of a dividend or other distribution or return on investment
to a Restricted Subsidiary, to the limitations contained in clause (2) below;

(2) solely for the purpose of determining the Available Amount, any net income
(loss) of any Restricted Subsidiary (other than any Guarantor) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrower or a Guarantor by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released and (b) restrictions pursuant to the Loan Documents
or the Senior Secured Notes Indenture), except that the Borrower’s equity in the
net income of any such Restricted Subsidiary for such period will be included in
such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed or that could have been distributed by such
Restricted Subsidiary during such period to the Borrower or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend to another Restricted Subsidiary, to the limitation contained above in
this clause);

 

-19-



--------------------------------------------------------------------------------

(3) any net gain (or loss) from disposed, abandoned or discontinued operations
and any net gain (or loss) on disposal of disposed, discontinued or abandoned
operations;

(4) any net gain (or loss) realized upon the sale or other disposition of any
asset (including pursuant to any sale/leaseback transaction) which is not sold
or otherwise disposed of in the ordinary course of business (as determined in
good faith by a Responsible Officer or the board of directors of the Borrower);

(5) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense (including relating to the Transaction Expenses), or any charges,
expenses or reserves in respect of any restructuring, relocation, redundancy or
severance expense, new product introductions or one-time compensation charges;

(6) the cumulative effect of a change in accounting principles;

(7) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts;

(8) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(9) any unrealized gains or losses in respect of any obligations under any Swap
Contracts or any ineffectiveness recognized in earnings related to hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any obligations under any Swap Contracts;

(10) any unrealized foreign currency translation gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(11) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;

(12) any purchase accounting effects including, but not limited to, adjustments
to inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(13) any impairment charge, write-down or write-off, including impairment
charges, write-downs or write-offs relating to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation;

(14) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments;

 

-20-



--------------------------------------------------------------------------------

(15) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP;

(16) any net unrealized gains and losses resulting from Swap Contracts or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements; and

(17) any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such item.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder and
(ii) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, Capitalized Lease Obligations and debt obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments minus
(b) the lesser of (x) $2,000,000,000 and (y) the aggregate amount of cash and
Cash Equivalents (in each case, free and clear of all Liens other than any
nonconsensual Lien that is permitted under the Loan Documents, Liens of the
Collateral Agent and Liens that are subordinated to or pari passu with the Liens
of the Collateral Agent pursuant to a Customary Intercreditor Agreement)
included in the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of such date, which aggregate amount of cash and Cash
Equivalents shall be determined without giving pro forma effect to the proceeds
of Indebtedness incurred on such date; provided that Consolidated Total Debt
shall not include (x) Letters of Credit (or other letters of credit and bankers’
acceptances), except to the extent of Unreimbursed Amounts (or unreimbursed
amounts) thereunder, (y) obligations under Swap Contracts entered into in the
ordinary course of business and not for speculative purposes and
(z) Indebtedness in respect of any Qualified Securitization Financing.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the

 

-21-



--------------------------------------------------------------------------------

current portion of current and deferred income taxes, (e) the current portion of
any Capitalized Lease Obligations, (f) deferred revenue arising from cash
receipts that are earmarked for specific projects, (g) the current portion of
deferred acquisition costs and (h) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs).

“Continuing Directors” means the directors, managers or equivalent body of
Holdings or the Borrower, as the case may be, on the Closing Date, as elected or
appointed after giving effect to the Acquisition and the other transactions
contemplated hereby, and each other director, manager or equivalent body, if, in
each case, such other director’s, manager’s or equivalent body’s nomination for
election to the board of directors, managers or other governing body of Holdings
or the Borrower, as the case may be (or the direct or indirect parent of the
Borrower after a Qualifying IPO of such direct or indirect parent) is
recommended by a majority of the then Continuing Directors or such other
director, manager or equivalent body receives the vote of the Permitted Holders
in his or her election by the stockholders or partners of Holdings or the
Borrower, as the case may be (or the direct or indirect parent of the Borrower
after a Qualifying IPO of such direct or indirect parent).

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.05.

“Cure Right” has the meaning specified in Section 8.05.

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral that are intended to rank equal in priority to the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies), a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Borrower, which agreement shall
provide, inter alia, that the Liens on the Collateral securing such other
Indebtedness to the extent validly perfected and not subject to other Liens
ranking senior to the Liens securing such Indebtedness but junior to the Liens
securing the Obligations shall rank equal in priority to the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies) and (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Liens on the Collateral which are intended to rank
junior to the Liens on the Collateral securing the Obligations, a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Obligations.

 

-22-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans required to be funded by it, (ii) fund any portion of its
participations in Letters of Credit or Swing Line Loans required to be funded by
it or (iii) pay over to the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender in writing that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan cannot be satisfied), (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, the L/C Issuer, the Swing Line Lender or any other Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Administrative Agent’s, L/C Issuer’s,
Swing Line Lender’s or Lender’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) after the date
of this Agreement, has become the subject of a Bankruptcy Event.

“Designated Non-Guarantor Subsidiary” means a non-Wholly-Owned Restricted
Subsidiary that is not the direct or indirect parent company of any Subsidiary
Guarantor (other than a Subsidiary Guarantor whose Guarantee is concurrently
released pursuant to Section 9.11(c)) that has been designated to the
Administrative Agent as a “Designated Non-Guarantor Subsidiary” pursuant to
Section 9.11(c)(ii); provided that, except to the extent of the fair market
value of any assets of such Restricted Subsidiary consisting of (i) Investments
in Persons that are not Loan Parties or (ii) Specified Assets (the assets in
clause (i) and (ii), “Disregarded Assets”), the designation of a Restricted
Subsidiary as a Designated Non-Guarantor Subsidiary shall be deemed to be an
Investment by a Loan Party in a Restricted Subsidiary that is not a Loan Party
in an amount equal to the fair market value of the Borrower’s equity ownership
of such Designated Non-Guarantor Subsidiary as determined in good faith by the
Borrower at the time of such designation; provided, further, that if such
Designated Non-Guarantor Subsidiary subsequently becomes a Subsidiary Guarantor
it will deemed to be a return of an Investment to a Loan Party from a Restricted
Subsidiary that is not a Loan Party to the extent of the fair market value of
such Subsidiary Guarantor’s assets at such time as determined in good faith by
the Borrower except to the extent of the fair market value of any Disregarded
Assets of such Subsidiary Guarantor as determined in good faith by the Borrower.

 

-23-



--------------------------------------------------------------------------------

“Discount Range” has the meaning specified in Section 2.05(d)(ii).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.05(d)(ii).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.05(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.05(d)(v).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of Equity Interests) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that (i) “Disposition” and
“Dispose” shall not be deemed to include any issuance by Holdings, any
Intermediate Holding Company or the Borrower of any of its Equity Interests to
another Person and (ii) no transaction or series of related transactions shall
be considered a “Disposition” for purpose of Section 2.05(b)(ii) or Section 7.05
unless the fair market value (as determined in good faith by the Borrower) of
the property disposed of in such transaction or series of transactions shall
exceed $25,000,000.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time such Equity Interests are issued.

“Disqualified Lenders” means such Persons that have been specified in writing to
the Administrative Agent and the Lead Arrangers prior to February 13, 2013 as
being “Disqualified Lenders.”

“Disregarded Assets” has the meaning set forth in the definition of Designated
Non-Guarantor Subsidiary.

“Documentation Agents” means Barclays Bank PLC, Citigroup Global Markets, Inc.,
Banco do Brasil, S.A., BNP Paribas, Cooperatieve Centrale Raiffeisen –
Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, Credit Suisse AG,
Cayman Islands Branch, Goldman Sachs Bank USA, HSBC Bank USA, N.A., Itau BBA
International plc (formerly Itau BBA International Limited), PNC Bank, National
Association, Royal Bank of Canada, Sumitomo Mitsui Banking Corporation, The

 

-24-



--------------------------------------------------------------------------------

Bank of Tokyo-Mitsubishi UFJ, Ltd., UBS Securities LLC, U.S. Bank National
Association, Morgan Stanley Senior Funding, Inc. and Intesa Sanpaolo S.p.A., in
their respective capacities as Documentation Agents under this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
in any other currency, the equivalent in Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.08 using the Exchange Rate with
respect to such currency at the time in effect under the provisions of such
Section.

“Domestic Foreign Holding Company” means any Domestic Subsidiary with no
material assets other than Equity Interests and/or Indebtedness of one or more
Foreign Subsidiaries and other assets incidental thereto.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Effective Yield” means, with respect to any Term Loan Facility or other term
loans, as of any date of determination, the sum of (i) the higher of (A) the
Eurocurrency Rate on such date for a deposit in Dollars with a maturity of one
month and (B) the Eurocurrency rate “floor”, if any, with respect thereto as of
such date, (ii) the Applicable Rate (or other applicable margin) as of such date
for Eurocurrency Rate Loans (or other loans that accrue interest by reference to
a similar reference rate) and (iii) the amount of original issue discount and
upfront fees thereon (converted to yield assuming a four-year average life and
without any present value discount), but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such Term Loan
Facility or other term loans; provided that the amounts set forth in clauses
(i) and (ii) above for any term loans that are not incurred under this Agreement
shall be based on the stated interest rate basis for such term loans.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the environment, natural resources or to the generation,
transport, storage, use, treatment, Release or threat of Release of any
Hazardous Materials or, to the extent relating to exposure to Hazardous
Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

-25-



--------------------------------------------------------------------------------

“Equity Contribution” means cash, common or preferred equity contributions by
the Sponsor and the Investors indirectly to the Borrower consistent with the
amount, sources and terms disclosed to the Lead Arrangers prior to February 13,
2013, directly or indirectly, in an aggregate amount equal to, when combined
with the fair market value of all capital contributions and investments by
management and existing equity holders of the Borrower rolled over or invested
in connection with the Transaction, at least 50.0% (or if a purchase price
reduction under the Merger Agreement occurs, 45.0%) of the total pro forma debt
and equity capitalization of the Borrower and its Subsidiaries on the Closing
Date after giving effect to the Transaction.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent or in reorganization within the meaning of Title
IV of ERISA or in endangered or critical status, within the meaning of
Section 305 of ERISA; (e) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; (h) a determination that any
Pension Plan is, or is expected to be, in “at-risk” status (within the meaning
of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code); or
(i) the occurrence of a non-exempt prohibited transaction with respect to any
Pension Plan maintained or contributed to by any Loan Party (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to any Loan Party.

“EURO LIBO Rate” means, with respect to any Eurocurrency Rate Borrowing
denominated in Euro, for any Interest Period, the offered rate for deposits in
Euro in the European interbank market for the relevant Interest Period that is
determined by the Banking Federation of the European Union, and displayed on the
EURIBOR Page published by Reuters, at or about 11:00 a.m. (Brussels time) on the
relevant Quotation Day. To the extent that an interest rate is not ascertainable
pursuant to the foregoing

 

-26-



--------------------------------------------------------------------------------

provisions of this definition, the “EURO LIBO Rate” shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in Euro are offered for a maturity comparable to
such relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the relevant Quotation Day.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(1) with respect to Eurocurrency Rate Loans denominated in Dollars, Sterling or
Yen (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the Reuters Screen LIBOR01 (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in the currency of such Eurocurrency Rate Loan (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time) on
the relevant Quotation Day, or (b) if the rates referenced in the preceding
subsection (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in the currency of such Eurocurrency Rate Loan for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the relevant Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) on the Quotation Day;

(2) with respect to Eurocurrency Rate Loans denominated in Euros, the EURO LIBO
Rate for such Interest Period;

(3) with respect to Eurocurrency Rate Loans denominated in Australian Dollars,
the Australian Bill Rate for such Interest Period;

(4) with respect to Eurocurrency Rate Loans denominated in New Zealand Dollars,
the New Zealand Bill Rate for such Interest Period; and

(5) with respect to any other Alternative Currency that becomes a Multicurrency
Tranche-1 Alternative Currency or Multicurrency Tranche 2 Alternative Currency,
respectively, following the Closing Date, such reference rate for loans or
deposits in such currency for such Interest Period as the Administrative Agent,
the Borrower and the Multicurrency Tranche 1 Revolving Credit Lenders or
Multicurrency Tranche 2 Revolving Credit Lenders, respectively, shall agree.

Notwithstanding any provision to the contrary in this Agreement, the applicable
Eurocurrency Rate in respect of Term B Loans shall at no time be less than
1.00% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Euro” and “€” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the European Monetary Union
legislation.

“Event of Default” has the meaning specified in Section 8.01.

 

-27-



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; and

(v) cash receipts in respect of Swap Contracts during such period to the extent
not otherwise included in Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges to the extent included in
arriving at such Consolidated Net Income;

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of an incurrence or issuance of
Indebtedness of the Borrower or its Restricted Subsidiaries;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayments of Term Loans
pursuant to Section 2.07(a) and any mandatory prepayment of Term Loans pursuant
to Section 2.05(b) to the extent required due to a Disposition that resulted in
an increase to such Consolidated Net Income and not in excess of the amount of
such increase but excluding (X) all other prepayments of Term Loans, (Y) all
prepayments under any Revolving Credit Facility and (Z) all prepayments in
respect of any other revolving credit facility, except, in the case of clause
(Z), to the extent there is an equivalent permanent reduction in commitments
thereunder) made during such period, except to the extent financed with the
proceeds of an incurrence or issuance of other Indebtedness of the Borrower or
its Restricted Subsidiaries;

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

 

-28-



--------------------------------------------------------------------------------

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness (including such Indebtedness specified in
clause (b)(iii) above);

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a), (d) and (n)) except
to the extent that such Investments and acquisitions were financed with the
proceeds of an incurrence or issuance of Indebtedness of the Borrower or its
Restricted Subsidiaries;

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06 (other than Section 7.06(a) (solely in respect of amounts paid to
the Borrower or a Restricted Subsidiary), (b) and (k)) except to the extent that
such Restricted Payments were financed with the proceeds of an incurrence or
issuance of Indebtedness of the Borrower or its Restricted Subsidiaries;

(ix) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness except to the extent that such amounts were financed with the
proceeds of an incurrence or issuance of Indebtedness of the Borrower or its
Restricted Subsidiaries;

(x) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and were not financed with the proceeds of an
incurrence or issuance of Indebtedness of the Borrower or its Restricted
Subsidiaries;

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such period except to the extent intended to be
financed with the proceeds of an incurrence or issuance of other Indebtedness of
the Borrower or its Restricted Subsidiaries; provided that to the extent the
aggregate amount utilized to finance such Permitted Acquisitions, Capital
Expenditures or acquisitions during such period of four consecutive fiscal
quarters is less than the Contract Consideration, the amount of such shortfall,
shall be added to the calculation of Excess Cash Flow at the end of such period
of four consecutive fiscal quarters;

(xii) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period; and

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

 

-29-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later, provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01C hereto,
(b) any Subsidiary that is prohibited by applicable Law or by any contractual
obligation existing on the Closing Date from guaranteeing the Obligations or
which would require governmental (including regulatory) consent, approval,
license or authorization to provide a Guarantee unless such consent, approval,
license or authorization has been received, (c) any Foreign Subsidiary, (d) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
(e) any Domestic Foreign Holding Company, (f) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition that, at the time of such Permitted
Acquisition, has assumed secured Indebtedness not incurred in contemplation of
such Permitted Acquisition and each Restricted Subsidiary that is a Subsidiary
thereof that guarantees such Indebtedness to the extent such secured
Indebtedness prohibits such Subsidiary from becoming a Guarantor (provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (f) if such secured Indebtedness is repaid or becomes unsecured, if
such Restricted Subsidiary ceases to be an obligor with respect to such secured
Indebtedness or such prohibition no longer exists, as applicable), (g) any
Immaterial Subsidiary, (h) captive insurance companies, (i) not-for-profit
Subsidiaries, (j) special purpose entities, (k) any Securitization Subsidiary
and (l) any other Subsidiary with respect to which, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
the cost or other consequences (including any adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such related Swap Obligation but
for such Guarantor’s failure to constitute an “eligible contract participant” at
such time.

 

-30-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, (a) Taxes imposed by any
jurisdiction as a result of a present or former connection of such Agent,
Lender, Issuing Bank or other recipient, as the case may be, with such
jurisdiction (including as a result of being resident or being deemed to be
resident, being organized, maintaining an Applicable Lending Office or carrying
on business or being deemed to carry on business in such jurisdiction) (other
than any connection arising solely from any Loan Documents or any transactions
contemplated thereby), (b) any U.S. federal withholding Tax that is imposed on
amounts payable to a Lender pursuant to a law in effect at the time such Lender
becomes a party to this Agreement (or changes its Applicable Lending Office);
provided that this clause (b) shall not apply to the extent that (x) the
indemnity payments or additional amounts any Lender would be entitled to receive
(without regard to this clause (b)) do not exceed the indemnity payment or
additional amounts that the Lender’s assignor (if any) was entitled to receive
immediately prior to such assignment (or such change in Applicable Lending
Office) or (y) any Tax is imposed on a Lender in connection with an interest or
participation in any Loan or other obligations that such Lender acquired
pursuant to Section 3.07 (it being understood and agreed, for the avoidance of
doubt, that any withholding tax imposed on a Lender as a result of a Change in
Law occurring after the time such Lender became a party to this Agreement (or
designates a new Applicable Lending Office) shall not be Excluded Tax), (c) any
withholding Tax resulting from a failure of a Lender to comply with
Section 3.01(f) or a failure of the Administrative Agent to comply with
Section 3.01(g), (d) any U.S. federal withholding Tax imposed pursuant to FATCA
and (e) any U.S. federal backup withholding imposed pursuant to Section 3406 of
the Code.

“Existing Receivables Purchase Agreement” means the Receivables Purchase
Agreement, dated June 12, 2009, by and among Heinz Receivables LLC, H. J. Heinz
Company, L.P., the various purchaser groups from time to time party thereto and
PNC Bank, National Association, as amended, modified or otherwise renewed from
time to time providing for the purchase and sale of receivables pursuant to a
substantially similar (excluding the amount and pricing) financing arrangement.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.15(a).

“Extending Term Lender” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means a Class of Term Loans or a Revolving Credit Facility, as the
context may require.

“FATCA” means current Sections 1471 through 1474 of the Code (and any amended or
successor version that is substantively comparable) or any current or future
Treasury regulations with respect thereto or other official administrative
interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal

 

-31-



--------------------------------------------------------------------------------

Funds Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) of the quotations for the day of
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the Fee Letter dated February 13, 2013, among the Initial
Borrower, JPMCB, J.P. Morgan Securities LLC, Wells Fargo Bank, National
Association, WF Investment Holdings, LLC and Wells Fargo Securities, LLC, as
amended, supplemented or otherwise modified from time to time.

“Financial Covenant” means the covenant set forth in Section 7.09.

“First Lien Senior Secured Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Debt (other than any portion of
Consolidated Total Debt that is unsecured or is secured solely by a Lien that is
junior to the Liens securing the Obligations) as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(a) Consolidated Interest Expense of such Person for such period; plus

(b) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock of such Person (or any direct or indirect parent
thereof) made during such period; plus

(d) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Disqualified Equity Interests made during such period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vi).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vi).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(h).

 

-32-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided that (A) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (B) at any time after the Closing Date, the Borrower may
elect, upon notice to the Administrative Agent, to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
herein), including as to the ability of the Borrower or the Required Lenders to
make an election pursuant to clause (A) of this proviso, (C) any election made
pursuant to clause (B) of this proviso, once made, shall be irrevocable, (D) any
calculation or determination in this Agreement that requires the application of
GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP and (E) the Borrower may only make an election pursuant to
clause (B) of this proviso if it also elects to report any subsequent financial
reports required to be made by the Borrower, including pursuant to Sections
6.01(a) and (b), in IFRS.

“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee

 

-33-



--------------------------------------------------------------------------------

against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For avoidance of doubt, the Borrower in its sole
discretion may cause any Restricted Subsidiary that is not a Guarantor (other
than a Foreign Subsidiary) to Guarantee the Obligations by causing such
Restricted Subsidiary to execute and deliver to the Administrative Agent a
Guaranty Supplement (as defined in the Guaranty), and any such Restricted
Subsidiary shall thereafter be a Guarantor, Loan Party and Subsidiary Guarantor
hereunder for all purposes.

“Guaranty” means, collectively, (a) the Guaranty substantially in the form of
Exhibit F and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.

“Hedge Bank” means any Person that is a Lender, an Agent or an Affiliate of the
foregoing on the Closing Date, or at the time it enters into a Swap Contract
with a Loan Party or any Restricted Subsidiary.

“HFC Series B Stock” means the 3,500 shares of 8.0% Voting Cumulative Preferred
Stock, Series B of H.J. Heinz Finance Company and any accretions or
accumulations of unpaid dividends thereon (including through the payment in kind
of dividends).

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means International Financial Reporting Standards as adopted in the
European Union.

“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below),
provided that (a) for purposes of this Agreement, at no time shall (i) the total
assets of all Immaterial Subsidiaries (other than Foreign Subsidiaries and
Unrestricted Subsidiaries) at the last day of the most recent Test Period equal
or exceed 2.50% (or, for purposes of Section 8.03, 5.0%) of the total

 

-34-



--------------------------------------------------------------------------------

assets of the Borrower and its Restricted Subsidiaries at such date or (ii) the
gross revenues for such Test Period of all Immaterial Subsidiaries (other than
Foreign Subsidiaries and Unrestricted Subsidiaries) equal or exceed 2.50% (or,
for the purposes of Section 8.03, 5.0%) of the consolidated gross revenues of
the Borrower and its Restricted Subsidiaries for such period, in each case
determined on a consolidated basis in accordance with GAAP, (b) the Borrower
shall not designate any new Immaterial Subsidiary if such designation would not
comply with the provisions set forth in clause (a) above, and (c) if the total
assets or gross revenues of all Restricted Subsidiaries so designated by the
Borrower as “Immaterial Subsidiaries” (and not redesignated as “Material
Subsidiaries”) shall at any time exceed the limits set forth in clause
(a) above, then all such Restricted Subsidiaries shall be deemed to be Material
Subsidiaries unless and until the Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, and, as a result thereof, the total assets
and gross revenues of all Restricted Subsidiaries still designated as
“Immaterial Subsidiaries” do not exceed such limits; and provided further that
the Borrower may designate and re-designate a Restricted Subsidiary as an
Immaterial Subsidiary at any time, subject to the terms set forth in this
definition.

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.14(d).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(d).

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(d).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

-35-



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantee Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Debt and (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business consistent with past practice. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or in
respect of any payment made by or on account of any Loan Party under any Loan
Document.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Borrower” has the meaning specified in the Preliminary Statements to
this Agreement.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans or issuances or deemed issuances of Letters of Credit on the Closing Date
as specified in the definition of the term “Permitted Initial Revolving
Borrowing.”

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

 

-36-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan (or Base Rate Loan
bearing interest in accordance with clause (c) of the definition of “Base
Rate”), the period commencing on the date such Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan (or Base Rate Loan bearing interest in
accordance with clause (c) of the definition of “Base Rate”) and ending on the
date one, two, three or six months thereafter, or to the extent agreed to by
each Lender of such Eurocurrency Rate Loan, twelve months thereafter as selected
by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

Notwithstanding the foregoing, the Borrower may select an initial Interest
Period for the Term B-1 Loans and Term B-2 Loans ending on the date that is no
more than 3 months after the Closing Date that is, subject to clause (a) of the
definition of “Interest Period,” the next succeeding July 1, October 1 or
January 1 following the Closing Date.

“Intermediate Holding Company” means any wholly-owned Subsidiary of Holdings
that directly or indirectly through another Intermediate Holding Company, owns
100% of the issued and outstanding Equity Interests of the Borrower.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee Obligation with
respect to any Obligation of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
consistent with past practice) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.

“Investors” means the Sponsor, Berkshire Hathaway and the Management
Stockholders.

“IP Rights” has the meaning specified in Section 5.14.

“Japanese Yen” or “¥” refers to lawful money of Japan.

“JPMCB” has the meaning specified in the introductory paragraph to this
Agreement.

“Judgment Currency” has the meaning specified in Section 10.17.

“JV Entity” means any joint venture of the Borrower that is not a Subsidiary.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any

 

-37-



--------------------------------------------------------------------------------

Extended Revolving Credit Commitment, Additional Revolving Credit Commitment,
Extended Term Loan or Incremental Term Loan, in each case as extended in
accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. The amount of any L/C Borrowing made
by an L/C Issuer in a Multicurrency Tranche 1 Alternative Currency or
Multicurrency Tranche 2 Alternative Currency and not reimbursed by the Borrower
shall be determined as set forth in Section 2.03(c).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Exposure” means, at any time, the sum of the aggregate Multicurrency
Tranche 1 L/C Exposures, Multicurrency Tranche 2 L/C Exposures and U.S. L/C
Exposures.

“L/C Issuer” means (i) JPMCB or any of its Affiliates selected by JPMCB and
(ii) any other Lender (or any of its Affiliates) that becomes an L/C Issuer in
accordance with Section 2.03(j) or Section 10.07(j); in the case of each of
clause (i) or (ii) above, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate Dollar
Equivalent maximum amount then available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts in respect of
Letters of Credit, including all L/C Borrowings.

“Lead Arrangers” means J.P. Morgan Securities LLC, Wells Fargo Securities, LLC,
Barclays Bank PLC and Citigroup Global Markets Inc., in their capacities as
Joint Lead Arrangers and Bookrunners under this Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

-38-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means, for Letters of Credit under any
Revolving Credit Facility, the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $250,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans, any Extended Term Loans, loans made
pursuant to any Additional Revolving Credit Commitment or loans made pursuant to
Extended Revolving Credit Commitments).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents and (v) each Letter of Credit
Application, in each case as amended.

“Loan Parties” means, collectively, (i) the Borrower, (ii) Holdings and
(iii) each other Guarantor.

“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent” and (ii) the receipt and
sending of notices by and to and the disbursement by or payment to the
Administrative Agent, any L/C Issuer or Lender with respect to Loans denominated
in Dollars and Letters of Credit denominated in Dollars; (b) local time in
London, England, with respect to the time for the receipt and sending of notices
by and to the Administrative Agent, any L/C Issuer or any Lender with respect to
Loans and Letters of Credit denominated in Euro, Sterling, Australian Dollars,
New Zealand Dollars or Japanese Yen; (c) local time in London, England, with
respect to the disbursement by or payment to the Administrative Agent or any
Lender with respect to Loans denominated in Euro and Sterling and Letters of
Credit denominated in Euro and Sterling; (d) local time in Sydney, Australia,
with respect to the disbursement by or payment to the Administrative Agent or
any Lender with respect to Loans denominated in Australian Dollars and Letters
of Credit denominated in Australian Dollars; (e) local time in Auckland, New
Zealand, with respect to the disbursement by or payment to the Administrative
Agent or any Lender with respect to Loans denominated in New Zealand Dollars and
Letters of Credit denominated in New Zealand Dollars; (f) local time in Tokyo,
Japan, with respect to the disbursement by or payment to the Administrative
Agent or any Lender with respect to Loans denominated in Japanese Yen and
Letters of Credit denominated in Japanese Yen; (g) local time in such other
jurisdiction as the Administrative Agent may specify with respect to the
disbursement by or payment to the Administrative Agent or any Lender with
respect to Loans denominated in any other Alternative Currency and Letters of
Credit denominated in any other Alternative Currency; and (h) in all other
circumstances, New York, New York time.

“Management Stockholders” means the members of management of Borrower or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Mandatory Cost” means, with respect to any period, the percentage per annum
described in accordance with Schedule 1.01E.

 

-39-



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

“Material Real Property” means (i) any real property owned by a Loan Party on
the Closing Date and set forth on Schedule 1.01F, and (y) any real property
acquired by any Loan Party following the Closing Date with a book value in
excess of $50,000,000.

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means (a) with respect to each Revolving Credit Facility, the
fifth anniversary of the Closing Date (and, with respect to any Additional
Revolving Credit Commitments or Extended Revolving Credit Commitments, the
maturity date applicable to such Additional Revolving Credit Commitments or
Extended Revolving Credit Commitments in accordance with the terms hereof),
(b) with respect to Term B-1 Loans, the sixth anniversary of the Closing Date,
(c) with respect to Term B-2 Loans, the seventh anniversary of the Closing Date,
or (d) with respect to any (i) Extended Term Loan, the maturity date applicable
to such Extended Term Loan in accordance with the terms hereof or
(ii) Incremental Term Loan, the maturity date applicable to such Incremental
Term Loan in accordance with the terms hereof; provided that if any such day is
not a Business Day, the Maturity Date shall be the Business Day immediately
preceding such day.

“Merger” has the meaning specified in the Preliminary Statements to this
Agreement.

“Merger Agreement” has the meaning specified in the Preliminary Statements to
this Agreement.

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, and mortgages creating and evidencing a Lien on a
Mortgaged Property made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties in form and substance
reasonably satisfactory to the Collateral Agent, and any other mortgages
executed and delivered pursuant to Section 4.01(a)(iii) and Section 6.10 and/or
Section 6.12, as applicable.

“Mortgage Policies” has the meaning specified in paragraph (f) of the definition
of Collateral and Guarantee Requirement.

“Mortgaged Property” means each Material Real Property, if any, which shall be
subject to a Mortgage delivered pursuant to Section 4.01(a)(iii), Section 6.10
and/or Section 6.12, as applicable.

 

-40-



--------------------------------------------------------------------------------

“Multicurrency Tranche 1 Alternative Currency” means Euro, Sterling, Australian
Dollars, Japanese Yen, New Zealand Dollars and any other currencies as shall be
agreed from time to time among the Administrative Agent, each Multicurrency
Tranche 1 Revolving Credit Lender, each applicable L/C Issuer and the Borrower.

“Multicurrency Tranche 1 L/C Exposure” means, at any time, the sum of (a) the
undrawn portion of the Outstanding Amount of all Multicurrency Tranche 1 Letters
of Credit at such time and (b) the Outstanding Amount of all L/C Borrowings in
respect of Multicurrency Tranche 1 Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time. The Multicurrency
Tranche 1 L/C Exposure of any Multicurrency Tranche 1 Revolving Credit Lender at
any time shall be its Applicable Percentage of the aggregate Multicurrency
Tranche 1 L/C Exposure at such time.

“Multicurrency Tranche 1 Letter of Credit” means each Letter of Credit issued
under the Multicurrency Tranche 1 Revolving Credit Facility.

“Multicurrency Tranche 1 Revolving Credit Commitment” means, with respect to
each Lender, the commitment, if any, of such Lender to make Multicurrency
Tranche 1 Revolving Credit Loans and to acquire participations in Multicurrency
Tranche 1 Letters of Credit and Multicurrency Tranche 1 Swing Line Loans,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Multicurrency Tranche 1 Revolving Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.06
and (b) increased from time to time pursuant to Section 2.14. The initial amount
of each Lender’s Multicurrency Tranche 1 Revolving Credit Commitment on the
Closing Date is set forth on Schedule 2.01 of this Agreement, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Multicurrency Tranche 1 Revolving Credit Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Multicurrency Tranche 1 Revolving
Credit Commitments on the Closing Date is $375,000,000.

“Multicurrency Tranche 1 Revolving Credit Exposure” means, at any time for any
Lender, the sum of (a) the Outstanding Amount of the Multicurrency Tranche 1
Revolving Credit Loans of such Lender outstanding at such time, (b) the
Multicurrency Tranche 1 L/C Exposure of such Lender at such time and (c) except
for purposes of Section 2.09(a), the Multicurrency Tranche 1 Swing Line Exposure
of such Lender at such time.

“Multicurrency Tranche 1 Revolving Credit Facility” means the Multicurrency
Tranche 1 Revolving Credit Commitments and the extension of credit made
thereunder.

“Multicurrency Tranche 1 Revolving Credit Lender” means a Lender with a
Multicurrency Tranche 1 Revolving Credit Commitment or, if the Multicurrency
Tranche 1 Revolving Credit Commitments have terminated or expired, a Lender with
Multicurrency Tranche 1 Revolving Credit Exposure.

“Multicurrency Tranche 1 Revolving Credit Loan” means a Loan made pursuant to
Section 2.01(c)(i).

“Multicurrency Tranche 1 Swing Line Loan” means a Swing Line Loan made under the
Multicurrency Tranche 1 Revolving Credit Facility.

“Multicurrency Tranche 1 Swing Line Exposure” means, at any time for any Lender,
such Lender’s Applicable Percentage of the Outstanding Amount of Multicurrency
Tranche 1 Swing Line Loans outstanding at such time.

 

-41-



--------------------------------------------------------------------------------

“Multicurrency Tranche 2 Alternative Currency” means Euro, Sterling and any
other currencies as shall be agreed from time to time among the Administrative
Agent, each Multicurrency Tranche 2 Revolving Credit Lender, each applicable L/C
Issuer and the Borrower.

“Multicurrency Tranche 2 L/C Exposure” means, at any time, the sum of (a) the
undrawn portion of the Outstanding Amount of all Multicurrency Tranche 2 Letters
of Credit at such time, and (b) the Outstanding Amount of all L/C Borrowings in
respect of Multicurrency Tranche 2 Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time. The Multicurrency
Tranche 2 L/C Exposure of any Multicurrency Tranche 2 Revolving Credit Lender at
any time shall be its Applicable Percentage of the aggregate Multicurrency
Tranche 2 L/C Exposure at such time.

“Multicurrency Tranche 2 Letter of Credit” means each Letter of Credit issued
under the Multicurrency Tranche 2 Revolving Credit Facility.

“Multicurrency Tranche 2 Revolving Credit Commitment” means, with respect to
each Lender, the commitment, if any, of such Lender to make Multicurrency
Tranche 2 Revolving Credit Loans and to acquire participations in Multicurrency
Tranche 2 Letters of Credit and Multicurrency Tranche 2 Swing Line Loans,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Multicurrency Tranche 2 Revolving Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.06
and (b) increased from time to time pursuant to Section 2.14. The initial amount
of each Lender’s Multicurrency Tranche 2 Revolving Credit Commitment on the
Closing Date is set forth on Schedule 2.01(c) of this Agreement, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Multicurrency Tranche 2 Revolving Credit Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Multicurrency Tranche 2 Revolving
Credit Commitments on the Closing Date is $625,000,000.

“Multicurrency Tranche 2 Revolving Credit Exposure” means, at any time for any
Lender, the sum of (a) the Outstanding Amount of the Multicurrency Tranche 2
Revolving Credit Loans of such Lender outstanding at such time, (b) the
Multicurrency Tranche 2 L/C Exposure of such Lender at such time and (c) except
for purposes of Section 2.09(a), the Multicurrency Tranche 2 Swing Line Exposure
of such Lender at such time.

“Multicurrency Tranche 2 Revolving Credit Facility” means the Multicurrency
Tranche 2 Revolving Credit Commitments and the extension of credit made
thereunder.

“Multicurrency Tranche 2 Revolving Credit Lender” means a Lender with a
Multicurrency Tranche 2 Revolving Credit Commitment or, if the Multicurrency
Tranche 2 Revolving Credit Commitments have terminated or expired, a Lender with
Multicurrency Tranche 2 Revolving Credit Exposure.

“Multicurrency Tranche 2 Revolving Credit Loan” means a Loan made pursuant to
Section 2.01(c)(ii).

“Multicurrency Tranche 2 Swing Line Loan” means a Swing Line Loan made under the
Multicurrency Tranche 2 Revolving Credit Facility.

“Multicurrency Tranche 2 Swing Line Exposure” means, at any time for any Lender,
such Lender’s Applicable Percentage of the Outstanding Amount of Multicurrency
Tranche 2 Swing Line Loans at such time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.

 

-42-



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents and
Indebtedness that is secured by Liens ranking junior to or pari passu with the
Liens securing Indebtedness under the Loan Documents), (B) the out-of-pocket
fees and expenses (including attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by the
Borrower or such Restricted Subsidiary in connection with such Disposition or
Casualty Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith (including, for the avoidance of doubt, any income,
withholding and other taxes payable as a result of the distribution of such
proceeds to the Borrower), and (D) any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or with respect to any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

“New Zealand Bill Rate” means, for any Interest Period: (a) the rate (rounded up
to the nearest four decimal places) published at or about 10:30 a.m. (Local
Time) on the first day of such interest period on the Reuters Screen under the
heading “BKBM” (or. if such screen ceases to publish such rate, any successor
screen rate displaying such rate that is selected by the Administrative Agent)
for bank bills having a tenor approximating as closely as possible the length of
such Interest Period, or (b) if the rate described under clause (a) above is not
published at the relevant time, or the basis on which that rate

 

-43-



--------------------------------------------------------------------------------

is displayed is changed and in the opinion of the Administrative Agent it ceases
to reflect the applicable Lenders’ cost of funding to the same extent as at the
date of any Eurocurrency Rate Loan denominated in New Zealand Dollars, then the
applicable rate will be determined by Administrative Agent to be the average of
the buying rates quoted to the Administrative Agent by three New Zealand banks
at or about 10:30 a.m. (Local Time) on the date of determination for bank bills
denominated in New Zealand Dollars with a tenor approximating the length of such
Interest Period.

“New Zealand Dollar” or “NZD$” refers to lawful money of New Zealand.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note as the context may require.

“Notes Intercreditor Agreement” means the agreement contemplated by
Section 4.01(h) and substantially in the form of Exhibit M, dated as of the
Closing Date, among the Collateral Agent and Wells Fargo Bank, National
Association, as trustee and second priority collateral agent, as the same may be
amended, modified or supplemented from time to time.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (y) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge Agreement
(other than, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor), and (z) Cash Management Obligations. Without limiting the generality
of the foregoing, the Obligations of the Loan Parties under the Loan Documents
(and of any of their Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts, in each case, payable by any Loan Party or any other Subsidiary under
any Loan Document and (b) the obligation of any Loan Party or any other
Subsidiary to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary.

“Offered Loans” has the meaning specified in Section 2.05(d)(iii).

“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws; (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, declaration, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-44-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, mortgage recording or similar Taxes
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, excluding, in each case, any such Tax resulting from an
Assignment and Assumption or transfer or assignment to or designation of a new
Applicable Lending Office or other office for receiving payments under any Loan
Document (an “Assignment Tax”) but only if (a) such Assignment Tax is imposed as
a result of a present or former connection of the assignor or assignee with the
jurisdiction imposing such Assignment Tax (other than any connection arising
solely from any Loan Documents or any transactions contemplated thereby) and
(b) such Assignment Tax does not arise as a result of an assignment (or
designation of a new Applicable Lending Office) pursuant to a request by
Borrower under Section 3.07.

“Outstanding Amount” means (a) with respect to any Loan on any date, the Dollar
Equivalent of the outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments thereof (including any refinancing
of outstanding Unreimbursed Amounts under Letters of Credit or L/C Borrowings as
a Revolving Credit Borrowing) occurring on such date; and (b) with respect to
any Letter of Credit, Unreimbursed Amount, L/C Borrowing or L/C Obligations on
any date, the Dollar Equivalent of the outstanding amount thereof on such date
after giving effect to any related L/C Credit Extension occurring on such date
and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.

“Parent” has the meaning specified in the Preliminary Statements to this
Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Alternative Incremental Facilities Debt” has the meaning specified in
Section 7.03(t).

“Permitted Credit Facilities Acquisition Debt” has the meaning specified in
Section 7.03(w).

 

-45-



--------------------------------------------------------------------------------

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests.

“Permitted Holders” means any of (a) the Sponsor and (b) any other Investor.

“Permitted Initial Revolving Borrowing” means (a) one or more Borrowings of
Revolving Credit Loans (i) to finance the Acquisition and related transactions
and pay the Transaction Expenses, in an aggregate amount for this clause (i) of
up to $100,000,000, plus (ii) to finance any amount of original issue discount
or upfront fees imposed pursuant to the “market flex” provisions of the Fee
Letter or in connection with the issuance of the Senior Secured Notes on or
prior to the Closing Date plus (iii) for working capital and other general
corporate purposes and (b) the issuance of Letters of Credit in replacement of,
or as a backstop for, letters of credit of the Borrower or its Restricted
Subsidiaries outstanding on the Closing Date.

“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 7.03, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(f), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being so modified, refinanced, refunded, renewed or extended is
secured by a Lien on the Collateral, the Lien securing such Indebtedness as
modified, refinanced, refunded, renewed or extended shall not be senior in
priority to the Lien on the Collateral securing the Indebtedness being modified,
refinanced, refunded, renewed or extended unless otherwise permitted under this
Agreement and (e) if such Indebtedness being modified, refinanced, refunded,
renewed or extended is Indebtedness permitted pursuant to Section 7.03(c),
(i) to the extent such Indebtedness being so modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended, (ii) except in the case
of a Permitted Refinancing of the Rollover Notes or Sterling Notes, the terms
and conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by a
Person who is the obligor of the Indebtedness being so modified, refinanced,
refunded, renewed or extended or a Loan Party.

 

-46-



--------------------------------------------------------------------------------

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between (a) a Loan Party and another Loan Party or (b) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $50,000,000,
the board of managers or directors, as applicable, of the Borrower or such
Restricted Subsidiary (which such determination may take into account any
retained interest or other Investment of the Borrower or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback); provided that in the case of clause (ii) above, if after giving
Pro Forma Effect to such Disposition, the First Lien Senior Secured Leverage
Ratio (calculated on a Pro Forma Basis) as of the last day of the most recently
ended Test Period is greater than 3.50:1.00, the Borrower or any of its
Restricted Subsidiaries shall receive not less than 75.0% of such consideration
in the form of cash or Cash Equivalents (as determined in accordance with
Section 7.05(m)).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

“Preferred Stock” means $8,000,000,000 initial aggregate liquidation preference
of 9% preferred stock of Parent on the Closing Date and any accretions or
accumulations of unpaid dividends thereon (including through the payment in kind
of dividends).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate at its principle office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period (or, with respect to
the Acquisition, the twelve (12) months following the Closing Date), with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower,
(a) the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that is factually supportable and is
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act, as
interpreted by the Securities and Exchange Commission and (b) additional good
faith pro forma adjustments arising out of cost savings initiatives attributable
to such transaction and additional costs associated with the combination

 

-47-



--------------------------------------------------------------------------------

of the operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of the Borrower and its Restricted Subsidiaries,
in each case being given pro forma effect, that (i) have been realized or
(ii) will be implemented following such transaction and are supportable and
quantifiable and expected to be realized within the succeeding twelve
(12) months and, in each case, including, but not limited to, (w) reduction in
personnel expenses, (x) reduction of costs related to administrative functions,
(y) reductions of costs related to leased or owned properties and (z) reductions
from the consolidation of operations and streamlining of corporate overhead)
taking into account, for purposes of determining such compliance, the historical
financial statements of the Acquired Entity or Business or Converted Restricted
Subsidiary and the consolidated financial statements of the Borrower and its
Subsidiaries, assuming such Permitted Acquisition or conversion, and all other
Permitted Acquisitions or conversions that have been consummated during the
period, and any Indebtedness or other liabilities repaid in connection therewith
had been consummated and incurred or repaid at the beginning of such period (and
assuming that such Indebtedness to be incurred bears interest during any portion
of the applicable measurement period prior to the relevant acquisition at the
interest rate which is or would be in effect with respect to such Indebtedness
as at the relevant date of determination); provided that, so long as such
actions are initiated during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, it may be assumed that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Restricted
Subsidiary of the Borrower or any division, product line, or facility used for
operations of the Borrower or any of its Restricted Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included, (b)
any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by
the Borrower or any of its Restricted Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDA and give effect to events (including operating expense reductions) that
are (as determined by the Borrower in good faith) (i) (x) directly attributable
to such transaction, (y) expected to have a continuing impact on the Borrower
and its Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(d)(ii).

“Public Lender” has the meaning specified in Section 6.02.

 

-48-



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests of Holdings (or of the
Borrower or any Intermediate Holding Company or any direct or indirect parent of
Holdings after a Qualifying IPO of the Borrower, or such Intermediate Holding
Company or such direct or indirect parent of Holdings as the case may be), in
each case, that are not Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower), (c) the financing terms, covenants, termination events
and other provisions thereof shall be market terms (as determined in good faith
by the Borrower) and may include Standard Securitization Undertakings and
(d) the aggregate principal amount of Securitization Financings in respect of
accounts receivable of the Borrower and its Domestic Subsidiaries does not
exceed $350,000,000 at any one time outstanding. The grant of a security
interest in any Securitization Assets of the Borrower or any of the Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure Indebtedness
under this Agreement prior to engaging in any Securitization Financing shall not
be deemed a Qualified Securitization Financing; provided that any Securitization
Financing pursuant to the Existing Receivables Purchase Agreement shall be
deemed to have satisfied the requirements of clauses (a), (b) and (c) of the
preceding sentence.

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings, or the Borrower of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering) or in a firm commitment
underwritten offering (or series of related offerings of securities to the
public pursuant to a final prospectus) made pursuant to the Securities Act.

“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).

“Quotation Day” means, in respect of the determination of the Eurocurrency Rate
for any Interest Period for a Eurocurrency Rate Loan (a) in Sterling, the day
that is the first Business Day of such Interest Period, (b) in Dollars, Euro,
Australian Dollars, New Zealand Dollars and Japanese Yen, the day that is two
Business Days prior to the first day of such Interest Period and (c) in the case
of any other currency, the date specified by the Administrative Agent.

“Refinanced Notes” means the Borrower’s or H. J. Heinz Finance Company’s, as
applicable, 5.350% Notes due 2013, 2.000% Notes due 2016, 1.500% Notes due 2017,
2.11% Guaranteed Senior Notes, Series A, due May 26, 2014, 2.81% Guaranteed
Senior Notes, Series B, due May 26, 2016, 2.86% Guaranteed Senior Notes, Series
E, due July 14, 2016, 3.53% Guaranteed Senior Notes, Series C, due May 26, 2018,
3.55% Guaranteed Senior Notes, Series F, due July 14, 2018 and 4.23% Guaranteed
Senior Notes, Series D, due May 26, 2021.

“Refinancing” means:

(i) the repayment in full and termination of all commitments under the
Borrower’s and its Subsidiaries’, as applicable, Five Year Credit Agreement,
dated as of June 30, 2011, Three Year Credit Agreement, dated as of December 3,
2010, Three-Year Credit Agreement, dated as of July 10, 2012, Credit Agreement,
dated as of April 5, 2013 and Credit Agreement, dated as of May 23, 2013;

 

-49-



--------------------------------------------------------------------------------

(ii) either (x) the amendment of the Existing Receivables Purchase Agreement to
permit the Transactions or (y) the termination of all commitments under the
Existing Receivables Purchase Agreement;

(iii) the purchase and retirement of the Refinanced Notes on or prior to the
Closing Date (pursuant to a tender offer or otherwise) or the calling for
redemption of the Refinanced Notes (other than the Borrower’s 2.000% Notes due
2016 and 1.500% Notes due 2017 unless the Borrower elects to call such notes for
redemption in its sole discretion) on the Closing Date for the earliest
permitted redemption date and the deposit of funds sufficient to fund such
redemption with the trustee or other paying agent therefor on the Closing Date;
provided that if any such Refinanced Notes have a final stated maturity that is
less than the minimum required notice period for redemption (assuming that the
notice of redemption was provided on the Closing Date) then no such notice of
redemption need be provided but the Borrower shall deposit funds on the Closing
Date with the trustee or paying agent therefor sufficient to pay the principal
of and all accrued interest on such Refinanced Notes at the final stated
maturity thereof;

(iv) the making of any required change of control offer for any Rollover Notes
requiring such an offer and the purchase of any Rollover Notes accepted for
purchase pursuant to such offer;

(v) the amendment of the documentation relating to the 7.125% Notes due 2039 to
waive any required change of control offer in connection with the Acquisition;
and

(vi) the granting of an equal and ratable Lien to secure the Sterling Notes on a
pari passu basis with the Senior Secured Notes.

“Refinancing Revolving Credit Commitments” means Incremental Revolving Credit
Commitments that are designated by a Responsible Officer of the Borrower as
“Refinancing Revolving Credit Commitments” in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date of incurrence.

“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(v).

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migration or leaching
into or through the Environment or into, from or through any building, structure
or facility.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

-50-



--------------------------------------------------------------------------------

“Repricing Transaction” means, with respect to any Term Loan Facility incurred
on the Closing Date, (a) any prepayment or repayment of Term Loans under such
Term Loan Facility with the proceeds of, or any conversion of Term Loans under
such Term Loan Facility into, any new or replacement tranche of term loans
bearing interest with an Effective Yield less than the Effective Yield
applicable to the Term Loans under such Term Loan Facility, but excluding any
new or replacement loans incurred in connection with a Change of Control and
(b) any amendment (including pursuant to a replacement term loan as contemplated
by Section 10.01) to such Term Loan Facility which reduces the Effective Yield
applicable to the Term Loans under such Term Loan Facility.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments; provided
that (i) the unused Term Commitment and unused Revolving Credit Commitment of,
and the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Lenders, (ii) the unused Term Commitment and unused Revolving Credit Commitment
of, and the portion of the Total Outstandings held or deemed held by any Lenders
that are Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall be
excluded for all purposes of making a determination of Required Lenders and
(iii) Affiliated Debt Funds may not, in the aggregate, account for more than
49.9% of the amount necessary to establish that the Required Lenders have
consented to an action and the unused Term Commitment and unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by any Affiliated Debt Funds in excess of such amount shall be excluded for
all purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination, at
least two Lenders having more than 50.0% in the aggregate of the Revolving
Credit Commitments plus after the termination of the Revolving Credit
Commitments under any Revolving Credit Facility, the Revolving Credit Exposure
under such Revolving Credit Facility of all Lenders; provided that (i) the
Revolving Credit Commitment and the Revolving Credit Exposure of any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Revolving Credit Lenders, (ii) the Revolving Credit Commitments and Revolving
Credit Exposure of Lenders that are Sponsor Affiliated Lenders (other than
Affiliated Debt Funds) shall be excluded for all purposes of making a
determination of Required Revolving Credit Lenders and (iii) Affiliated Debt
Funds may not, in the aggregate, account for more than 49.9% of the amount
necessary to establish that the Required Revolving Credit Lenders have consented
to an action and any other Revolving Credit Commitments and Revolving Credit
Exposure of Affiliated Debt Funds in excess of such amount shall be excluded for
all purposes of making a determination of Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

-51-



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the holders of Equity Interests of the Borrower.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

“Revolving Credit Commitment” means a Multicurrency Tranche 1 Revolving Credit
Commitment, Multicurrency Tranche 2 Revolving Credit Commitment and/or a U.S.
Revolving Credit Commitment, as the context requires.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, such
Lender’s Multicurrency Tranche 1 Revolving Credit Exposure, Multicurrency
Tranche 2 Revolving Credit Exposure and/or U.S. Revolving Credit Exposure, as
the context requires.

“Revolving Credit Facilities” means the Multicurrency Tranche 1 Revolving Credit
Facility, Multicurrency Tranche 2 Revolving Credit Facility and U.S. Revolving
Credit Facility collectively and “Revolving Credit Facility” shall refer to any
one of them individually as the context requires.

“Revolving Credit Lender” means a Multicurrency Tranche 1 Revolving Credit
Lender, Multicurrency Tranche 2 Revolving Credit Lender and/or a U.S. Revolving
Credit Lender.

“Revolving Credit Loan” means a Multicurrency Tranche 1 Revolving Credit Loan,
Multicurrency Tranche 2 Revolving Credit Loan and/or a U.S. Revolving Credit
Loan.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under any Revolving
Credit Facility.

“Rollover Notes” means the Borrower’s or H. J. Heinz Finance Company’s, as
applicable, 6.049% Dealer Remarketable Securities due 2020, 3.125% Notes due
2021, 2.850% Notes due 2022, 6.375% Debentures due 2028, 6.750% Notes due 2032
and 7.125% Notes due 2039, in each case, for so long as the notes or debentures,
as applicable, remain outstanding.

“Rollover Notes Documents” means any agreement, indenture and instrument
pursuant to which any Rollover Notes have been issued, in each case as amended
to the extent permitted under the Loan Documents.

“Rollover Notes Restricted Property” means (i) any Principal Property (as
defined in any Rollover Notes Documents as amended to the extent permitted under
this Agreement), (ii) any Capital

 

-52-



--------------------------------------------------------------------------------

Stock (as defined in any Rollover Notes Documents as amended to the extent
permitted under this Agreement) or Debt (as defined in any Rollover Notes
Documents as amended to the extent permitted under this Agreement), in each case
pursuant to this clause (ii), of any Rollover Notes Restricted Subsidiary and
(iii) any other assets to the extent the grant of a security interest therein
pursuant to the Collateral Documents to secure the Obligations and/or the
Guarantees would create an obligation to grant a Lien therein to secure any
Rollover Notes pursuant to the terms of the Rollover Notes Documents.

“Rollover Notes Restricted Subsidiary” means any “Restricted Subsidiary” under
and as defined in any Rollover Notes Documents.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party (or any Person that merges into a Loan Party) or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Documentation Agents, the Syndication Agent, the
Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Securitization Assets” means any accounts receivable and any assets related
thereto, including all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable, and other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with securitization transactions involving
accounts receivable, in each case subject to a Qualified Securitization
Financing.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries.

 

-53-



--------------------------------------------------------------------------------

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means any Wholly-Owned Subsidiary of the Borrower
(or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which the Borrower or any Subsidiary of the Borrower
makes an Investment and to which the Borrower or any Subsidiary of the Borrower
transfers Securitization Assets) that engages in no activities other than in
connection with the financing of Securitization Assets of the Borrower or its
Subsidiaries, and any business or activities incidental or related to such
business, and which is designated by the board of directors of the Borrower or
such other Person (as provided below) as a Securitization Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower and (c) to which none of the Borrower or any
other Subsidiary of the Borrower, other than another Securitization Subsidiary,
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by the board of directors of the Borrower or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the board of directors of the Borrower
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties on the Closing Date substantially in the form of Exhibit G as
supplemented by any Security Agreement Supplement executed and delivered
pursuant to Section 6.10.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Secured Notes” means up to $3,100,000,000 aggregate principal amount of
(i) 4.25% Second Lien Senior Secured Notes due 2020 issued by the Borrower
pursuant to the Senior Secured Notes Indenture or (ii) in the event such notes
referred to in clause (i) become subject to redemption in full on or prior to
the Closing Date, other Indebtedness of the Borrower and/or any Guarantor
secured by Liens ranking junior to the Liens securing the Obligations pursuant
to the Notes Intercreditor Agreement or a Customary Intercreditor Agreement and
with a final maturity (disregarding any interim maturity that would only apply
upon the occurrence of an Event of Default with respect to the Borrower pursuant
to Section 8.01(f)) not earlier than the seventh anniversary of the Closing
Date.

“Senior Secured Notes Indenture” means (i) the Indenture dated April 1, 2013,
among the Borrower (as successor on the Closing Date to the Initial Borrower
pursuant to a supplemental indenture dated the Closing Date), the guarantors
party thereto and the Trustee or (ii) if Senior Secured Notes are issued
pursuant to clause (ii) of the definition thereof, the loan agreement or
indenture governing such Senior Secured Notes.

 

-54-



--------------------------------------------------------------------------------

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital; provided that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Assets” means those assets described on Schedule 7.05 hereto.

“Specified Disposition” means a Disposition of Specified Assets.

“Specified Merger Agreement Representations” means the representations made by
the Borrower in the Merger Agreement that are material to the interests of the
Lenders, but only to the extent that Parent or the Initial Borrower have the
right to terminate either of their obligations under the Merger Agreement or to
decline to consummate the Acquisition as a result of a breach of such
representations in the Merger Agreement.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Incremental Revolving Credit Commitments that by the
terms of this Agreement requires such test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect”; provided that any increase in the
Revolving Credit Commitments (including, for this purpose, any Additional
Revolving Credit Commitment or Extended Revolving Credit Commitment) above the
amount of Revolving Credit Commitments in effect on the Closing Date, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn; provided further that any such Specified Transaction (other than a
Restricted Payment) having an aggregate value of less than $25,000,000 shall not
be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

“Sponsor” means each of 3G Capital Partners Ltd. and its Affiliates and funds or
partnerships managed by it or any of its Affiliates, but not including, however,
any of their portfolio companies.

“Sponsor Affiliated Lender” means the Sponsor, Berkshire Hathaway and any
Affiliate of the Sponsor or Berkshire Hathaway (including Affiliated Debt
Funds).

“Sponsor Management Agreement” means, collectively, each of the management
agreements between certain of the management companies associated with the
Sponsor or their advisors, the Borrower, certain of its Subsidiaries and/or
certain of its direct or indirect parents.

 

-55-



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary,
necessary or advisable in a Securitization Financing.

“Sterling” or “£” refers to lawful money of the United Kingdom.

“Sterling Notes” means H.J. Heinz Finance UK Plc’s 6.25% Guaranteed Notes due
February 18, 2030.

“Sterling Notes Documents” means any agency agreement, indenture and instrument
pursuant to which the Sterling Notes have been issued, in each case as amended
to the extent permitted under the Loan Documents.

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents.

“Subordinated Debt Documents” means any agreement, indenture or instrument
pursuant to which any Subordinated Debt is issued, in each case as amended to
the extent permitted under the Loan Documents.

“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey, (v) sufficient for the Title Company to remove all standard survey
exceptions from the Mortgage Policy relating to such Mortgaged Property and
issue the endorsements of the type required by paragraph (f) of the definition
of Collateral and Guarantee Requirement and (vi) otherwise reasonably acceptable
to the Administrative Agent.

 

-56-



--------------------------------------------------------------------------------

“Surviving Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries outstanding immediately after giving effect to the Refinancing.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Exposure” means, at any time, the sum of the aggregate Multicurrency
Tranche 1 Swing Line Exposures, Multicurrency Tranche 2 Swing Line Exposures and
U.S. Swing Line Exposures of all Lenders.

“Swing Line Lender” means JPMorgan Chase Bank, N.A., in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loans” means a Loan made pursuant to Section 2.04(a). A Swing Line
Loan may be a Multicurrency Tranche 1 Swing Line Loan, Multicurrency Tranche 2
Swing Line Loan or a U.S. Swing Line Loan.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

 

-57-



--------------------------------------------------------------------------------

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as Syndication Agent under this Agreement.

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto.

“Term B Loans” means the Term B-1 Loans and the Term B-2 Loans.

“Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
a Term B-1 Loan to the Borrower pursuant to Section 2.01 in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term B-1 Commitment” or in the Assignment
and Assumption pursuant to which such Term B-1 Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B-1 Commitments is
$2,950,000,000; provided that, to the extent any of the Borrower’s or H. J.
Heinz Finance Company’s, as applicable, 6.049% Dealer Remarketable Securities
due 2020, 3.125% Notes due 2021 or 2.850% Notes due 2022 remain outstanding and
have not been called for redemption on or prior to the Closing Date, the
Borrower may, in its sole discretion, reduce the Term B-1 Commitments on up to a
dollar-for-dollar basis.

“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Commitment
or a Term B-1 Loan at such time.

“Term B-1 Loan” means a Loan made pursuant to Section 2.01(a).

“Term B-2 Commitment” means, as to each Term B-2 Lender, its obligation to make
a Term B-2 Loan to the Borrower pursuant to Section 2.01(b) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term B-2 Commitment” or in the Assignment
and Assumption pursuant to which such Term B-2 Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B-2 Commitments is
$6,550,000,000; provided that, to the extent any of the Borrower’s or H. J.
Heinz Finance Company’s, as applicable, 6.049% Dealer Remarketable Securities
due 2020, 3.125% Notes due 2021 or 2.850% Notes due 2022 remain outstanding and
have not been called for redemption on or prior to the Closing Date, the
Borrower may, in its sole discretion, reduce the Term B-2 Commitments on up to a
dollar-for-dollar basis.

“Term B-2 Lender” means, at any time, any Lender that has a Term B-2 Commitment
or a Term B-2 Loan at such time.

“Term B-2 Loan” means a Loan made pursuant to Section 2.01(b).

“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.

 

-58-



--------------------------------------------------------------------------------

“Term Commitments” means a Term B-1 Commitment, Term B-2 Commitment or a
commitment in respect of any Incremental Term Loans or any combination thereof,
as the context may require.

“Term Lenders” means the Term B-1 Lenders, the Term B-2 Lenders, the Incremental
Term Lenders and the Extended Term Lenders.

“Term Loans” means the Term B Loans, the Incremental Term Loans and the Extended
Term Loans.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrower to
such Term Lender resulting from any Class of Term Loans made by such Term
Lender.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or 6.01(b).

“Threshold Amount” means $100,000,000.

“Title Company” shall mean any title insurance company as shall be retained by
Borrower to issue the Mortgage Policies and reasonably acceptable to the
Administrative Agent.

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Balance Sheet.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the Equity Contribution, (b) the
Acquisition, (c) the funding of the Term B Loans and, if applicable, the Initial
Revolving Borrowing on the Closing Date, (d) the funding of the Senior Secured
Notes on or prior to the Closing Date, (e) the Refinancing, (f) the consummation
of any other transactions in connection with the foregoing and (g) the payment
of Transaction Expenses.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower, or any Restricted Subsidiary in connection with the Transaction,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby in connection therewith.

“Trustee” means Wells Fargo Bank, National Association under the terms of the
Senior Secured Notes Indenture.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

-59-



--------------------------------------------------------------------------------

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, changes in equity and cash flows of the
Borrower and its Subsidiaries, covering any of the first three fiscal quarters
that have ended after the most recent fiscal year covered by the Audited
Financial Statements and at least forty-five (45) days before the Closing Date.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B, (ii) any Subsidiary of the Borrower designated by the board of
directors or managers, as applicable, of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.13 subsequent to the date hereof and (iii) any
Subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn
portion of the Outstanding Amount of U.S. Letters of Credit at such time, plus
(b) the Outstanding Amount of all L/C Borrowings with respect to U.S. Letters of
Credit not yet been reimbursed by or on behalf of the Borrower at such time. The
U.S. L/C Exposure of any U.S. Revolving Credit Lender at any time shall be its
Applicable Percentage of the aggregate U.S. L/C Exposure at such time.

“U.S. Letter of Credit” means any Letter of Credit issued pursuant to the U.S.
Revolving Credit Facility.

“U.S. Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make U.S. Revolving Credit Loans and to
acquire participations in U.S. Letters of Credit and U.S. Swing Line Loans,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s U.S. Revolving Credit Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.06 and (b) increased from
time to time pursuant to Section 2.14. The initial amount of each Lender’s U.S.
Revolving Credit Commitment on the Closing Date is set forth on Schedule 2.01 of
this Agreement, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its U.S. Revolving Credit Commitment, as the case may
be. The initial aggregate amount of the Lenders’ U.S. Revolving Credit
Commitments on the Closing Date is $1,000,000,000.

“U.S. Revolving Credit Exposure” means, at any time for any Lender, the sum of
(a) the Outstanding Amount of the U.S. Revolving Credit Loans of such Lender at
such time, (b) the U.S. L/C Exposure of such Lender at such time and (c) except
for purposes of Section 2.09(a), the U.S. Swing Line Exposure of such Lender at
such time.

 

-60-



--------------------------------------------------------------------------------

“U.S. Revolving Credit Facility” means the U.S. Revolving Credit Commitments and
the extension of credit made thereunder.

“U.S. Revolving Credit Lender” means a Lender with a U.S. Revolving Credit
Commitment or, if the U.S. Revolving Credit Commitments have terminated or
expired, a Lender with U.S. Revolving Credit Exposure.

“U.S. Revolving Credit Loan” means a Loan made pursuant to Section 2.01(c)(iii).

“U.S. Swing Line Exposure” means, at any time for any Lender, its Applicable
Percentage of the Outstanding Amount of U.S. Swing Line Loans at such time.

“U.S. Swing Line Loan” means a Swing Line Loan made pursuant to
Section 2.04(a)(iii).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

-61-



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio and the
First Lien Senior Secured Leverage Ratio shall be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis.

(c) Where reference is made to “the Borrower and its Restricted Subsidiaries on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

(d) In the event that the Borrower elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Borrower and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Leverage Ratio and the First Lien Senior Secured
Leverage Ratio) so as to reflect equitably the Accounting Changes with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be substantially the same after such change as if such change
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed in accordance with GAAP (as determined in
good faith by a Responsible Officer of the Borrower) (it being agreed that the
reconciliation between GAAP and IFRS used in such determination shall be made
available to Lenders) as if such change had not occurred

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

-62-



--------------------------------------------------------------------------------

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(a) The Administrative Agent shall determine the Dollar Equivalent of any
Alternative Currency Letter of Credit as of each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of each request for the issuance, amendment, renewal or extension of such
Alternative Currency Letter of Credit, using the Exchange Rate for the
applicable currency in relation to Dollars in effect on the date of
determination, and each such amount shall be the Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section 1.08(a).

(b) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in any Multicurrency Tranche 1 Alternative Currency or
Multicurrency Tranche 2 Alternative Currency as of each date (with such date to
be reasonably determined by the Administrative Agent) that is on or about the
date of a Committed Loan Notice with respect to such Borrowing, in each case
using the Exchange Rate for the applicable currency in relation to Dollars in
effect on the date of determination, and each such amount shall be the Dollar
Equivalent of such Borrowing until the next required calculation thereof
pursuant to this Section 1.08(b).

(c) The Dollar Equivalent of any L/C Borrowing made by any L/C Issuer in any
Multicurrency Tranche 1 Alternative Currency or Multicurrency Tranche 2
Alternative Currency and not reimbursed by the Borrower shall be determined as
set forth in Section 2.03(c). In addition, the Dollar Equivalent of the
Multicurrency Tranche 1 L/C Exposure and Multicurrency Tranche 2 L/C Exposure
shall be determined as set forth in Section 2.03(f), at the time and in the
circumstances specified therein.

(d) The Administrative Agent shall notify the Borrower, the applicable Lenders
and the applicable L/C Issuer of each calculation of the Dollar Equivalent of
each Multicurrency Tranche 1 Letter of Credit, Multicurrency Tranche 1 Borrowing
and Multicurrency Tranche 1 L/C Borrowing and each Multicurrency Tranche 2
Letter of Credit, Multicurrency Tranche 2 Borrowing and Multicurrency Tranche 2
L/C Borrowing with respect to Alternative Currency Letters of Credit.

(e) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Lien, Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(f) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used

 

-63-



--------------------------------------------------------------------------------

in calculating net income in the Borrower’s annual financial statements
delivered pursuant to Section 6.01(a); provided, however, that the foregoing
shall not be deemed to apply to the determination of any amount of Indebtedness.

(g) For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Exchange Rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased.

ARTICLE II

The Commitments and Credit Extensions

Section 2.01 The Loans. Subject to the terms and conditions set forth herein:

(a) The Term B-1 Borrowings. Each Term B-1 Lender severally agrees to make to
the Borrower a single loan denominated in Dollars in a principal amount equal to
such Term B-1 Lender’s Term B-1 Commitment on the Closing Date. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term B-1
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

(b) The Term B-2 Borrowings. Each Term B-2 Lender severally agrees to make to
the Borrower a single loan denominated in Dollars in a principal amount equal to
such Term B-2 Lender’s Term B-2 Commitment on the Closing Date. Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be reborrowed. Term B-2
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Multicurrency Tranche 1 Revolving Credit Lender severally
agrees to make (or cause its Applicable Lending Office to make) Multicurrency
Tranche 1 Revolving Credit Loans from time to time during the Availability
Period for the Multicurrency Tranche 1 Revolving Credit Facility in Dollars or
in any Multicurrency Tranche 1 Alternative Currency in an aggregate principal
amount that will not result in such Lender’s Multicurrency Tranche 1 Revolving
Credit Exposure exceeding such Lender’s Multicurrency Tranche 1 Revolving Credit
Commitment, (ii) each Multicurrency Tranche 2 Revolving Credit Lender severally
agrees to make (or cause its Applicable Lending Office to make) Multicurrency
Tranche 2 Revolving Credit Loans from time to time during the Availability
Period for the Multicurrency Tranche 2 Revolving Credit Facility in Dollars or
in any Multicurrency Tranche 2 Alternative Currency in an aggregate principal
amount that will not result in such Lender’s Multicurrency Tranche 2 Revolving
Credit Exposure exceeding such Lender’s Multicurrency Tranche 2 Revolving Credit
Commitment and (iii) each U.S. Revolving Credit Lender severally agrees to make
(or cause its Applicable Lending Office to make) U.S. Revolving Credit Loans
from time to time during the Availability Period for the U.S. Revolving Credit
Facility in Dollars in an aggregate principal amount that will not result in
such Lender’s U.S. Revolving Credit Exposure exceeding such Lender’s U.S.
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the

 

-64-



--------------------------------------------------------------------------------

Borrower may borrow under this Section 2.01(c), prepay under Section 2.05, and
reborrow under this Section 2.01(c). Revolving Credit Loans denominated in
Dollars may be Base Rate Loans or Eurocurrency Rate Loans, and Revolving Credit
Loans denominated in any Multicurrency Tranche 1 Alternative Currency or
Multicurrency Tranche 2 Alternative Currency shall be Eurocurrency Rate Loans,
as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice, to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent substantially in the form attached hereto
as Exhibit A (a) with respect to Revolving Credit Loans or Term Loans
denominated in Dollars, (i) in the case of a Eurocurrency Rate Borrowing, not
later than 1:00 p.m., Local Time, three (3) Business Days before the date of the
proposed Borrowing, or (ii) in the case of a Base Rate Borrowing, not later than
1:00 p.m., Local Time, on the Business Day immediately preceding the proposed
Borrowing and (b) with respect to Multicurrency Tranche 1 Revolving Credit Loans
or Multicurrency Tranche 2 Revolving Credit Loans, in each case, denominated in
any currency other than Dollars, not later than 1:00 p.m., Local Time, three
(3) Business Days before the date of the proposed Borrowing. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by hand delivery, telecopy or electronic transmission to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of the Borrowing Minimum or a whole multiple of the Borrowing Multiple in
excess thereof. Except as provided in Section 2.03(c) and Section 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
the Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the Class, currency and principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.02(b). If no currency is specified with respect to
any Eurocurrency Rate Revolving Credit Borrowing, then the Borrower shall be
deemed to have selected Dollars; provided that the Borrower may not elect to
convert any Borrowing denominated in a Multicurrency Tranche 1 Alternative
Currency or Multicurrency Tranche 2 Alternative Currency to a Base Rate
Borrowing and may not change the currency in which any Borrowing is denominated.
If the Borrower fails to specify a Type of Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as, or converted to (x) with respect
to Loans denominated in Dollars, Base Rate Loans and (y) with respect to Loans
denominated in any Multicurrency Tranche 1 Alternative Currency or Multicurrency
Tranche 2 Alternative Currency, Eurocurrency Rate Loans with an Interest Period
of one month. Any such automatic conversion or continuation shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. For the avoidance of doubt, the
Borrower and Lenders acknowledge and agree that any conversion or continuation
of an existing Loan shall be deemed to be a continuation of that Loan with a
converted interest rate methodology and not a new Loan.

 

-65-



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
or continuation described in Section 2.02(a). In the case of each Borrowing,
each Appropriate Lender shall make (or cause its Applicable Lending Office to
make) the amount of its Loan available to the Administrative Agent by wire
transfer in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m., Local Time on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower designated in the Committed Loan Notice in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower maintained with the Administrative Agent and designated by the
Borrower in the Committed Loan Notice with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.04 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that
(i) no Loans denominated in Dollars may be converted to or continued as
Eurocurrency Rate Loans, (ii) no outstanding Loans denominated in any currency
other than Dollars may be continued for an Interest Period of more than one
month’s duration and (iii) unless repaid, each Eurocurrency Rate Loan
denominated in Dollars shall be converted to a Base Rate Loan at the end of the
Interest Period applicable thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) Anything in clauses (a) to (d) above to the contrary notwithstanding, after
giving effect to all Term Borrowings and Revolving Credit Borrowings, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than fifteen (15) Interest Periods in effect at any time
for all Borrowings of Eurocurrency Rate Loans.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the Availability Period for the applicable Revolving Credit Facility, to issue
(i) Multicurrency Tranche 1 Letters of Credit denominated in Dollars or any
Multicurrency Tranche 1 Alternative Currency, (ii) Multicurrency Tranche 2
Letters of Credit denominated in Dollars or any Multicurrency Tranche 2
Alternative Currency and (iii) U.S. Letters of Credit denominated in Dollars,
for the account of the Borrower (provided that any Letter of Credit may be for
the benefit of

 

-66-



--------------------------------------------------------------------------------

any Subsidiary of the Borrower) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (y) to honor
drafts under the Letters of Credit and (2) the Applicable Participants severally
agree to participate in Letters of Credit issued pursuant to this Section 2.03;
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Applicable Participant shall be
obligated to participate in any Letter of Credit if immediately after giving
effect to such L/C Credit Extension, (u) the aggregate L/C Exposure would exceed
the Letter of Credit Sublimit, (x) in the case of a Multicurrency Tranche 1
Letter of Credit, the Multicurrency Tranche 1 Revolving Credit Exposure of any
Lender would exceed such Lender’s Multicurrency Tranche 1 Revolving Credit
Commitment, (y) in the case of a Multicurrency Tranche 2 Letter of Credit, the
Multicurrency Tranche 2 Revolving Credit Exposure of any Lender would exceed
such Lender’s Multicurrency Tranche 2 Revolving Credit Commitment and (z) in the
case of a U.S. Letter of Credit, the U.S. Revolving Credit Exposure of any
Lender would exceed such Lender’s U.S. Revolving Credit Commitment. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
(and, in the case of clauses (B) and (C), shall not issue any Letter of Credit)
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (i) the Required Revolving Credit Lenders (for this purpose,
calculated excluding all Revolving Credit Commitments and Revolving Credit
Exposure other than Revolving Credit Commitments and Revolving Credit Exposure
under the Revolving Credit Facility under which such Letter of Credit is
proposed to be issued) and (ii) the relevant L/C Issuer have approved such
expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) all the Applicable Participants and
(ii) the relevant L/C Issuer have approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) the Letter of Credit is to be denominated in a currency other than Dollars,
any Multicurrency Tranche 1 Alternative Currency or any Multicurrency Tranche 2
Alternative Currency unless otherwise agreed by the L/C Issuer and the
Administrative Agent; or

(F) the Letter of Credit is in an initial amount less than the Dollar Equivalent
of $100,000.

 

-67-



--------------------------------------------------------------------------------

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower hand delivered or telecopied (or transmitted by
electronic communication, if arrangements for doing so have been approved by the
L/C Issuer) to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
1:00 p.m., Local Time, at least three (3) Business Days prior to the proposed
issuance date or date of amendment, as the case may be; or, in each case, such
later date and time as the relevant L/C Issuer may agree in a particular
instance in its sole discretion. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the relevant L/C Issuer: (a) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (b) the amount and currency thereof and whether such Letter of
Credit is a Multicurrency Tranche 1 Letter of Credit, Multicurrency Tranche 2
Letter of Credit or U.S. Letter of Credit; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. If requested by the L/C Issuer, the Borrower also shall submit a letter
of credit application on the L/C Issuer’s standard form in connection with any
request for a Letter of Credit. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Applicable Participant shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Applicable Participant’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an

 

-68-



--------------------------------------------------------------------------------

Auto-Renewal Letter of Credit has been issued, the Applicable Participants shall
be deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone, followed promptly in writing, or in writing) on or before the
day that is five (5) Business Days before the Nonrenewal Notice Date from the
Administrative Agent or any Applicable Participant, as applicable, or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. On the Business Day
immediately following the Business Day on which the Borrower shall have received
notice of any payment by an L/C Issuer under a Letter of Credit (or, if the
Borrower shall have received such notice later than 1:00 p.m. on any Business
Day, on the second succeeding Business Day) (such date of payment, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in Dollars in an amount equal to the Dollar Equivalent of such drawing
using the Exchange Rate in relation to Dollars in effect on the Honor Date. If
the Borrower fails to so reimburse such L/C Issuer on the Honor Date (or if any
such reimbursement payment is required to be refunded to the Borrower for any
reason), then (A) if such payment relates to an Alternative Currency Letter of
Credit, automatically and with no further action required, the Borrower’s or
such other Person’s obligation to reimburse the applicable L/C Borrowing shall
be permanently converted into an obligation to reimburse in Dollars the Dollar
Equivalent, calculated using the Exchange Rate on the Honor Date, of such L/C
Borrowing and (B) in the case of each L/C Borrowing, the Administrative Agent
shall promptly notify the applicable L/C Issuer and each Applicable Participant
of the Honor Date, the amount of the unreimbursed drawing in Dollars (in the
case of an Alternative Currency Letter of Credit, using the Exchange Rate for
the applicable Alternative Currency in relation to Dollars in effect on the date
of determination) (the “Unreimbursed Amount”), and the amount of such Applicable
Participant’s Applicable Percentage thereof. In the event that the Borrower does
not reimburse the L/C Issuer on the Business Day following the date it receives
notice of the Honor Date (or, if the Borrower shall have received such notice
later than 1:00 p.m. on any Business Day, on the second succeeding Business
Day), the Borrower shall be deemed to have requested a Revolving Credit
Borrowing denominated in Dollars of Base Rate Loans under the Revolving Credit
Facility under which such Letter of Credit was issued to be disbursed on such
date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Applicable Participants, and subject to the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. For the avoidance of
doubt, if any drawing occurs under a Letter of Credit and such drawing is not
reimbursed on the same day, such drawing shall, without duplication, accrue
interest at the rate applicable to Base Rate Loans under the applicable
Revolving Credit Facility until the date of reimbursement.

 

-69-



--------------------------------------------------------------------------------

(ii) Each Applicable Participant (including any such Applicable Participant
acting as an L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent in Dollars for the account of
the relevant L/C Issuer at the Administrative Agent’s Office for payments in an
amount equal to its Applicable Percentage of any Unreimbursed Amount in respect
of a Letter of Credit not later than 1:00 p.m., New York City time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Applicable Participant
that so makes funds available shall be deemed to have made a Base Rate Loan
under the Revolving Credit Facility under which such Letter of Credit was issued
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in Dollars in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Applicable Participant’s payment to the Administrative Agent
for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Applicable Participant in satisfaction
of its participation obligation under this Section 2.03.

(iv) Until each Applicable Participant funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Applicable Participant’s Applicable Percentage of such amount shall be solely
for the account of the relevant L/C Issuer.

(v) Each Applicable Participant’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Applicable
Participant may have against the relevant L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Applicable Participant’s obligation
to make Revolving Credit Loans (but not L/C Advances) pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.

(vi) If any Applicable Participant fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Applicable Participant pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Applicable Participant (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A certificate of the relevant
L/C Issuer submitted to any Applicable Participant (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent demonstrable error.

 

-70-



--------------------------------------------------------------------------------

(vii) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Applicable Participant such Applicable
Participant’s L/C Advance in respect of such payment in accordance with this
Section 2.03(c), the Administrative Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to each Applicable Participant its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Applicable Participant’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(viii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Applicable
Participant shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Applicable Participant, at a rate per annum equal to the
Federal Funds Rate.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

 

-71-



--------------------------------------------------------------------------------

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.

(e) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Revolving Credit Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower caused by such L/C Issuer’s willful misconduct or gross negligence or
such L/C Issuer’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f) Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Revolving Credit Lenders or Required
Lenders, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations under any Revolving Credit Facility pursuant to Section 8.02(a)(iii)
or (ii) an Event of Default set forth under Section 8.01(f) (with respect to the
Borrower) or (g) occurs and is continuing, then the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations under such
Revolving Credit Facility (in an amount equal to such Outstanding Amount plus
any accrued or unpaid fees thereon determined as of the date such Cash
Collateral is provided). For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the relevant L/C Issuer and the Applicable Participants, as collateral for
the L/C Obligations, cash or deposit account balances in the relevant currencies
in an amount equal to the Multicurrency Tranche 1 L/C Exposure, Multicurrency
Tranche 2 L/C Exposure and/or U.S. L/C Exposure, as applicable (determined as of
the date of such Event of Default) (“Cash Collateral”) pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the

 

-72-



--------------------------------------------------------------------------------

relevant L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the
Applicable Participants, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Interest or profits, if any, on such
investments shall accumulate in such account. Cash Collateral shall be
maintained in accounts satisfactory to the Administrative Agent, in the name of
the Administrative Agent and for the benefit of the Applicable Participants and
may be invested in readily available Cash Equivalents at its sole discretion. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the Multicurrency Tranche 1 L/C Exposure,
Multicurrency Tranche 2 L/C Exposure and/or U.S. L/C Exposure, as applicable,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts specified by the Administrative Agent, an amount equal to the
excess of (a) such L/C Exposure over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the
Multicurrency Tranche 1 L/C Exposure, Multicurrency Tranche 2 L/C Exposure
and/or U.S. L/C Exposure, as applicable plus costs incidental thereto and so
long as no other Event of Default has occurred and is continuing, the excess
shall be refunded to the Borrower. If such Event of Default is cured or waived
and no other Event of Default is then occurring and continuing, the amount of
any Cash Collateral (including any accrued interest thereon) shall be refunded
to the Borrower.

(g) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent in
Dollars for the account of each Applicable Participant in accordance with its
Applicable Percentage, a Letter of Credit fee for each Letter of Credit with
respect to which it is an Applicable Participant equal to the product of
(i) Applicable Rate for Letter of Credit fees and (ii) the Dollar Equivalent of
the daily maximum amount then available to be drawn under such Letter of Credit.
Such letter of credit fees shall be computed on a quarterly basis in arrears.
Such letter of credit fees shall be due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(h) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter of Credit
issued by it equal to 0.125% per annum of the Dollar Equivalent of the daily
maximum amount then available to be drawn under such Letter of Credit. Such
fronting fees shall be computed on a quarterly basis in arrears. Such fronting
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

 

-73-



--------------------------------------------------------------------------------

(i) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(j) Addition of an L/C Issuer. A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make (i) Multicurrency Tranche 1 Swing Line Loans to
the Borrower from time to time on any Business Day during the Availability
Period for the Multicurrency Tranche 1 Revolving Credit Facility in Dollars,
(ii) Multicurrency Tranche 2 Swing Line Loans to the Borrower from time to time
on any Business Day during the Availability Period for the Multicurrency Tranche
2 Revolving Credit Facility in Dollars and (iii) U.S. Swing Line Loans to the
Borrower from time to time on any Business Day during the Availability Period
for the U.S. Revolving Credit Facility in Dollars, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Revolving Credit Exposure of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Swing Line
Loan under any Revolving Credit Facility (x) the aggregate Outstanding Amount of
the Revolving Credit Loans under such Revolving Credit Facility of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations under such Revolving Credit Facility, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans under such
Revolving Credit Facility shall not exceed such Lender’s Revolving Credit
Commitment then in effect under such Revolving Credit Facility and (y) the
aggregate Outstanding Amount of Swing Line Loans under all Revolving Credit
Facilities shall not exceed the Swing Line Sublimit; provided further that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Applicable Participant shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Applicable Participant’s Applicable Percentage times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender, which may be given by
telephone. Each such notice must be received by the Swing Line Lender not later
than 1:00 p.m., New York City time, on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $1,000,000,
and (ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender of a written Swing Line Loan Notice, appropriately completed and signed
by a Responsible Officer of the Borrower. Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender
will, provided that all applicable conditions in Section 4.02 are satisfied, not
later than 3:00 p.m., New York City time, on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower.

 

-74-



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Applicable Participant
make a Base Rate Loan in Dollars under the Revolving Credit Facility under which
such Swing Line Loan is outstanding in an amount equal to such Applicable
Participant’s Applicable Percentage of the amount of Swing Line Loans then
outstanding under such Revolving Credit Facility. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Applicable Participant shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds in
Dollars for the account of the Swing Line Lender at the Administrative Agent’s
Office for payments not later than 1:00 p.m. on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Applicable Participant that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Applicable
Participants fund its risk participation in the relevant Swing Line Loan in
Dollars and each Applicable Participant’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Applicable Participant fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Applicable Participant pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Applicable
Participant (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swing Line Lender
at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A certificate of the Swing Line Lender submitted to any Applicable
Participant (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent demonstrable error.

(iv) Each Applicable Participant’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Applicable Participant may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Applicable Participant’s obligation to make Revolving Credit Loans (but not to
purchase and fund risk participations in Swing Line Loans) pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

-75-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Applicable Participant has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Applicable Participant its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Applicable Participant’s risk participation
was funded) in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Applicable Participant shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Applicable Participant funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Applicable Participant’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05 Prepayments.

(a) Optional Prepayments. (i) The Borrower may, upon notice to the
Administrative Agent by the Borrower, at any time or from time to time
voluntarily prepay any Borrowing of any Class in whole or in part without
premium or penalty (except as set forth in Section 2.05(a)(iv)); provided that
(1) such notice must be received by the Administrative Agent not later than 1:00
p.m., New York City time (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans (or, in the case of a Eurocurrency Rate
Borrowing denominated in a Multicurrency Tranche 1 Alternative Currency or
Multicurrency Tranche 2 Alternative Currency, not later than 1:00 p.m., Local
Time, three (3) Business Days before any date of prepayment) and (B) on the date
of prepayment of Base Rate Loans and (2) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of the Borrowing Minimum or a whole
multiple of the Borrowing Multiple in excess thereof, in each case, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.04. Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be applied to the installments thereof as directed by the Borrower (it
being understood and agreed that if the Borrower does not so direct at the time
of such prepayment, such prepayment shall be applied against the scheduled
repayments of Term Loans of the relevant Class under Section 2.07 in direct
order of maturity) and shall be paid to the Appropriate Lenders in accordance
with their respective Applicable Percentages.

 

-76-



--------------------------------------------------------------------------------

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m., New York City time, on the date of the
prepayment and (2) any such prepayment shall be in a minimum principal amount of
$1,000,000 or the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(iv) (A) In the event that the Borrower makes any prepayment of Term B-1 Loans
in connection with any Repricing Transaction or effects any amendment of this
Agreement resulting in a Repricing Transaction with respect to Term B-1 Loans
prior to the first anniversary of the Closing Date, the Borrower shall pay a
premium in an amount equal to 1.0% of the amount of the Term B-1 Loan being
prepaid or the aggregate amount of the applicable Term B-1 Loans outstanding
immediately prior to such amendment, respectively, to the Administrative Agent,
for the ratable account of each of the Term B-1 Lenders.

(B) In the event that the Borrower makes any prepayment of Term B-2 Loans in
connection with any Repricing Transaction or effects any amendment of this
Agreement resulting in a Repricing Transaction with respect to Term B-2 Loans
prior to the second anniversary of the Closing Date, the Borrower shall pay a
premium in an amount equal to 1.0% of the amount of the Term B-2 Loan being
prepaid or the aggregate amount of the applicable Term B-2 Loans outstanding
immediately prior to such amendment, respectively, to the Administrative Agent,
for the ratable account of each of the Term B-2 Lenders.

(b) Mandatory Prepayments.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans equal to (A) 50% (such percentage as it
may be reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements (commencing with
the first full fiscal year ending after the Closing Date), minus (B) the sum of
(i) all voluntary prepayments of Term Loans during such fiscal year and (ii) all
voluntary prepayments of Revolving Credit Loans and Swing Line Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness or any Cure Amount; provided that (x) the ECF
Percentage shall be 25% if the First Lien Senior Leverage Ratio as of the last
day of the fiscal year covered by such financial statements was less than
3.75:1.00 and greater than or equal to 3.25:1.00 and (y) the ECF Percentage
shall be 0% if the Total Leverage Ratio as of the last day of the fiscal year
covered by such financial statements was less than 3.25:1.00.

(ii) (A) Subject to Section 2.05(b)(ii)(B), if (x) the Borrower or any
Restricted Subsidiary Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 7.05(a), (b), (c),
(d) (to the extent constituting a Disposition to a Loan Party or by a Restricted
Subsidiary that is not a Loan Party), (e), (f), (g), (j) (k), (n), (o), (p),
(q), and (s)), or (y) any Casualty

 

-77-



--------------------------------------------------------------------------------

Event occurs, which in the aggregate results in the realization or receipt by
the Borrower or such Restricted Subsidiary of Net Cash Proceeds, the Borrower
shall make a prepayment, in accordance with Section 2.05(b)(ii)(C), of an
aggregate principal amount of Term Loans equal to the percentage represented by
the quotient of (x) the Outstanding Amount of Term Loans at such time divided by
(y) the sum of the Outstanding Amount of the Term Loans at such time and the
amount of any other Indebtedness outstanding at such time that is secured by a
Lien ranking pari passu with the Liens securing the Term Loans and requiring a
prepayment from such Net Cash Proceeds (such percentage, the “Asset Percentage”)
of all such Net Cash Proceeds realized or received; provided that no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) (I) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then continuing)
or (II) until the aggregate amount of Net Cash Proceeds not reinvested in
accordance with Section 2.05(b)(ii)(B) within the time periods set forth therein
and not previously applied to such a prepayment exceeds $100,000,000 for any
single Disposition or series of related Dispositions or $250,000,000 for all
Dispositions.

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest an amount equal to all or any portion of
such Net Cash Proceeds in assets useful for its business (other than working
capital, except for short-term capital assets) within (x) twelve (12) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enter into a
legally binding commitment to reinvest such Net Cash Proceeds within twelve
(12) months following receipt thereof, within the later of (1) twelve
(12) months following receipt thereof or (2) one hundred and eighty (180) days
following the date of such legally binding commitment; provided that (i) so long
as an Event of Default shall have occurred and be continuing, the Borrower shall
not be permitted to make any such reinvestments (other than pursuant to a
legally binding commitment that the Borrower entered into at a time when no
Event of Default is continuing) and (ii) if any Net Cash Proceeds are not so
reinvested by the deadline specified in clause (x) or (y) above, as applicable,
or if any such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to the Asset Percentage of any such Net Cash Proceeds shall be
applied, in accordance with Section 2.05(b)(ii)(C), to the prepayment of the
Term Loans as set forth in this Section 2.05.

(C) On each occasion that the Borrower must make a prepayment of the Term Loans
pursuant to this Section 2.05(b)(ii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds in the minimum amount specified above (or, in the case of prepayments
required pursuant to Section 2.05(b)(ii)(B), within five (5) Business Days of
the deadline specified in clause (x) or (y) thereof, as applicable, or of the
date the Borrower reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(v) below, of the principal amount
of Term Loans in an amount equal to the Asset Percentage of such Net Cash
Proceeds realized or received.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
(x) Refinancing Term Loans, (y) Indebtedness pursuant to Section 7.03(x) or
(z) Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans equal to 100% of all Net Cash Proceeds received therefrom
on or prior to the date which is five (5) Business Days after the receipt of
such Net Cash Proceeds. If the Borrower obtains any Refinancing Revolving Credit
Commitments, the Borrower shall, concurrently with the receipt thereof,
terminate Revolving Credit Commitments in an equivalent amount pursuant to
Section 2.06.

 

-78-



--------------------------------------------------------------------------------

(iv) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied, first, to the installments thereof pro rata in direct order of maturity
for the next four scheduled payments pursuant to Section 2.07(a) following the
applicable prepayment event and, second, to the remaining installments thereof
pro rata; provided that any mandatory prepayment pursuant to Section 2.05(b)(i)
or 2.05(b)(ii) shall be applied, first, on a pro rata basis to the Term B-1
Loans and, second, on a pro rata basis to the Term B-2 Loans and, except to the
extent a lesser prepayment is required pursuant to the applicable Incremental
Facility Amendment or Extension Offer with respect to any applicable Class of
Incremental Term Loans or Extended Term Loans, any Incremental Term Loans and
Extended Term Loans; provided, further, that any mandatory prepayment pursuant
to Section 2.05(b)(iii) shall be applied, at the discretion of the Borrower,
(A) first, on a pro rata basis to the Term B-1 Loans and, second, on a pro rata
basis to the Term B-2 Loans and, except to the extent a lesser prepayment is
required pursuant to the applicable Incremental Facility Amendment or Extension
Offer with respect to any applicable Class of Incremental Term Loans or Extended
Term Loans, any Incremental Term Loans and Extended Term Loans or (B) on a pro
rata basis to the Term B-1 Loans, the Term B-2 Loans and, except to the extent a
lesser prepayment is required pursuant to the applicable Incremental Facility
Amendment or Extension Offer with respect to any applicable Class of Incremental
Term Loans or Extended Term Loans, any Incremental Term Loans and Extended Term
Loans. Each such prepayment of any Class of Term Loans shall be paid to the
Lenders in accordance with their respective Applicable Percentages subject to
clause (v) of this Section 2.05(b).

(v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii), and (iii) of this Section 2.05(b) at least five (5) Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Borrower’s prepayment notice and of
such Appropriate Lender’s Applicable Percentage of the prepayment with respect
to any Class of Term Loans. Each Appropriate Lender may reject all or a portion
of its Applicable Percentage of any mandatory prepayment (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to clauses
(i) or (ii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. three (3) Business Days after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
prepayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Any Declined
Proceeds shall be retained by the Borrower (“Retained Declined Proceeds”).

(vi) Notwithstanding any other provision of this Section 2.05(b), (i) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary otherwise giving rise to a prepayment pursuant to Section 2.05(b)(ii)
(a “Foreign Disposition”), the Net Cash Proceeds of any Casualty Event of a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow would be
prohibited or delayed by applicable local law from being repatriated to the
United States, the realization or receipt of the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be taken into account in
measuring the Borrower’s obligation to repay Term Loans at the times provided in
Section 2.05(b)(i), or the Borrower shall not be required to make a prepayment
at the time provided in Section 2.05(b)(ii), as the case may be, for so long,
but only so long, as the applicable local law will not permit repatriation to
the United States (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all commercially reasonable actions available under
the applicable local law to permit such repatriation), and once repatriation of
any of such affected Net Cash Proceeds or Excess Cash Flow is permitted under
the applicable local law, the amount of such Net Cash Proceeds or Excess Cash

 

-79-



--------------------------------------------------------------------------------

Flow permitted to be repatriated (net of additional taxes payable or reserved
against as a result thereof) will be promptly (and in any event not later than
three (3) Business Days after such repatriation is permitted) taken into account
in measuring the Borrower’s obligation to repay the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (ii) to the extent that the
Borrower has determined in good faith (as set forth in a written notice
delivered to the Administrative Agent) that repatriation of any or all of the
Net Cash Proceeds of any Foreign Disposition or any Foreign Casualty Event or
Excess Cash Flow would have a material adverse tax consequence (taking into
account any foreign tax credit or benefit received in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
amount of the Net Cash Proceeds or Excess Cash Flow so affected shall not be
taken into account in measuring the Borrower’s obligation to repay Term Loans
pursuant to this Section 2.05(b).

(vii) If for any reason the aggregate Revolving Credit Exposures of all Lenders
under any Revolving Credit Facility at any time exceeds the aggregate Revolving
Credit Commitments under such Revolving Credit Facility then in effect
(including, for the avoidance of doubt, as a result of currency fluctuations or
the termination of such Revolving Credit Commitments on the Maturity Date with
respect thereto), the Borrower shall promptly prepay or cause to be promptly
prepaid Revolving Credit Loans and Swing Line Loans under such Revolving Credit
Facility and/or Cash Collateralize the L/C Obligations under such Revolving
Credit Facility in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations under
such Revolving Credit Facility pursuant to this Section 2.05(b)(vii) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
under such Revolving Credit Facility the aggregate Revolving Credit Exposures
under such Revolving Credit Facility exceed the aggregate Revolving Credit
Commitments under such Revolving Credit Facility. In addition, if at any time
following the Closing Date and for so long as any of the the Borrower’s 2.000%
Notes due 2016 and 1.500% Notes due 2017 outstanding on the Closing Date remain
outstanding, the excess of (A) the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders at such time under all Revolving Credit Facilities in
effect at such time minus (B) the aggregate Revolving Credit Exposure of all
Revolving Credit Lenders at such time under all Revolving Credit Facilities in
effect at such time is not at least equal to the lesser of (I) $500,000,000 and
(II) the aggregate principal amount of such 2.000% Notes due 2016 and 1.500%
Notes due 2017 outstanding at such time, the Borrower shall immediately repay
Revolving Credit Loans and/or Swingline Loans to the extent necessary so that
such condition no longer exists.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon in the currency in which such
Loan is denominated, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.04.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent in the currency in which
such Loan is denominated the amount of any such prepayment otherwise required to
be made hereunder until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05. Such deposit
shall constitute cash collateral for the Eurocurrency Rate Loans to be so
prepaid, provided that the Borrower may at any time direct that such deposit be
applied to make the applicable payment required pursuant to this Section 2.05.

 

-80-



--------------------------------------------------------------------------------

(d) Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrower shall have the
right at any time and from time to time to prepay one or more Classes of Term
Loans to the Lenders at a discount to the par value of such Loans and on a non
pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.05(d), provided that (A) no proceeds from
Revolving Credit Loans shall be used to consummate any such Discounted Voluntary
Prepayment, (B) any Discounted Voluntary Prepayment shall be offered to all Term
Lenders of such Class on a pro rata basis, (C) after giving effect to the
Discounted Voluntary Prepayment, the aggregate Outstanding Amount of all Term
Loans that are held by Sponsor Affiliated Lenders (other than Affiliated Debt
Funds) shall not exceed 30% of the aggregate Outstanding Amount of the Term
Loans then outstanding and (D) the Borrower shall deliver to the Administrative
Agent, together with each Discounted Prepayment Option Notice, a certificate of
a Responsible Officer of the Borrower (1) stating that no Event of Default under
Section 8.01(a) or under Section 8.01(f) or (g) (in each case, with respect to
the Borrower) has occurred and is continuing or would result from the Discounted
Voluntary Prepayment, (2) stating that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.05(d) has been satisfied and
(3) specifying the aggregate principal amount of Term Loans of any Class offered
to be prepaid pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit J hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of one or more
specified Classes in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below. The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $25,000,000.
The Discounted Prepayment Option Notice shall further specify with respect to
the proposed Discounted Voluntary Prepayment (A) the Proposed Discounted
Prepayment Amount for Loans to be prepaid, (B) a discount range (which may be a
single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”), and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment, which shall be at least five Business
Days from and including the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit K hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Term Loans to be prepaid held by
such Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Term Loans to be prepaid
specified by the Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with the Borrower, shall determine the
applicable discount for such Term Loans to be prepaid (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Borrower if the Borrower have selected a single percentage pursuant to
Section 2.05(d)(ii)) for the Discounted Voluntary Prepayment or (B) otherwise,
the highest Acceptable Discount at which the Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the Outstanding
Amount of Offered Loans commencing with the Offered

 

-81-



--------------------------------------------------------------------------------

Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Term Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.04), upon irrevocable notice
substantially in the form of Exhibit L hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than
1:00 p.m., New York City time, three (3) Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Class of Term Loans (as
applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to procedures (including as to timing,
rounding, minimum amounts, Type and Interest Periods and calculation of
Applicable Discount in accordance with Section 2.05(d)(ii) above) established by
the Administrative Agent and the Borrower, each acting reasonably.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.05(d) shall require the Borrower to undertake
any Discounted Voluntary Prepayment.

 

-82-



--------------------------------------------------------------------------------

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) the Borrower shall not terminate or reduce any Class
of Revolving Credit Commitments if, after giving effect to any concurrent
repayment of the Revolving Credit Loans and Swing Line Loans of such Class, the
aggregate Revolving Credit Exposure of all Lenders in respect of such Revolving
Credit Facility (excluding the portion of such Class of Revolving Credit
Exposures attributable to outstanding Letters of Credit if and to the extent
that the Borrower has made arrangements satisfactory to the Administrative Agent
and the applicable L/C Issuer with respect to such Letters of Credit and such
L/C Issuer has released the Applicable Participants from their participation
obligations with respect to such Letters of Credit) would exceed the aggregate
Revolving Credit Commitments in respect of such Revolving Credit Facility. The
amount of any such Commitment reduction shall not be applied to the Letter of
Credit Sublimit or the Swing Line Sublimit unless, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, in which case such
sublimit shall be automatically reduced by the amount of such excess.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Term B-1 Commitment and Term B-2 Commitment of each Term
Lender shall be automatically and permanently reduced to $0 upon the making of
such Term Lender’s Term Loans of the applicable Class pursuant to
Section 2.01(a) and (b), respectively. The Revolving Credit Commitments shall
terminate on the applicable Maturity Date. The Extended Revolving Credit
Commitments and any Additional Revolving Credit Commitments shall terminate on
the respective maturity dates applicable thereto. Notwithstanding the foregoing,
if the Closing Date has not occurred at or prior to 5:00 p.m., New York City
time, on November 13, 2013, then all Commitments shall terminate at such time.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Applicable Percentage of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders holding each Class of Term B Loans in
Dollars (i) on the last Business Day of each March, June, September and
December, commencing with the second such date to occur after the Closing Date,
an aggregate principal amount equal to 0.25% of the aggregate principal amount
of each Class of the Term Loans funded on the Closing Date, (ii) on the Maturity
Date for the Term B-1 Loans, the aggregate principal amount of all Term B-1
Loans outstanding on such date and (iii) on the

 

-83-



--------------------------------------------------------------------------------

Maturity Date for the Term B-2 Loans, the aggregate principal amount of all Term
B-2 Loans outstanding on such date; provided that payments required by
Section 2.07(a)(i) above shall be reduced as a result of the application of
prepayments in accordance with Section 2.05. In the event any Incremental Term
Loans or Extended Term Loans are made, such Incremental Term Loans or Extended
Term Loans, as applicable, shall be repaid by the Borrower in the amounts and on
the dates set forth in the definitive documentation with respect thereto and on
the applicable Maturity Date thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for each
Revolving Credit Facility the principal amount of each of its Revolving Credit
Loans outstanding on such date under such Revolving Credit Facility in the
currency in which such Revolving Credit Loan is denominated.

(c) Swing Line Loans. The Borrower shall repay its Swing Line Loans under any
Revolving Credit Facility on the earlier to occur of (i) the date five
(5) Business Days after such Loan is made and (ii) the Maturity Date for such
Revolving Credit Facility.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus, in the case of any Loan
denominated in Euro or Sterling, the Mandatory Cost (if applicable); (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the relevant Applicable Rate for
Revolving Credit Loans that are Base Rate Loans.

(b) The Borrower shall pay interest on past due amounts under this Agreement at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand to the fullest extent permitted by and subject to applicable
Laws, including in relation to any required additional agreements.

(c) Interest on each Loan shall be due and payable in the currency in which such
Loan is denominated in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(g) and
(h):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender under each Revolving Credit Facility a
commitment fee in Dollars (the “Commitment Fee”) at a per annum rate equal to
the Applicable Rate on the actual daily amount by which the Revolving Credit
Commitment of such Revolving Credit Lender under such Revolving Credit Facility
exceeds the Revolving Credit Exposure of such Lender under such Revolving Credit
Facility. The Commitment Fee for each Revolving Credit Facility shall accrue at
all times from the Closing Date until the Maturity Date for such Revolving
Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the second such date to occur after the Closing Date, and on the
Maturity Date for such Revolving Credit Facility.

 

-84-



--------------------------------------------------------------------------------

(b) Ticking Fee. The Borrower shall pay to the Administrative Agent for the
account of each Term B-1 Lender and Term B-2 Lender on the Closing Date a
ticking fee (a “Ticking Fee”) in Dollars at a per annum rate equal to the
Applicable Ticking Fee Rate on the amount of the Term B-1 Commitment and Term
B-2 Commitment of such Lender on the Closing Date for the period from and
including April 27, 2013 to but excluding the Closing Date on the amount of such
Term B-1 Lender’s Term B-1 Commitment and such Term B-2 Lender’s Term B-2
Commitment on the Closing Date. All Ticking Fees shall be due and payable on the
Closing Date and may be netted from the proceeds of the Term B-1 Loans and Term
B-2 Loans funded to the Initial Borrower.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate and interest
on Loans denominated in Sterling, Australian Dollars and New Zealand Dollars
shall be made on the basis of a year of three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
three hundred sixty (360) day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which such Loan is made, and shall not accrue
on such Loan, or any portion thereof, for the day on which such Loan or such
portion is paid; provided that any such Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by one or more entries in the
Register. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the Register, the
Register shall be conclusive in the absence of demonstrable error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to such Lender or its registered assigns, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall be conclusive in the absence of
demonstrable error.

 

-85-



--------------------------------------------------------------------------------

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office and in immediately available funds not later than 2:00 p.m., Local Time,
on the date specified herein (or in the case of Australian Dollars, New Zealand
Dollars or Japanese Yen 9:00 a.m., Local Time). The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Applicable Lending Office. All payments
received by the Administrative Agent after 2:00 p.m., Local Time (or in the case
of Australian Dollars, New Zealand Dollars or Japanese Yen 9:00 a.m., Local
Time), shall (in the sole discretion of the Administrative Agent) be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. All payments under each Loan Document of principal or
interest in respect of any Loan (or of any breakage indemnity in respect of any
Loan) shall be made in the currency of such Loan, and, except as otherwise
expressly set forth in any Loan Document, all other payments under each Loan
Document shall be made in Dollars.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, then the applicable Lender
agrees to pay to the Administrative Agent forthwith on demand the portion of
such assumed payment that was made available to such Lender in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at (A) if such payment is denominated in Dollars,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (B) if such payment is denominated in an Multicurrency Tranche
1 Alternative Currency or Multicurrency Tranche 2 Alternative Currency, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount, it being understood that nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative

 

-86-



--------------------------------------------------------------------------------

Agent (the “Compensation Period”) at (x) if such payment is denominated in
Dollars, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (y) if such payment is denominated in an Multicurrency Tranche
1 Alternative Currency or Multicurrency Tranche 2 Alternative Currency, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at the interest rate applicable to such Loan. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Applicable Percentage of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or its
participations in L/C Obligations

 

-87-



--------------------------------------------------------------------------------

or Swing Line Loans, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that
(x) if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon and (y) the
provisions of this Section 2.13 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Obligations to any assignee or participant. The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of demonstrable
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to increase the amount of Term B-2 Loans or add one or more additional
tranches of term loans (any such Term B-2 Loans or additional tranche of term
loans, the “Incremental Term Loans”) and/or one or more increases in the
Revolving Credit Commitments under any Revolving Credit Facility (a “Revolving
Credit Commitment Increase”) and/or the establishment of one or more new
revolving credit commitments (an “Additional Revolving Credit Commitment” and,
together any Revolving Credit Commitment Increases, the “Incremental Revolving
Credit Commitments”; together with the Incremental Term Loans, the “Incremental
Facilities”), provided that at the time of each such request and upon the
effectiveness of each Incremental Facility Amendment no Default or Event of
Default has occurred and is continuing or shall result therefrom.
Notwithstanding anything to contrary herein, the aggregate Dollar Equivalent
amount of all Incremental Facilities (other than Refinancing Term Loans and
Refinancing Revolving Credit Commitments) (determined at the time of
incurrence), together with the aggregate principal amount of all Permitted
Credit Facilities Acquisition Debt and Permitted Alternative Incremental
Facilities Debt, shall not exceed the sum of (i) $2,225,000,000 plus (ii) the
amount of any voluntary prepayments of the Term Loans and voluntary permanent
reductions of the Revolving Credit Commitments effected after the Closing Date
(it being understood that any prepayment of Term Loans with the proceeds of
substantially concurrent borrowings of new Loans hereunder or any reduction of
Revolving Credit Commitments in connection with a substantially concurrent
issuance of new revolving commitments hereunder shall not increase the
calculation of the

 

-88-



--------------------------------------------------------------------------------

amount under this clause (ii)) plus (iii) unlimited additional Incremental
Facilities, Permitted Credit Facilities Acquisition Debt and Permitted
Alternative Incremental Facilities Debt so long as, after giving Pro Forma
Effect thereto (assuming that any such Incremental Revolving Credit Commitments
are drawn in full) and after giving effect to any Permitted Acquisition
consummated in connection therewith and all other appropriate Pro Forma
Adjustments (but excluding the cash proceeds of any such Incremental Term Loans
or Incremental Revolving Credit Commitments), the First Lien Senior Secured
Leverage Ratio shall not exceed 4.75:1.00 (other than to the extent such
Incremental Facilities, Permitted Credit Facilities Acquisition Debt and/or
Permitted Alternative Incremental Facilities Debt is incurred pursuant to this
clause (iii) concurrently with the incurrence of Incremental Facilities,
Permitted Credit Facilities Acquisition Debt and/or Permitted Alternative
Incremental Facilities Debt in reliance on clause (i) above, in which case the
First Lien Senior Secured Leverage Ratio shall be permitted to exceed 4.75:1.00
to the extent of such Incremental Facilities, Permitted Credit Facilities
Acquisition Debt and/or Permitted Alternative Incremental Facilities Debt
incurred in reliance on such clause (i)); provided, for the avoidance of doubt,
that Incremental Facilities, Permitted Credit Facilities Acquisition Debt and
Permitted Alternative Incremental Facilities Debt may be incurred pursuant to
this clause (iii) prior to utilization of the amount set forth in clause (i)
above. Each Incremental Facility shall be in an integral multiple of $5,000,000
and be in an aggregate principal amount that is not less than $50,000,000 in
case of Incremental Term Loans or $25,000,000 in case of Incremental Revolving
Credit Commitments, provided that such amount may be less than the applicable
minimum amount if such amount represents all the remaining availability
hereunder as set forth above. Each Incremental Facility shall have the same
guarantees as, and be secured on a pari passu basis by the same Collateral
securing, all of the other Obligations under this Agreement.

(b) Any Incremental Term Loans (i) for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term B-2
Loans and (ii) other than amortization, pricing or maturity date, shall have the
same terms as the Term B-2 Loans or such terms as are reasonably satisfactory to
the Administrative Agent, provided that (A) except in the case of Refinancing
Term Loans, if the Applicable Rate (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount (with
original issue discount being equated to interest based on an assumed four-year
life to maturity) payable to all Lenders providing such Incremental Term Loans
(but excluding customary arrangement or commitment fees payable to any arranger
or bookrunner or their Affiliates in connection therewith)) relating to any
Incremental Term Loan exceeds the Applicable Rate (which, for such purposes
only, shall be deemed to include all upfront or similar fees or original issue
discount (with original issue discount being equated to interest based on an
assumed four-year life to maturity) payable to all Lenders providing such Term
B-2 Loans (but excluding customary arrangement or commitment fees payable to any
arranger, bookrunner or agent or their Affiliates in connection therewith))
relating to any Term B-2 Loans denominated in the same currency as such
Incremental Term Loans immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50% (or, in the case of any Term
B-1 Loans denominated in the same currency as such Incremental Term Loans,
0.75%), the Applicable Rate relating to such Term B-2 Loans shall be adjusted to
be equal to the Applicable Rate (which, for such purposes only, shall be deemed
to include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity) payable to all Lenders providing such Incremental Term Loans (but
excluding customary arrangement or commitment fees payable to any arranger or
bookrunner or their Affiliates in connection therewith)) relating to such
Incremental Term Loans minus 0.50% (or, in the case of any Term B-1 Loans,
0.75%); provided that, in the case of this clause (A), if the Incremental Term
Loans include an interest rate floor greater than the applicable interest rate
floor under such Term B-1 Loans or Term B-2 Loans, as applicable, such
differential between interest rate floors shall be equated to the Applicable
Rate for purposes of determining whether an increase to the Applicable Rate
under such Term B-1 Loans or Term B-2 Loans, as applicable, shall be required,
but only to the extent an increase in the interest rate floor in such Term B-1
Loans or Term B-2 Loans, as applicable, would cause an increase in the interest
rate then in effect thereunder, and in such case the interest rate floor (but
not the Applicable Rate)

 

-89-



--------------------------------------------------------------------------------

applicable to such Term B Loans shall be increased to the extent of such
differential between interest rate floors, (B) any Incremental Term Loan shall
not have a final maturity date earlier than the Maturity Date applicable to the
Term B-2 Loans and (C) any Incremental Term Loan shall not have a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity of the Term B-2 Loans.

(c) Any Incremental Revolving Credit Commitment shall be on terms (other than
pricing and, in the case of Additional Revolving Credit Commitments, maturity
date and provisions with respect to swing line loans and letters of credit) and
pursuant to the documentation applicable to the Revolving Credit Commitments;
provided that, except in the case of Refinancing Revolving Credit Commitments,
if the Applicable Rate for Loans thereunder (which, for such purposes only,
shall be deemed to include all upfront or similar fees or original issue
discount (with original issue discount being equated to interest based on an
assumed four-year life to maturity) payable to all Lenders providing such
Incremental Revolving Credit Commitments (but excluding customary arrangement or
commitment fees payable to any arranger or bookrunner or their Affiliates in
connection therewith)) relating to any Incremental Revolving Credit Commitments
exceeds the Applicable Rate (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity) payable to all Lenders for Revolving Credit Loans (but excluding
customary arrangement or commitment fees payable to any arranger or bookrunner
or their Affiliates in connection therewith)) relating to the Revolving Credit
Loans immediately prior to the effectiveness of the applicable Incremental
Facility Amendment by more than 0.50%, the Applicable Rate relating to the
Revolving Credit Loans shall be adjusted to be equal to the Applicable Rate
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount (with original issue discount being
equated to interest based on an assumed four-year life to maturity) payable to
all Lenders providing such Incremental Revolving Credit Commitments (but
excluding customary arrangement or commitment fees payable to any arranger or
bookrunner or their Affiliates in connection therewith)) relating to such
Incremental Revolving Credit Commitments minus 0.50%; provided that, if the
Incremental Revolving Credit Commitments include an interest rate floor greater
than the applicable interest rate floor under the Revolving Credit Loans, such
differential between interest rate floors shall be equated to the Applicable
Rate for purposes of determining whether an increase to the Applicable Rate
under the Revolving Credit Loans shall be required, but only to the extent an
increase in the interest rate floor in the Revolving Credit Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the Applicable Rate) applicable to the Revolving
Credit Loans shall be increased to the extent of such differential between
interest rate floors; provided, further, that any Refinancing Revolving Credit
Commitments shall not have a final maturity date earlier than the Maturity Date
applicable to the Revolving Credit Commitments being refinanced thereby.

(d) Each notice from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Credit Commitments. Any additional bank, financial
institution, existing Lender or other Person that elects to extend Incremental
Term Loans or Incremental Revolving Credit Commitments shall be reasonably
satisfactory to the Borrower and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Holdings, the Borrower, such Additional Lender, the Administrative Agent and, in
the case of any Incremental Revolving Credit Commitments, each L/C Issuer and
the Swing Line Lender; provided that no Incremental Term Loans may be provided
by a Sponsor Affiliated Lender unless, after giving effect to such Incremental
Term Loans, the aggregate Outstanding Amount of all Term Loans that are held by
Sponsor Affiliated Lenders (other than Affiliated Debt Funds) does not exceed
30% of the aggregate Outstanding Amount of the Term Loans then outstanding. For
the avoidance of doubt, no L/C Issuer or Swing Line Lender is required to act as
such for any Additional Revolving Credit Commitments unless they so consent. No
Incremental

 

-90-



--------------------------------------------------------------------------------

Facility Amendment shall require the consent of any Lenders other than the
Additional Lenders with respect to such Incremental Facility Amendment. No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Credit Commitments, unless it so agrees. Commitments in respect of any
Incremental Term Loans or Incremental Revolving Credit Commitments shall become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.14. The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that (x) all
references to “the date of such Credit Extension” in Section 4.02 shall be
deemed to refer to the Incremental Facility Closing Date and (y) the Incremental
Closing Facility Closing Date shall be deemed to be the initial Credit Extension
for purposes of Section 4.02(a) to the extent the proceeds of the Incremental
Facility are being used to finance a Permitted Acquisition). The proceeds of any
Incremental Term Loans will be used only for general corporate purposes
(including, without limitation, Permitted Acquisitions). Upon each increase in
the Revolving Credit Commitments under any Revolving Credit Facility pursuant to
this Section 2.14, each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Incremental Revolving Credit
Commitment (each, an “Incremental Revolving Lender”) in respect of such
increase, and each such Incremental Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans under such Revolving Credit Facility such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit under such Revolving Credit Facility and (ii) participations hereunder
in Swing Line Loans under such Revolving Credit Facility held by each Revolving
Credit Lender (including each such Incremental Revolving Lender) under such
Revolving Credit Facility will equal the percentage of the aggregate Revolving
Credit Commitments under such Revolving Credit Facility of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment. Additionally, if any Revolving Credit Loans are outstanding under a
Revolving Credit Facility at the time any Incremental Revolving Credit
Commitments are established under such Revolving Credit Facility, the Revolving
Credit Lenders immediately after effectiveness of such Incremental Revolving
Credit Commitments shall purchase and assign at par such amounts of the
Revolving Credit Loans outstanding under such Revolving Credit Facility at such
time as the Administrative Agent may require such that each Revolving Credit
Lender under such Revolving Credit Facility holds its Applicable Percentage of
all Revolving Credit Loans outstanding under such Revolving Credit Facility
immediately after giving effect to all such assignments. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Term Loans or any Class of Revolving
Credit Commitments, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments of the applicable Class) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments of the applicable Class and otherwise modify the terms of
such Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including,

 

-91-



--------------------------------------------------------------------------------

without limitation, by increasing the interest rate or fees payable in respect
of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension,” and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a separate Class of Term Loans from the
Class of Term Loans from which they were converted, and any Extended Revolving
Credit Commitments (as defined below) shall constitute a separate Class of
Revolving Credit Commitments from the Class of Revolving Credit Commitments from
which they were converted, it being understood that an Extension may be in the
form of an increase in the amount of any other then outstanding Class of Term
Loans or Revolving Credit Commitments otherwise satisfying the criteria set
forth below), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Class of Revolving Credit Commitments (and
related outstandings); provided that at no time shall there be Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than three different
maturity dates, (iii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv),
(v) and (vi), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender that agrees to an extension
with respect to such Term Loans (an “Extending Term Lender”) extended pursuant
to any Extension (“Extended Term Loans”) shall have the same terms as the Class
of Term Loans subject to such Extension Offer, (iv) the final maturity date of
any Extended Term Loans shall be no earlier than the then latest maturity date
hereunder and the amortization schedule applicable to Term Loans pursuant to
Section 2.07(a) for periods prior to the Maturity Date for Term B Loans may not
be increased, (v) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans extended thereby, (vi) any Extended Term Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Extension Offer, (vii) if the
aggregate principal amount of the Class of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Lenders or Revolving Credit Lenders, as the case may be, shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments of such Class, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Credit Commitments of such
Class, as the case may be, of such Term Lenders or Revolving Credit Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Lenders or Revolving Credit Lenders, as the case
may be, have accepted such Extension Offer, (viii) all documentation in respect
of such Extension shall be consistent with the foregoing, (ix) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(x) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrower may at its election specify as a condition (a “Minimum

 

-92-



--------------------------------------------------------------------------------

Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Credit Commitments (as applicable) of any or all applicable Classes be
tendered, (y) no Class of Extended Term Loans shall be in a Dollar Equivalent
amount of less than $250,000,000 and (z) no Class of Extended Revolving Credit
Commitments shall be in a Dollar Equivalent amount of less than $100,000,000
(each amount in clause (y) and (z) above, the “Minimum Tranche Amount”), unless
such Minimum Tranche Amount is waived by the Administrative Agent. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.15 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Credit Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.05, 2.12
and 2.13) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.15.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of any Class of Revolving Credit Commitments, the consent of the relevant L/C
Issuer and Swing Line Lender (if such L/C Issuer or Swing Line Lender is being
requested to issue letters of credit or make swing line loans with respect to
the Class of Extended Revolving Credit Commitments). All Extended Term Loans,
Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new Classes in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Classes, in
each case on terms consistent with this Section 2.15. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the then Latest Maturity
Date so that such maturity date is extended to the then Latest Maturity Date (or
such later date as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15.

Section 2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) The Commitment Fee shall cease to accrue on any of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.09(a);

(b) the Commitment, Outstanding Amount of Term Loans and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
all Lenders, the Required Lenders or the Required Revolving Credit Lenders have
taken or may take any action

 

-93-



--------------------------------------------------------------------------------

hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.01); provided that any waiver, amendment or modification
of a type described in clause (a), (b) or (c) of the first proviso in
Section 10.01 that would apply to the Commitments or Obligations owing to such
Defaulting Lender shall require the consent of such Defaulting Lender with
respect to the effectiveness of such waiver, amendment or modification with
respect to the Commitments or Obligations owing to such Defaulting Lender;

(c) if any Swing Line Exposure or L/C Exposure exists under any Revolving Credit
Facility at the time a Lender under such Revolving Credit Facility becomes a
Defaulting Lender then:

(i) all or any part of the Swing Line Exposure or L/C Exposure under such
Revolving Credit Facility of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders under such Revolving Credit Facility in accordance
with their respective Applicable Percentages but only to the extent the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures under such Revolving
Credit Facility plus such Defaulting Lender’s Swing Line Exposure under such
Revolving Credit Facility and L/C Exposure under such Revolving Credit Facility
does not exceed the total of all non-Defaulting Lenders’ Commitments under such
Revolving Credit Facility;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure under such Revolving Credit Facility and (y) second, Cash Collateralize
for the benefit of the L/C Issuer only the Borrower’s obligations corresponding
to such Defaulting Lender’s L/C Exposure under such Revolving Credit Facility
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.03(f) for so long as
such L/C Exposure is outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.03(h)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is Cash Collateralized;

(iv) if the L/C Exposures of the non-Defaulting Lenders under such Revolving
Credit Facility are increased pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Sections 2.09(a) and 2.03(h) shall be
adjusted in accordance with such non-Defaulting Lenders’ Applicable Percentages;
and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the L/C Issuer or any other
Lender hereunder, all letter of credit fees payable under Section 2.03(h) with
respect to such portion of such Defaulting Lender’s L/C Exposure shall be
payable to the L/C Issuer until and to the extent that such L/C Exposure is
reallocated and/or Cash Collateralized; and

(d) so long as such Lender is a Defaulting Lender under any Revolving Credit
Facility, the Swing Line Lender shall not be required to fund any Swing Line
Loan under such Revolving Credit Facility and the L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit under such Revolving
Credit Facility, unless it has received assurances satisfactory to it

 

-94-



--------------------------------------------------------------------------------

that non-Defaulting Lenders under such Revolving Credit Facility will cover the
related exposure and/or cash collateral will be provided by the Borrower in
accordance with Section 2.16(c), and participating interests in any newly made
Swing Line Loan under such Revolving Credit Facility or any newly issued or
increased Letter of Credit under such Revolving Credit Facility shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.16(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the L/C Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposures and L/C Exposures of the Revolving Credit Lenders under the
applicable Revolving Credit Facility shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitment under such Revolving
Credit Facility and on such date such Lender shall purchase at par such of the
Revolving Credit Loans of the other Revolving Credit Lenders under the
applicable Revolving Credit Facility as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Revolving Credit Loans in
accordance with its Applicable Percentage.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrower (the term Borrower under this Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any Taxes. If any applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) if such Taxes are Indemnified Taxes or Other Taxes, the sum payable by the
Borrower or applicable Guarantor shall be increased as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such applicable withholding agent shall make such
deductions, (iii) such applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment by such applicable withholding agent (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), such
applicable withholding agent shall furnish to Borrower and such Agent or Lender
(as the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

(b) In addition, the Borrower agrees to pay all Other Taxes.

(c) Without duplication of any amounts payable pursuant to Section 3.01(a) or
Section 3.01(b), the Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction in
respect of amounts payable under this Section 3.01) payable by such Agent and
such Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Such Agent or Lender, as the case may be, will, at the Borrower’s request,
(A) provide the Borrower with a written statement thereof setting forth in
reasonable detail the

 

-95-



--------------------------------------------------------------------------------

basis and calculation of such amounts or (B) have the amount of such Indemnified
Taxes or Other Taxes verified by an independent accountant selected by such
Agent or Lender. Payment under this Section 3.01(c) shall be made within ten
(10) days after the date such Lender or such Agent makes a demand therefor.

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower or
any Guarantor pursuant to this Section 3.01, it shall promptly remit an amount
equal to such refund as soon as practicable after it is determined that such
refund pertains to Indemnified Taxes or Other Taxes (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower or any
Guarantor under this Section 3.01 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund plus any interest included in such refund by
the relevant taxing authority attributable thereto) to the Borrower, net of all
reasonable out-of-pocket expenses (including any Taxes) of the Lender or Agent,
as the case may be and without interest (other than any interest paid by the
relevant taxing authority with respect to such refund); provided that the
Borrower, upon the request of the Lender or Agent, as the case may be, agrees
promptly to return an amount equal to such refund (plus any applicable interest,
additions to tax or penalties) to such party in the event such party is required
to repay such refund to the relevant taxing authority. Such Lender or Agent, as
the case may be, shall, at the Borrower’s request, provide the Borrower with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that such
Lender or Agent may delete any information therein that such Lender or Agent
deems confidential). Nothing herein contained shall interfere with the right of
a Lender or Agent to arrange its Tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any Tax refund or to make available its
Tax returns or disclose any information relating to its Tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions), at Borrower’s expense, to designate another
Applicable Lending Office for any Loan or Letter of Credit affected by such
event; provided that such efforts are made on terms that, in the judgment of
such Lender, cause such Lender and its Applicable Lending Office(s) to suffer no
material economic, legal or regulatory disadvantage, and provided further that
nothing in this Section 3.01(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c).

(f) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by law, or reasonably requested by the
Borrower or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any withholding Tax with respect
to any payments to be made to such Lender under any Loan Document. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any documentation specifically referenced below)
expired, obsolete or inaccurate in any material respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Borrower and the Administrative Agent
in writing of its inability to do so.

Without limiting the generality of the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on

 

-96-



--------------------------------------------------------------------------------

which it becomes a party to this Agreement two properly completed and duly
signed original copies of Internal Revenue Service Form W-9 (or any successor
form) certifying that such Lender is exempt from U.S. federal backup
withholding;

(ii) Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) or the Code, (x) a certificate, in substantially
the form of Exhibit N (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such direct or indirect partner(s)), or

(E) two duly completed copies of any other form prescribed by applicable U.S.
federal income tax laws (including the Treasury regulations) as a basis for
claiming a complete exemption from, or a reduction in, U.S. federal withholding
tax on any payments to such Lender under the Loan Documents.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary

 

-97-



--------------------------------------------------------------------------------

for the Borrower and the Administrative Agent to comply with their FATCA
obligations, to determine whether such Lender has or has not complied with such
Lender’s FATCA obligations and to determine the amount, if any, to deduct and
withhold from such payment.

Notwithstanding any other provision of this clause (f), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(g) The Administrative Agent shall provide the Borrower with two duly completed
original copies of, if it is a United States person (as defined in
Section 7701(a)(30) of the Code), Internal Revenue Service Form W-9 certifying
that it is exempt from U.S. federal backup withholding, and, if it is not a
United States person, (1) Internal Revenue Service Form W-8ECI with respect to
payments to be received by it as a beneficial owner and (2) Internal Revenue
Service Form W-8IMY (together with required accompanying documentation) with
respect to payments to be received by it on behalf of the Lenders, and shall
update such forms periodically upon the reasonable request of the Borrower.
Notwithstanding any other provision of this clause (g), the Administrative Agent
shall not be required to deliver any form that such Administrative Agent is not
legally eligible to deliver.

(h) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer and any Swing Line Lender.

Section 3.02 Inability to Determine Rates. If the Administrative Agent or the
Required Lenders determine that for any reason adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan denominated in any
currency, or the Required Lenders (excluding for all purposes of this
Section 3.02 only, the portion of the Total Outstandings and unused Commitments
that are not available for Loans in such currency) determine that the
Eurocurrency Rate for any currency requested Interest Period with respect to
such proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, or that deposits in the currency of
such Eurocurrency Rate Loan are not being offered to banks in the applicable
London or other relevant interbank market for the applicable amount and the
Interest Period of such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans in such currency (other
than outstanding Term Loans) shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that,
(i) in the case of Loans denominated in Dollars, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein, (ii) in the case of a Revolving Credit Loan to be
denominated in a currency other than Dollars, unless the Administrative Agent,
the relevant Revolving Credit Lenders and the Borrower otherwise agree to a
substitute rate that is selected to reflect such Revolving Credit Lenders’ cost
of funding such Revolving Credit Loan (in which case, such substitute rate shall
be deemed to be the “Eurocurrency Rate” for the applicable Borrowing), such
Revolving Credit Loan shall be made in Dollars in the Dollar Equivalent amount
of the requested Borrowing (and all Revolving Credit Loans then outstanding that
are denominated in such currency shall be repaid at the end of the then current
Interest Period) and (iii) in the case of any Term Loans denominated in any
currency other than Dollars, the Eurocurrency Rate for such Interest Period
shall be the greater of (x) any minimum rate per annum specified in the
applicable definition that applies to such Loans and (y) the rate per annum that
the Administrative Agent determines would be its cost of funds to fund such Term
Loan for such period by borrowing in the relevant interbank market.

 

-98-



--------------------------------------------------------------------------------

Section 3.03 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of any Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining any Loan or issuing
or participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.03(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes indemnifiable under
Section 3.01, (ii) Excluded Taxes described in clauses (b) through (e) of the
definition of Excluded Taxes, (iii) Excluded Taxes described in clause (a) of
the definition of Excluded Taxes to the extent such Taxes are imposed on or
measured by such Lender’s net income or profits (or are franchise Taxes imposed
in lieu thereof) or (iv) reserve requirements contemplated by Section 3.03(c)),
then from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.05), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that as a result of any Change in Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the date hereof, or compliance by such Lender (or its Applicable
Lending Office) therewith, has the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.05), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.

(d) Subject to Section 3.05(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.03 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.03(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.03(a), (b), (c) or (d).

 

-99-



--------------------------------------------------------------------------------

Section 3.04 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

Section 3.05 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
demonstrable error. In determining such amount, such Agent or such Lender may
use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under Section 3.03, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.05(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.05(b) hereof,
such Lender’s Eurocurrency Rate Loans denominated in Dollars shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.01, Section 3.02,
Section 3.03 or Section 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans denominated in
Dollars have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurocurrency Rate Loans shall be
applied instead to its Base Rate Loans; and

(ii) all Loans denominated in Dollars that would otherwise be made or continued
from one Interest Period to another by such Lender as Eurocurrency Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurocurrency Rate Loans
shall remain as Base Rate Loans.

 

-100-



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01,
Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise to the
conversion of such Lender’s Eurocurrency Rate Loans denominated in Dollars
pursuant to this Section 3.05 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurocurrency
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted to Eurocurrency Rate Loans, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

Section 3.06 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.03 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.03, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on prior written notice to the Administrative
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (or, with respect to clause (iii) above,
all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment) to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided further that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.03 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, as applicable (provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register) and (ii) deliver
Notes, if any, evidencing such Loans to the Borrower or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitments and outstanding Loans and participations in L/C Obligations and
Swing Line Loans, as applicable, (B) all obligations of the Loan Parties owing
to the assigning Lender relating to the Loan Documents and participations so
assigned shall be paid in full by the assignee Lender or the Loan Parties (as
applicable) to such assigning Lender concurrently with such assignment and
assumption, any amounts owing to the

 

-101-



--------------------------------------------------------------------------------

assigning Lender (other than a Defaulting Lender) under Section 3.04 as a
consequence of such assignment and, in the case of an assignment of Term Loans
in connection with a Repricing Transaction, the premium, if any, that would have
been payable by the Borrower on such date pursuant to Section 2.05(a)(iv) if
such Lender’s Term Loans subject to such assignment had been prepaid on such
date shall have been paid by the Borrower to the assigning Lender and (C) upon
such payment and, if so requested by the assignee Lender, the assignor Lender
shall deliver to the assignee Lender the appropriate Note or Notes executed by
the Borrower, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer, or the depositing of cash collateral into a
cash collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent have
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder and any assignment of rights by or replacement of a
Lender or L/C Issuer.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement and the Guaranty from each of the
parties listed on the signature pages hereto and thereto;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least five (5) Business Days in advance of the Closing Date;

 

-102-



--------------------------------------------------------------------------------

(iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with (except as provided in such Collateral
Documents);

(A) certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and (if applicable)
instruments evidencing the pledged debt referred to therein endorsed in blank;
and

(B) evidence that all other actions, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent and Collateral Agent;

(iv) such certificates (including a certificate substantially in the form of
Exhibit I), copies of Organization Documents of the Loan Parties, resolutions or
other action and incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(v) an opinion from (A) Kirkland & Ellis LLP, New York counsel to the Loan
Parties, substantially in the form of Exhibit H-1, (B) Buchanan Ingersoll &
Rooney PC, Pennsylvania counsel to the Loan Parties, substantially in the form
of Exhibit H-2 and (C) Perkins Coie LLP, Idaho counsel to the Loan Parties,
substantially in the form of Exhibit H-3;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that (A) except as set forth in (x) the Company SEC Reports (excluding, in each
case, any disclosures contained therein under the captions “Risk Factors” or
“Forward-Looking Statements” and any other disclosures contained therein
relating to information, factors or risks that are predictive, cautionary or
forward-looking in nature) filed or furnished with the SEC since January 1, 2011
and at least two (2) Business Days prior to the date of the Merger Agreement
(and (i) then only to the extent that the relevance of any disclosed event, item
or occurrence in such Company SEC Reports to a matter covered by a
representation or warranty set forth in Section 5.06(b) of the Merger Agreement
is reasonably apparent as to matters which are a subject of such representation
or warranty, and (ii) without giving effect to any amendment to any such
documents filed on or after the date hereof) or (y) Section 5.06(b) of the
Company Disclosure Letter (it being acknowledged and agreed that disclosure of
any event, item or occurrence in any section or subsection of the Company
Disclosure Letter shall be deemed disclosed with respect to any other section or
subsection of the Company Disclosure Letter only to the extent that the
relevance of such disclosed event, item or occurrence to such other section or
subsection is reasonably apparent as to matters which are a subject of the
corresponding representation or warranty), since April 29, 2012 through
February 13, 2013, there has not been any development, fact, change, event,
effect, occurrence or circumstances that has had or would reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect and
(B) since February 13, 2013, there shall not have occurred any development,
fact, change, event, effect, occurrence or circumstance that has had or would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect;

 

-103-



--------------------------------------------------------------------------------

(vii) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (on a consolidated basis) on the Closing Date after giving effect
to the Transaction, from the Borrower’s chief financial officer or other officer
with equivalent duties;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and that the Administrative
Agent and Collateral Agent has been named as loss payee and additional insured
under each United States insurance policy with respect to such insurance as to
which the Administrative Agent shall have requested to be so named;

(ix) a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension;

(x) copies of a recent Lien, bankruptcy, insolvency, judgment, copyright, patent
and trademark search in each jurisdiction reasonably requested by the Collateral
Agent with respect to the Loan Parties; and

(xi) good standing certificates or certificates of status, as applicable and
bring down telegrams or facsimiles, for each Loan Party.

(b) All fees and expenses required to be paid hereunder or pursuant to the Fee
Letter, to the extent invoiced at least three (3) Business Days prior to the
Closing Date shall have been paid in full in cash or will be paid on the Closing
Date out of the initial Credit Extension.

(c) Prior to or substantially simultaneously with the initial Credit Extension,
(i) the Equity Contribution shall have been consummated, (ii) the Acquisition
shall be consummated in all material respects in accordance with the terms of
the Merger Agreement, without giving effect to any amendments, consents or
waivers of the Merger Agreement that are materially adverse to the Lenders or
the Lead Arrangers, without the prior consent of the Lead Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned) (it being
understood that any amendment to the definition of “Company Material Adverse
Effect” is materially adverse to the interests of the Lenders and Lead
Arrangers).

(d) The Lead Arrangers shall have received (i) the Audited Financial Statements,
(ii) the Unaudited Financial Statements and (iii) the Pro Forma Financial
Statements; provided that the filing of the required financial statements on
Form 10-K and Form 10-Q with the SEC within the required time periods by the
Borrower will constitute receipt by the Lead Arrangers of the Audited Financial
Statements and the Unaudited Financial Statements.

(e) Prior to or substantially simultaneously with the initial Credit Extension,
the Refinancing shall have been consummated.

(f) The Specified Merger Agreement Representations shall be true and correct in
all material respects on and as of the Closing Date; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

 

-104-



--------------------------------------------------------------------------------

(g) The Administrative Agent and the Lead Arrangers shall have received at least
two (2) Business Days prior to the Closing Date all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least ten (10) Business Days prior to the Closing Date
by the Administrative Agent and the Lead Arrangers that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

(h) The Notes Intercreditor Agreement shall have been duly executed and
delivered by each party thereto, substantially in the form of Exhibit M, and
shall be in full force and effect.

(i) To the extent that in excess of $50,000,000 aggregate principal amount of
the Borrower’s or H. J. Heinz Finance Company’s, as applicable, 6.049% Dealer
Remarketable Securities due 2020, 3.125% Notes due 2021 or 2.850% Notes due 2022
remain outstanding following the Closing Date and have not been called for
redemption, the Borrower shall have, at the Borrower’s option (i) reduced the
aggregate principal amount of the Term B-1 Loan Commitments and/or Term B-2 Loan
Commitments and/or (ii) called for redemption or otherwise reduced the maximum
permitted amount of the Second Lien Notes by an aggregate amount pursuant to
clauses (i) and (ii) equal to such excess over $50,000,000.

For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Agreement shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agent or such Lender, as the case may be, unless such Lender has
notified the Administrative Agent of any disagreement prior to the initial
Credit Extensions hereunder.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (except, in the case of the
initial Credit Extensions, the representations contained in Section 5.01(a)
(solely as it relates to Restricted Subsidiaries that are not Loan Parties),
(b)(i), (c), (d) and (e), Section 5.02(b) and (c), Section 5.03, Section 5.05,
Section 5.06, Section 5.07, Section 5.08, Section 5.09, Section 5.10,
Section 5.11, Section 5.13, Section 5.14 and Section 5.17 and in any other Loan
Document, it being understood and agreed that such non-excluded representations
are the only representations being made by the Borrower on the Closing Date)
shall be true and correct in all material respects on and as of the date of such
Credit Extension; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) Except in the case of Credit Extensions on the Closing Date, no Default
shall exist, or would result from such proposed Credit Extension or from the
application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

-105-



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the applicable conditions specified in Sections 4.02(a) and, if
applicable, (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower (and with respect to Sections 5.01(a) and (b) (ii), Section 5.02
(other than clauses (b) and (c)), Section 5.04, Section 5.16 and Section 5.17,
the Initial Borrower, as if it were a Loan Party hereunder) represents and
warrants to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing and, where applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and, where applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws (including the USA PATRIOT Act, anti-money laundering laws and OFAC),
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
under the Loan Documents), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict, breach, contravention or payment could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents

 

-106-



--------------------------------------------------------------------------------

(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements and Unaudited Financial Statements
fairly present in all material respects the financial condition of the Borrower
as of the dates thereof and its results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise disclosed to the Administrative Agent prior
to the Closing Date.

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at January 27, 2013 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
income of the Borrower and its Subsidiaries for the 9 month period ending on
January 27, 2013 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction. The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis the estimated financial position of the Borrower and its
Subsidiaries as at January 27, 2013 and their estimated results of operations
for the periods covered thereby, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of the
periods covered thereby.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default under the Loan Documents.

Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any Restricted Subsidiary or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

Section 5.07 Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good and defensible title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes, Liens permitted under the Loan Documents and any Liens and privileges
arising mandatorily by Law and except where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 5.08 Environmental Compliance. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

(a) there are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against the Borrower or any Subsidiary
alleging potential liability or responsibility for violation of, or otherwise
relating to, any applicable Environmental Law;

(b) (i) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or any other Subsidiary; and
(ii) there has been no Release of Hazardous Materials by any of the Loan Parties
or any other Subsidiary at, on, under or from any location in a manner which
would reasonably be expected to give rise to liability under applicable
Environmental Laws;

(c) neither the Borrower nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other persons, any investigation
or response action relating to any actual or threatened Release of Hazardous
Materials at any location, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any applicable Environmental Law
except for such investigation or response action;

(d) all Hazardous Materials transported from any property currently or, to the
knowledge of the Borrower or its Subsidiaries, formerly owned or operated by any
Loan Party or any other Subsidiary for off-site disposal have been disposed of;

(e) none of the Loan Parties nor any other Subsidiary has contractually assumed
any liability or obligation under or relating to any applicable Environmental
Law; and

(f) the Loan Parties and each other Subsidiary and their respective businesses,
operations and properties are and have been in compliance with all applicable
Environmental Laws.

Section 5.09 Taxes. The Borrower and each Restricted Subsidiary have timely
filed all federal, provincial, state, municipal, foreign and other Tax returns
and reports required to be filed, and have timely paid all federal, provincial,
state, municipal, foreign and Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP and,
except for failures to file or pay as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. There
are no Tax audits, deficiencies, assessments or other claims with respect to the
Borrower or any Restricted Subsidiary that could, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

-108-



--------------------------------------------------------------------------------

Section 5.10 Compliance with ERISA.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state Laws and
applicable foreign laws, respectively.

(b) (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10, as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date, neither the
Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued, are
fully paid and nonassessable and, on the Closing Date, all Equity Interests
owned directly or indirectly by Holdings or any other Loan Party are owned free
and clear of all Liens except (i) those created under the Collateral Documents,
(ii) those Liens permitted under Sections 7.01(b), (o), (w) (solely with respect
to modifications, replacements, renewals or extensions of Liens permitted by
Sections 7.01(b) and (o)) and (gg) and (iii) any nonconsensual Lien that is
permitted under Section 7.01. As of the Closing Date, Schedule 5.11 sets forth
the name and jurisdiction of organization or incorporation of each Subsidiary,
(b) sets forth the ownership interest of Holdings, the Borrower and any of their
Subsidiaries in each of their Subsidiaries, including the percentage of such
ownership and (c) identifies each Person the Equity Interests of which are
required to be pledged on the Closing Date pursuant to the Collateral and
Guarantee Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.

Section 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent,
any Lead Arranger or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains when furnished any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

-109-



--------------------------------------------------------------------------------

Section 5.14 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the other Restricted Subsidiaries own, license or possess the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, to the knowledge of the Borrower, without violation of
the rights of any Person, except to the extent such violations, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 5.15 Solvency. On the Closing Date after giving effect to the
Transaction, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

Section 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
legal, valid and enforceable first priority Liens on, and security interests in,
the Collateral and, (i) when all appropriate filings or recordings are made in
the appropriate offices as may be required under applicable Laws (which filings
or recordings shall be made to the extent required by any Collateral Document)
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Collateral Document), such
Collateral Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than the applicable Liens
permitted under the Loan Documents and any Liens and privileges arising
mandatorily by Law.

Section 5.17 Use of Proceeds. The proceeds of the Term B Loans and the Revolving
Credit Loans shall be used in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

Section 5.18 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or similar term), “Guarantor Senior Debt” (or similar term) and
“Designated Senior Indebtedness” (or similar term) of the Borrower under its
Subordinated Debt Documents (if any).

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Section 6.01,
Section 6.02 and Section 6.03) cause each Restricted Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (or, with respect to the first fiscal year
ended after the Closing Date, as soon as available, but in any event within one
hundred twenty (120) days after the end of

 

-110-



--------------------------------------------------------------------------------

such fiscal year), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (other than with respect to, or resulting from, the
regularly scheduled maturity of the Revolving Credit Commitments) or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower (or, with respect to each fiscal quarter ending prior to the first
fiscal year ended after the Closing Date, as soon as available, but in any event
within seventy-five (75) days after the end of such fiscal quarter), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end adjustments and the absence of footnotes;
and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and (b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable consolidated
financial statements of any direct or indirect parent of the Borrower that,
directly or indirectly, holds all of the Equity Interests of the Borrower,
(B) the Borrower’s (or any direct or indirect parent thereof, as applicable)
Form 10-K or 10-Q, as applicable, filed with the SEC or (C) following an
election by the Borrower pursuant to the definition of “GAAP,” the applicable
financial statements determined in accordance with IFRS; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to the Borrower (or such parent), on the one
hand, and the information relating to the Borrower and its Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards.

 

-111-



--------------------------------------------------------------------------------

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party or any of its Subsidiaries (other
than in the ordinary course of business) that could reasonably be expected to
result in a Material Adverse Effect;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03 of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last Compliance
Certificate, (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
prepayment under Section 2.05(b), (iii) a list of Subsidiaries that identifies
each Subsidiary as a Material Subsidiary or an Immaterial Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Closing Date or the date of
the last such list and (iv) such other information required by the Compliance
Certificate;

(e) no later than ninety (90) days (or, with respect to the first fiscal year
ended after the Closing Date, one hundred twenty (120) days) following the first
day of each fiscal year of the Borrower (commencing with the first day of the
first fiscal year of the Borrower ended after the Closing Date), an annual
budget (on a quarterly basis) for such fiscal year in form customarily prepared
by the Borrower; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) and (b),
Section 6.02(a), or Section 6.02(c) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

-112-



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its Affiliates or any of their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

Section 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto;

(b) any litigation or governmental proceeding (including, without limitation,
pursuant to any Environmental Laws) pending against the Borrower or any of the
Subsidiaries that could reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that could reasonably be expected to have a Material Adverse
Effect.

Section 6.04 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization or incorporation and (b) take all reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
in the case of clauses (a) (other than with respect to the Borrower) and (b),
(i) to the extent that failure to do so could not reasonably be expected to have
a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or Section 7.05.

Section 6.05 Maintenance of Properties. Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in

 

-113-



--------------------------------------------------------------------------------

good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

Section 6.06 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. If any portion of any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then, to the extent required by applicable Laws, the Borrower shall,
or shall cause each Loan Party to, (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such compliance in form reasonably acceptable to the
Administrative Agent. Any such insurance (excluding business interruption
insurance) maintained in the United States shall name the Collateral Agent as
additional insured or loss payee, as applicable.

Section 6.07 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and judgments applicable
to it or to its business or property (including without limitation Environmental
Laws, ERISA and the USA PATRIOT Act), except if the failure to comply therewith
could not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

Section 6.08 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

Section 6.09 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, managers, officers, and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.09 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.09, none of the Borrower or any
Restricted Subsidiary will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product.

 

-114-



--------------------------------------------------------------------------------

Section 6.10 Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect Wholly-Owned
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.13
of any existing direct or indirect Wholly-Owned Subsidiary as a Restricted
Subsidiary or any Excluded Subsidiary ceasing to be an Excluded Subsidiary:

(i) within forty-five (45) days after such formation, acquisition, designation
or occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion:

(A) cause each such Restricted Subsidiary to furnish to the Administrative Agent
a description of the Material Real Properties owned by such Restricted
Subsidiary in detail reasonably satisfactory to the Administrative Agent;

(B) cause each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) Mortgages,
pledges, guarantees, assignments, Security Agreement Supplements and other
security agreements and documents or joinders or supplements thereto (including
without limitation, with respect to Mortgages, the documents listed in paragraph
(f) of the definition of Collateral and Guarantee Requirement), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (consistent with the Mortgages,
Security Agreement and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

(C) cause each such Restricted Subsidiary to deliver any and all certificates
representing Equity Interests (to the extent certificated) that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and (if applicable) instruments evidencing the Indebtedness held by such
Restricted Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent; and

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of financing statements and delivery of stock
and membership interest certificates) may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
first priority Liens required by the Collateral and Guarantee Requirement,
enforceable against all third parties in accordance with their terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law); and

 

-115-



--------------------------------------------------------------------------------

(ii) as promptly as practicable after the request therefor by the Collateral
Agent and to the extent in the Borrower’s possession, deliver to the Collateral
Agent with respect to each Material Real Property, any existing title reports,
title insurance policies and surveys or environmental assessment reports; and

(b) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party, if such Material Real Property shall not already be
subject to a perfected first priority Lien under the Collateral Documents
pursuant to the Collateral and Guarantee Requirement and is required to be, the
Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such real property to be subjected to a Lien to the
extent required by the Collateral and Guarantee Requirement and will take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent or the Collateral Agent to
grant and perfect or record such Lien, including, as applicable, the actions
referred to in paragraph (f) of the definition of “Collateral and Guarantee
Requirement” and shall, within forty-five (45) days after the request therefor
by the Administrative Agent or the Collateral Agent (or such longer period as
the Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent and the Collateral Agent signed copies of opinions,
addressed to the Administrative Agent, the Collateral Agent and the other
Secured Parties regarding the due execution and delivery and enforceability of
each such Mortgage, the corporate formation, existence and good standing of the
applicable mortgagor, and such other matters as may be reasonably requested by
the Administrative Agent or the Collateral Agent, and each such opinion shall be
in form and substance reasonably acceptable to the Administrative Agent.

Section 6.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner consistent with the uses set forth in the
Preliminary Statements to this Agreement.

Section 6.12 Further Assurances and Post-Closing Covenants.

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of this Agreement and the Collateral Documents; and

(b) Within 90 days after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Borrower shall cause
each Material Real Property (other than any such property constituting Rollover
Notes Restricted Property at such time) to be subjected to a first priority Lien
to the extent required by the Collateral and Guarantee Requirement and will
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent or the Collateral
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in paragraph (f) of the definition of “Collateral and
Guarantee Requirement” and shall deliver to the Administrative Agent and the
Collateral Agent signed copies of opinions, addressed to the Administrative
Agent, the Collateral Agent and the other Secured Parties, of local counsel for
the Loan Parties in each jurisdiction where a Mortgaged Property is located,
regarding the due execution and delivery and enforceability of each such
Mortgage, the corporate formation, existence and good standing of the applicable
mortgagor, and such other matters as may be reasonably requested by the
Administrative Agent or the Collateral Agent, and each such local counsel
opinion shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

-116-



--------------------------------------------------------------------------------

Section 6.13 Designation of Subsidiaries.

(a) Subject to Section 6.13(b) below, the Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) no Default or Event of Default exists or would result therefrom;

(ii) the Borrower complies, on a Pro Forma Basis, with the Financial Covenant as
of the end of the most recent Test Period (assuming, for this purpose, that the
Financial Covenant was applicable for such Test Period); and

(iii) in the case of clause (x) only, (A) the Subsidiary to be so designated
does not (directly, or indirectly through its Subsidiaries) own any Equity
Interests or Indebtedness of, or own or hold any Lien on any property of, the
Borrower or any Restricted Subsidiary, and (B) neither the Borrower nor any
Restricted Subsidiary shall at any time be directly or indirectly liable for any
Indebtedness that provides that the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any Indebtedness, Lien or other obligation of any
Unrestricted Subsidiary (including any right to take enforcement action against
such Unrestricted Subsidiary).

Section 6.14 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all Taxes
imposed upon it or upon its income or profits, or upon any properties belonging
to it, in each case on a timely basis, and all lawful claims which, if unpaid,
may reasonably be expected to become a lien or charge upon any properties of the
Borrower or any of the Restricted Subsidiaries not otherwise permitted under
this Agreement; provided that neither the Borrower nor any of the Restricted
Subsidiaries shall be required to pay any such Tax or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP or which would not
reasonably be expected, individually or in the aggregate, to constitute a
Material Adverse Effect.

Section 6.15 Nature of Business. The Borrower and its Restricted Subsidiaries
will engage only in material lines of business substantially similar to those
lines of business conducted by the Borrower and its Restricted Subsidiaries on
the date hereof or any business reasonably related, complementary or ancillary
thereto.

 

-117-



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and set forth on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges (i) which are not
overdue for a period of more than thirty (30) days or (ii) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business (i) which secure amounts not overdue
for a period of more than thirty (30) days or if more than thirty (30) days
overdue, are unfiled (or if filed have been discharged or stayed) and no other
action has been taken to enforce such Lien or (ii) which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

(e) (i) pledges, deposits or Liens arising as a matter of law in the ordinary
course of business in connection with workers’ compensation, payroll taxes,
unemployment insurance and other social security legislation and (ii) pledges
and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Restricted Subsidiary;

(f) Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
or any Restricted Subsidiary and any exception on the Mortgage Policies issued
in connection with the Mortgaged Property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

 

-118-



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits, and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby, in each case, granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary, taken as a whole, or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank (including those arising under Section 4-210
of the Uniform Commercial Code) on the items in the course of collection and
(ii) in favor of a banking or other financial institution arising as a matter of
law encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (n) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(e) (provided that, solely with respect
to Indebtedness required to be Subordinated Debt under Section 7.03(e), such
Lien shall be subordinated to the Liens on the Collateral securing the
Obligations to the same extent);

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.13),
in each case after the date hereof; provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(f) or (h);

 

-119-



--------------------------------------------------------------------------------

(p) any interest or title of a lessor or sublessor under leases or subleases
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(s) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(t) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(u) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
or any Restricted Subsidiary;

(v) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
issued for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods;

(w) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (o) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof; and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(x) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(y) Liens on property of a Non-Loan Party securing Indebtedness or other
obligations of such Non-Loan Party;

(z) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(aa) Liens securing Indebtedness permitted pursuant to Section 7.03(t); provided
that such Liens may be either a Lien on the Collateral that is pari passu with
the Lien securing the Obligations or a Lien ranking junior to the Lien on the
Collateral securing the Obligations (but may not be secured by any assets that
are not Collateral) and, in any such case, the beneficiaries thereof (or an
agent on their behalf) shall have (i) become party to the Notes Intercreditor
Agreement pursuant to the terms thereof or (ii) entered into a Customary
Intercreditor Agreement with the Administrative Agent;

 

-120-



--------------------------------------------------------------------------------

(bb) Liens securing Indebtedness permitted pursuant to Section 7.03(m);

(cc) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $500,000,000;

(dd) Liens securing Indebtedness permitted pursuant to Section 7.03(x); provided
that such Liens may be either a Lien on the Collateral that is pari passu with
the Lien securing the Obligations or a Lien ranking junior to the Lien on the
Collateral securing the Obligations (but may not be secured by any assets that
are not Collateral) and, in any such case, the beneficiaries thereof (or an
agent on their behalf) shall have (i) become party to the Notes Intercreditor
Agreement pursuant to the terms thereof or (ii) entered into a Customary
Intercreditor Agreement with the Administrative Agent;

(ee) Liens securing Indebtedness permitted pursuant to Section 7.03(w); provided
that, to the extent such Liens are on the Collateral, the beneficiaries thereof
(or an agent on their behalf) shall have (i) become party to the Notes
Intercreditor Agreement pursuant to the terms thereof or (ii) entered into a
Customary Intercreditor Agreement with the Administrative Agent;

(ff) Liens on the Collateral in favor of the holders of the 6.25% Guaranteed
Notes due February 18, 2030 guaranteed by the Borrower securing the Borrower’s
guarantee thereunder equally and ratably with the obligations of the Borrower
and the Guarantors under the Senior Secured Notes;

(gg) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 7.03(b); provided that, such Liens shall be junior to the Liens on the
Collateral securing the Obligations on the terms set forth in the Notes
Intercreditor Agreement or any replacement Customary Intercreditor Agreement
that provides that the Liens securing such Indebtedness rank junior to the Liens
securing the Obligations and is entered into in connection with a Permitted
Refinancing of such Indebtedness;

(hh) with respect to any Foreign Subsidiary, other Liens and privileges arising
mandatorily by Law;

(ii) Liens on Securitization Assets arising in connection with a Qualified
Securitization Financing; and

(jj) Liens on the Collateral securing Indebtedness permitted by Section 7.03(r);
provided that such Liens shall rank junior to the Liens on the Collateral
securing the Obligations and the beneficiaries thereof (or an agent on their
behalf) shall have (i) become party to the Notes Intercreditor Agreement
pursuant to the terms thereof or (ii) entered into a Customary Intercreditor
Agreement that provides that the Liens securing such Indebtedness rank junior to
the Liens securing the Obligations with the Administrative Agent.

Section 7.02 Investments. Make any Investments, except:

(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

 

-121-



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors, managers, partners and employees
of Holdings (or any direct or indirect parent thereof), any Intermediate Holding
Company, the Borrower or its Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings (or any direct or indirect parent thereof or after
a Qualifying IPO, any Intermediate Holding Company or the Borrower) (provided
that the proceeds of any such loans and advances shall be contributed to the
Borrower in cash as common equity) and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding not
to exceed $50,000,000;

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Loan Party in any other Loan Party (other than
Holdings), (ii) by any Non-Loan Party in any Loan Party (other than Holdings),
(iii) by any Non-Loan Party in any other Non-Loan Party and (iv) by any Loan
Party in any Non-Loan Party; provided that the aggregate amount of such
Investments in Non-Loan Parties pursuant to clause (iv) shall not exceed in an
aggregate amount, as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, (A) the greater of
(x) $1,000,000,000 and (y) 3.00% of Total Assets of the Borrower as of the last
day of the most recently ended Test Period (excluding any Investments received
in respect of, or consisting of, the transfer or contribution of Equity
Interests in or Indebtedness of any Foreign Subsidiary to any other Foreign
Subsidiary), plus (B) an amount equal to any returns of capital or sale proceeds
actually received in cash in respect of any such Investments (which amount shall
not exceed the amount of such Investment valued at cost at the time such
Investment was made); provided that any such amounts under this clause (B) shall
not increase the Available Amount, it being understood that any returns of
capital or sale proceeds actually received in cash in respect of any such
Investments in excess of the amount of such Investment valued at cost at the
time such Investment was made shall increase the Available Amount (to the extent
such excess amount of returns or proceeds would otherwise increase the Available
Amount pursuant to the definition thereof);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section 7.01, Section 7.03,
Section 7.04, Section 7.05 and Section 7.06, respectively;

(g) Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the date hereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03(g);

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

 

-122-



--------------------------------------------------------------------------------

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation) (each, a “Permitted Acquisition”);
provided that (i) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default or Event of Default
shall have occurred and be continuing, (ii) after giving effect to any such
purchase or other acquisition, the Borrower shall be in compliance with the
covenant in Section 6.15 and (iii) to the extent required by the Collateral and
Guarantee Requirement, (A) the property, assets and businesses acquired in such
purchase or other acquisition shall become Collateral and (B) any such newly
created or acquired Restricted Subsidiary (other than an Excluded Subsidiary)
shall become Guarantors, in each case in accordance with Section 6.10;

(k) the Transaction;

(l) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) Investments as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, in an amount not
exceeding the Available Amount, provided that at the time of any such
Investment, no Event of Default shall have occurred and be continuing or would
result therefrom;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of (after giving effect to any other such
loans or advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to such direct or indirect parent in
accordance with Section 7.06; provided that any such loan or advance shall
reduce the amount of such applicable Restricted Payment thereafter permitted
under Section 7.06 by a corresponding amount (if such applicable provision of
Section 7.06 contains a maximum amount);

(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a corporation or company merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(r) Guarantee Obligations of the Borrower or any Restricted Subsidiary in
respect of leases (other than Capitalized Leases) or of other obligations that
do not constitute Indebtedness, in each case entered into in the ordinary course
of business;

 

-123-



--------------------------------------------------------------------------------

(s) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests (other than any Cure Amount);

(t) other Investments in an aggregate amount, as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, not exceeding (i) the greater of (x) $500,000,000 and (y) 1.50% of
Total Assets of the Borrower as of the last day of the most recently ended Test
Period, plus (ii) an amount equal to any returns of capital or sale proceeds
actually received in cash in respect of any such Investments (which amount shall
not exceed the amount of such Investment valued at cost at the time such
Investment was made); provided that any such amounts under this clause
(ii) shall not increase the Available Amount, it being understood that that any
returns of capital or sale proceeds actually received in cash in respect of any
such Investments in excess of the amount of such Investment valued at cost at
the time such Investment was made shall increase the Available Amount (to the
extent such excess amount of returns or proceeds would otherwise increase the
Available Amount pursuant to the definition thereof);

(u) Investments in JV Entities and Unrestricted Subsidiaries in an aggregate
amount, as valued at cost at the time each such Investment is made and including
all related commitments for future Investments, not exceeding (i) the greater of
(x) $500,000,000 and (y) 1.50% of Total Assets of the Borrower as of the last
day of the most recently ended Test Period, plus (ii) an amount equal to any
returns of capital or sale proceeds actually received in cash in respect of any
such Investments (which amount shall not exceed the amount of such Investment
valued at cost at the time such Investment was made); provided that any such
amounts under this clause (ii) shall not increase the Available Amount, it being
understood that that any returns of capital or sale proceeds actually received
in cash in respect of any such Investments in excess of the amount of such
Investment valued at cost at the time such Investment was made shall increase
the Available Amount (to the extent such excess amount of returns or proceeds
would otherwise increase the Available Amount pursuant to the definition
thereof);

(v) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing (provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as customary Investments in a Securitization Subsidiary
in connection with a Qualified Securitization Financing) and (ii) distributions
or payments of Securitization Fees and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing;

(w) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower; and

(x) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”; provided that such Investments were
not incurred in contemplation of such redesignation.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;

 

-124-



--------------------------------------------------------------------------------

(b) Indebtedness of the Borrower in respect of the Senior Secured Notes (and
Guarantees thereof by the Guarantors) in an aggregate principal amount not to
exceed $3,100,000,000 and any Permitted Refinancing thereof;

(c) (i) Indebtedness of the Borrower and any of its Subsidiaries in respect of
the Rollover Notes and the Sterling Notes, (ii) Surviving Indebtedness listed on
Schedule 7.03(c) and (iii) any Permitted Refinancing of any of the foregoing;

(d) Guarantee Obligations of the Borrower and its Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder (except that an Immaterial Subsidiary may not, by virtue of
this Section 7.03(d), guarantee Indebtedness that such Immaterial Subsidiary
could not otherwise incur under this Section 7.03); provided that, if the
Indebtedness being guaranteed is subordinated to the Obligations, such Guarantee
Obligation shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

(e) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
subordination terms set forth in Section 5.02 of the Security Agreement;

(f) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets (provided that such Indebtedness is
incurred concurrently with or within two hundred seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement),
(ii) Attributable Indebtedness arising out of Permitted Sale Leasebacks in an
aggregate principal amount not to exceed $125,000,000 at any one time
outstanding and (iii) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clauses (i) and (ii); provided that the aggregate
principal amount of Indebtedness (including without limitation Attributable
Indebtedness, but excluding Attributable Indebtedness incurred pursuant to
clause (ii)) under this Section 7.03(f) does not exceed the greater of
(x) $500,000,000 and (y) 1.50% of Total Assets of the Borrower as of the last
day of the most recently ended Test Period;

(g) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(h) Indebtedness assumed in connection with any Permitted Acquisition, provided
that (i) such Indebtedness was not incurred in contemplation of such Permitted
Acquisition, (ii) both immediately prior and after giving effect thereto no
Default or Event of Default shall exist or result therefrom and (iii) after
giving Pro Forma Effect to such Permitted Acquisition and such Indebtedness, the
Total Leverage Ratio (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period is either (x) not greater than 6.50:1.00 or
(y) not greater than such Total Leverage Ratio prior to the consummation of such
Permitted Acquisition and the assumption of such Indebtedness;

(i) Indebtedness representing deferred compensation to employees of the Borrower
(or any direct or indirect parent of the Borrower) and its Restricted
Subsidiaries incurred in the ordinary course of business;

 

-125-



--------------------------------------------------------------------------------

(j) Indebtedness to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof) permitted by Section 7.06 in an aggregate
amount not to exceed $25,000,000 at any one time outstanding;

(k) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case incurred in the ordinary course;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(r) (i) other unsecured or junior lien Indebtedness of the Borrower or any
Restricted Subsidiary in an aggregate amount not to exceed (A) $1,500,000,000 at
any one time outstanding plus (B) unlimited additional unsecured or junior lien
Indebtedness, so long as the Total Leverage Ratio (calculated on a Pro Forma
Basis) as of the end of the most recent Test Period is not greater than
6.50:1.00; provided further that, in the case of any Indebtedness incurred under
this clause (r), (1) such Indebtedness shall not mature prior to the date that
is 91 days after the Maturity Date of the Term B-2 Loans or have a Weighted
Average Life to Maturity less than the Weighted Average Life to Maturity of the
Term B-2 Loans plus 91 days, (2) such Indebtedness shall not have mandatory
prepayment, redemption or offer to purchase events more onerous than those
applicable to the Term B-2 Loans, (3) the other terms and conditions of such
Indebtedness (excluding pricing and optional prepayment or redemption terms)
reflect market terms and conditions at the time of incurrence or issuance of
such Indebtedness and (4) the maximum aggregate principal

 

-126-



--------------------------------------------------------------------------------

amount of Indebtedness that may be incurred pursuant to this clause (r) and
Section 7.03(w) by Non-Loan Parties shall not exceed the greater of
(x) $750,000,000 and (y) 2.25% of Total Assets of the Borrower as of the last
day of the most recently ended Test Period at any one time outstanding and
(ii) any Permitted Refinancing thereof;

(s) Indebtedness incurred by a Non-Loan Party, and guarantees thereof by
Non-Loan Party, in an aggregate principal amount not to exceed $1,000,000,000 at
any one time outstanding;

(t) (i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) incurred by the Borrower to the
extent that the Borrower shall have been permitted to incur such Indebtedness
pursuant to, and such Indebtedness shall be deemed to be incurred in reliance
on, Section 2.14; provided that (A) such Indebtedness shall not mature earlier
than the Maturity Date applicable to the Term B-2 Loans, (B) as of the date of
the incurrence of such Indebtedness, the Weighted Average Life to Maturity of
such Indebtedness shall not be shorter than that of the Term B-2 Loans, (C) no
Restricted Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor which
shall have previously or substantially concurrently Guaranteed the Obligations,
(D) the other terms and conditions of such Indebtedness (excluding pricing and
optional prepayment or redemption terms) reflect market terms on the date of
issuance, (E) if such Indebtedness is a in the form of a term loan facility of
the Loan Parties and is secured by a Lien on the Collateral that is pari passu
with the Lien securing the Obligations, the terms set forth in clause (A) of the
proviso to Section 2.14(b) shall have been complied with as if such Indebtedness
was considered an Incremental Term Loan and (F) the Borrower has delivered to
the Administrative Agent a certificate of a Responsible Officer, together with
all relevant financial information reasonably requested by the Administrative
Agent, including reasonably detailed calculations demonstrating compliance with
clauses (A), (B), (C), (D) and (E) (such Indebtedness incurred pursuant to this
clause (t) being referred to as “Permitted Alternative Incremental Facilities
Debt”) and (ii) any Permitted Refinancing thereof;

(u) additional Indebtedness in an aggregate principal amount not to exceed
$750,000,000 at any one time outstanding;

(v) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (p) above;

(w) Indebtedness incurred to finance a Permitted Acquisition, provided that
(i) immediately before and immediately after giving Pro Forma Effect to any such
Permitted Acquisition and such Indebtedness, no Default or Event of Default
shall have occurred and be continuing, (ii) after giving Pro Forma Effect to
such Permitted Acquisition and such Indebtedness, the Total Leverage Ratio
(calculated on a Pro Forma Basis) as of the most recent Test Period would not be
greater than 6.50:1.00, (iii) if such Indebtedness is secured by a Lien on the
Collateral that is pari passu with the Lien securing the Obligations (A) after
giving Pro Forma Effect to such Permitted Acquisition and such secured
Indebtedness, the First Lien Senior Secured Leverage Ratio (calculated on a Pro
Forma Basis) as of the last day of the most recently ended Test Period would not
be greater than 4.75 to 1.00 and (B) if such Indebtedness is a term loan
facility of the Loan Parties, the Borrower shall have been permitted to incur
such Indebtedness pursuant to, and such Indebtedness shall be deemed to be
incurred in reliance on, Section 2.14, and the terms set forth in clause (A) of
the proviso to Section 2.14(b) shall have been complied with as if such
Indebtedness was considered an Incremental Term Loan (such Indebtedness incurred
pursuant to this

 

-127-



--------------------------------------------------------------------------------

clause (B) being referred to as “Permitted Credit Facilities Acquisition Debt”)
and (iv) the maximum aggregate principal amount of Indebtedness that may be
incurred pursuant to this clause (w) and Section 7.03(r) by Non-Loan Parties
shall not exceed the greater of (x) $750,000,000 and (y) 2.25% of Total Assets
of the Borrower as of the last day of the most recently ended Test Period at any
one time outstanding;

(x) (i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) incurred by the Borrower to the
extent that 100% of the Net Cash Proceeds therefrom are, immediately after the
receipt thereof, applied solely to the prepayment of Term Loans in accordance
with Section 2.05(b)(iii); provided that (A) such Indebtedness shall not mature
earlier than the Maturity Date with respect to the relevant Term Loans being
refinanced, (B) as of the date of the incurrence of such Indebtedness, the
Weighted Average Life to Maturity of such Indebtedness shall not be shorter than
that of then-remaining Term Loans being refinanced, (C) no Restricted Subsidiary
is a borrower or guarantor with respect to such Indebtedness unless such
Restricted Subsidiary is a Subsidiary Guarantor which shall have previously or
substantially concurrently Guaranteed the Obligations, (D) the mandatory
prepayment provisions of such Indebtedness shall not be more onerous than those
applicable to any then outstanding Term B-2 Loans, (E) the other terms and
conditions of such Indebtedness (excluding pricing and optional prepayment or
redemption terms) reflect market terms on the date of issuance and (F) the
Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer, together with all relevant financial information reasonably
requested by the Administrative Agent, including reasonably detailed
calculations demonstrating compliance with clauses (A), (B), (C), (D) and
(E) and (ii) any Permitted Refinancing thereof; and

(y) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a) of this Section 7.03 and the Senior Secured Notes will be deemed
to have been incurred in reliance only on the exception set forth in clause (c)
of this Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

Section 7.04 Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Restricted Subsidiary may merge or amalgamate with (i) the Borrower
(including a merger or amalgamation the purpose of which is to reorganize the
Borrower in a new State within the United States); provided that the Borrower
shall be a or the continuing or surviving Person, as applicable, or (ii) any one
or more other Restricted Subsidiaries; provided that when any Restricted
Subsidiary that is a Loan Party is merging or amalgamating with another
Restricted Subsidiary, a Loan Party shall be a or the continuing or surviving
Person, as applicable;

 

-128-



--------------------------------------------------------------------------------

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party, (ii) (A) any Restricted Subsidiary may liquidate, dissolve or wind up, or
(B) any Restricted Subsidiary may change its legal form, in each case, if in
either case, the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Subsidiaries and is not materially
disadvantageous to the Lenders and (iii) the Borrower may change its legal form
if it determines in good faith that such action is in the best interests of the
Borrower and its Subsidiaries, and the Administrative Agent reasonably
determines it is not disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary that is not a Loan Party in accordance
with Section 7.02 and Section 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or amalgamate with any other Person; provided that the Borrower shall be a
or the continuing or surviving corporation;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or amalgamate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.10;

(f) the Acquisition may be consummated; and

(g) so long as no Default exists or would result therefrom, a merger,
amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05, may be effected.

Section 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party, (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02, or
(iii) such Disposition shall consist of the transfer of Equity Interests in or
Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary;

 

-129-



--------------------------------------------------------------------------------

(e) Dispositions permitted by Section 7.02, Section 7.04 and Section 7.06 and
Liens permitted by Section 7.01;

(f) Dispositions in the ordinary course of business of Cash Equivalents;

(g) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(h) transfers of property subject to Casualty Events;

(i) Dispositions of Investments in JV Entities or non-Wholly-Owned Restricted
Subsidiaries to the extent required by, or made pursuant to customary buy/sell
arrangements between, the parties to such JV Entity or shareholders of such
non-Wholly-Owned Restricted Subsidiary set forth in shareholders agreements,
joint venture agreements, organizational documents or similar binding agreements
relating to such JV Entity or non-Wholly-Owned Restricted Subsidiary;

(j) Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

(k) the unwinding of any Swap Contract pursuant to its terms;

(l) Permitted Sale Leasebacks;

(m) Dispositions not otherwise permitted pursuant to this Section 7.05; provided
that (i) such Disposition shall be for fair market value as reasonably
determined by the Borrower in good faith, (ii) if after giving Pro Forma Effect
to such Disposition, the First Lien Senior Secured Leverage Ratio (calculated on
a Pro Forma Basis) as of the last day of the most recently ended Test Period is
greater than 3.50:1.00, with respect to any Disposition pursuant to this clause
(m) for a purchase price in excess of $50,000,000, the Borrower or any of its
Restricted Subsidiaries shall receive not less than 75.0% of such consideration
in the form of cash or Cash Equivalents (provided, however, that for the
purposes of this clause (m)(ii), the following shall be deemed to be cash:
(A) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or any of its Restricted Subsidiaries
(other than Subordinated Debt) and the valid release of the Borrower or such
Restricted Subsidiary, by all applicable creditors in writing, from all
liability on such Indebtedness or other liability in connection with such
Disposition, (B) securities, notes or other obligations received by the Borrower
or any of its Restricted Subsidiaries from the transferee that are converted by
such Borrower or any of its Restricted Subsidiaries into cash or Cash
Equivalents within 180 days following the closing of such Disposition,
(C) Indebtedness (other than Subordinated Debt) of any Restricted Subsidiary
that is no longer a Restricted Subsidiary as a result of such Disposition, to
the extent that the Borrower and each other Restricted Subsidiary are released
from any Guarantee of payment of such Indebtedness in connection with such
Disposition and (D) aggregate non-cash consideration received by the Borrower
and its Restricted Subsidiaries for all Dispositions under this clause (m) and
Section 7.05(l) having an aggregate fair market value (determined as of the
closing of the applicable Disposition for which such non-cash consideration is
received) not to exceed the greater of (x) $375,000,000 and (y) 1.25% of Total
Assets as of the last day of the most recently ended Test Period at any

 

-130-



--------------------------------------------------------------------------------

time outstanding (net of any non-cash consideration converted into cash and Cash
Equivalents received in respect of any such non-cash consideration), (iii) the
Borrower or the applicable Restricted Subsidiary complies with the applicable
provisions of Section 2.05 and (iv) all such Dispositions made under this
Section 7.05(m) do not to exceed in the aggregate 35.0% of Total Assets as of
the last day of the Test Period then most recently ended;

(n) the Borrower and its Restricted Subsidiaries may surrender or waive
contractual rights and settle or waive contractual or litigation claims in the
ordinary course of business;

(o) Dispositions of non-core or obsolete assets acquired in connection with
Permitted Acquisitions;

(p) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater fair market value of usefulness to
the business of the Borrower and its Restricted Subsidiaries as a whole, as
determined in good faith by the Borrower;

(q) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(r) Specified Dispositions; and

(s) any Disposition of Securitization Assets to a Securitization Subsidiary.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Subsidiary Guarantor,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take and shall take any actions deemed appropriate in order to effect the
foregoing.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly-Owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) (i) the Borrower may (or may make Restricted Payments to permit any direct
or indirect parent thereof to) redeem in whole or in part any of its Equity
Interests for another class of its (or such parent’s) Equity Interests or rights
to acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) the Borrower may declare and make dividend payments or other
distributions payable solely in Qualified Equity Interests;

(c) Restricted Payments made on the Closing Date to consummate the Transaction;

 

-131-



--------------------------------------------------------------------------------

(d) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, Section 7.04 or Section 7.07(e);

(e) repurchases of Equity Interests in the ordinary course of business in the
Borrower (or any direct or indirect parent thereof) or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) the Borrower or any Restricted Subsidiary may, in good faith, pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of it or any direct or indirect parent thereof held by any
future, present or former employee, director, manager, officer or consultant (or
any Affiliates, spouses, former spouses, other immediate family members,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Borrower (or any direct or indirect parent of the
Borrower) or any of its Subsidiaries pursuant to any employee, management,
director or manager equity plan, employee, management, director or manager stock
option plan or any other employee, management, director or manager benefit plan
or any agreement (including any stock subscription or shareholder agreement)
with any employee, director, manager, officer or consultant of Holdings (or any
direct or indirect parent thereof), the Borrower or any Subsidiary; provided
that such payments do not to exceed $50,000,000 in any calendar year, provided
that any unused portion of the preceding basket for any calendar year may be
carried forward to succeeding calendar years, so long as the aggregate amount of
all Restricted Payments made pursuant to this Section 7.06(f) in any calendar
year (after giving effect to such carry forward) shall not exceed $100,000,000;
provided further that cancellation of Indebtedness owing to the Borrower (or any
direct or indirect parent thereof) or any of its Subsidiaries from members of
management of the Borrower, any of the Borrower’s direct or indirect parent
companies or any of the Borrower’s Restricted Subsidiaries in connection with a
repurchase of Equity Interests of any of the Borrower’s direct or indirect
parent companies will not be deemed to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;

(g) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
any direct or indirect holder of an Equity Interest in the Borrower:

(i) the proceeds of which will be used to pay the portion of any consolidated,
combined or similar income tax liability attributable to the income of the
Borrower or its Subsidiaries; provided that (x) no such payments shall exceed
the income tax liability that would have been imposed on the Borrower and/or the
applicable Subsidiaries had such entity(ies) filed on a stand-alone basis and
(y) any such payments attributable to an Unrestricted Subsidiary shall be
limited to the amount of any cash paid by such Unrestricted Subsidiary to the
Borrower or any Restricted Subsidiary for such purpose;

(ii) the proceeds of which shall be used to pay such equity holder’s operating
costs and expenses incurred in the ordinary course of business, other overhead
costs and expenses and fees (including administrative, legal, accounting and
similar expenses provided by third parties as well as trustee, directors,
managers and general partner fees) which are reasonable and customary and
incurred in the ordinary course of business and attributable to the ownership or
operations of the Borrower and its Subsidiaries (including any reasonable and
customary indemnification claims made by directors, managers or officers of any
direct or indirect parent of the Borrower attributable to the direct or indirect

 

-132-



--------------------------------------------------------------------------------

ownership or operations of the Borrower and its Subsidiaries) and fees and
expenses otherwise due and payable by the Borrower or any Restricted Subsidiary
and permitted to be paid by the Borrower or such Restricted Subsidiary under
this Agreement not to exceed $25,000,000 in any fiscal year;

(iii) the proceeds of which shall be used to pay franchise and excise taxes, and
other fees and expenses, required to maintain its (or any of its direct or
indirect parents’) existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower or such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be held by or contributed to
the Borrower or a Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into it or a
Restricted Subsidiary in order to consummate such Permitted Acquisition, in each
case, in accordance with the requirements of Section 6.10;

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company or partner of the Borrower to the extent such salaries, bonuses
and other benefits are attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

(h) the Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement (it being understood that a distribution pursuant to this
Section 7.06(h) shall be deemed to have utilized capacity under such other
provision of this Agreement);

(i) the Borrower or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(j) the Borrower or any Restricted Subsidiary may make additional Restricted
Payments in an amount, when aggregated with the amount expended pursuant to
Section 7.08(a)(iii)(A), not to exceed $750,000,000;

(k) the Borrower or any Restricted Subsidiary may make additional Restricted
Payments in an amount not to exceed the Available Amount, provided that (i) at
the time of any such Restricted Payment, no Event of Default shall have occurred
and be continuing or would result therefrom and (ii) with respect to any
Restricted Payment utilizing amounts pursuant to clause (a) of the definition of
“Available Amount,” at the time of such Restricted Payment and after giving
effect thereto and to the incurrence of any Indebtedness in connection
therewith, the Total Leverage Ratio as of the end of the most recently ended
Test Period, on a Pro Forma Basis, would be less than 6.50:1.00;

 

-133-



--------------------------------------------------------------------------------

(l) the declaration and payment by the Borrower of dividends on the common stock
or common equity interests of the Borrower or Holdings following a public
offering of such common stock or common equity interests, in an amount not to
exceed 6.0% of the proceeds received by or contributed to the Borrower in or
from any public offering in any fiscal year;

(m) the declaration and payment by the Borrower or any Restricted Subsidiary (or
the making of Restricted Payments to allow any direct or indirect parent thereof
to declare and pay) of cash dividends with respect to the Preferred Stock in an
amount not to exceed 9.0% per annum of the liquidation preference thereof; and

(n) following the third anniversary of the Closing Date, the Borrower or any
Restricted Subsidiary may pay (or make Restricted Payments to allow any direct
or indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of all or any portion of the Preferred
Stock; provided that (i) at the time of such Restricted Payment and after giving
effect thereto and to the incurrence of any Indebtedness in connection
therewith, the Total Leverage Ratio as of the end of the most recent Test
Period, on a Pro Forma Basis, would be no greater than 6.00:1.00 and (ii) no
Restricted Payment pursuant to this clause (n) may be financed with the proceeds
of Indebtedness incurred (or deemed incurred) pursuant to clause (i) of
Section 2.14(a); and

(o) the Borrower or any Restricted Subsidiary may pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of all or
any portion of the HFC Series B Stock.

Section 7.07 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower with a fair market value in excess of
$25,000,000, whether or not in the ordinary course of business, other than:

(a) transactions between or among the Borrower or any Restricted Subsidiary or
any entity that becomes a Restricted Subsidiary as a result of such transaction;

(b) transactions on terms not less favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

(c) the Transaction and the payment of fees and expenses related to the
Transaction;

(d) the issuance of Equity Interests to any officer, director, manager, employee
or consultant of the Borrower or any of its Subsidiaries or any direct or
indirect parent of the Borrower in connection with the Transaction;

(e) the payment of advisory, consulting, refinancing, subsequent transaction and
exit fees to the Sponsor in an aggregate amount in any fiscal year not to exceed
the amount permitted to be paid pursuant to the Sponsor Management Agreement as
in effect on the date hereof and related indemnities and reasonable expenses;
provided that, upon the occurrence and during the continuance of an Event of
Default such amounts may accrue, but not be payable in cash during such period,
but all such accrued amounts (plus accrued interest, if any, with respect
thereto) may be payable in cash upon the cure or waiver of such Event of
Default;

 

-134-



--------------------------------------------------------------------------------

(f) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Equity Interests by the Borrower or any
Restricted Subsidiary permitted under Section 7.06;

(g) loans and other transactions by and among the Borrower and/or one or more
Subsidiaries to the extent permitted under this Article VII;

(h) employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;

(i) to the extent permitted by Sections 7.06(g)(i) and (iii), payments by the
Borrower (and any direct or indirect parent thereof) and its Restricted
Subsidiaries pursuant to any tax sharing agreements among the Borrower (and any
such direct or indirect parent thereof) and its Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

(j) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries;

(k) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 7.07 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect;

(l) dividends and other distributions permitted under Section 7.06;

(m) customary payments by the Borrower and any Restricted Subsidiaries to the
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures), which payments are approved, as
applicable pursuant to requirements of law or the relevant constituent documents
of the Borrower or such Restricted Subsidiary, by the majority of the members of
the board of directors or a majority of the disinterested members of the board
of directors of the Borrower in good faith and such payments shall not exceed
1.0% of the transaction value for each such transaction;

(n) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to the definition of “Unrestricted Subsidiary”; provided
that such transactions were not entered into in contemplation of such
redesignation; and

(o) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing and any repurchase of Securitization
Assets pursuant to a Securitization Repurchase Obligation.

Section 7.08 Prepayments, Etc., of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (X) any Rollover Notes maturing after
the Maturity Date of the Term B-2

 

-135-



--------------------------------------------------------------------------------

Loans, (Y) any Sterling Notes or (Z) any Subordinated Debt (it being understood
that payments of regularly scheduled interest, AHYDO payments and mandatory
prepayments under any such Rollover Notes Documents, the Sterling Notes
Documents or any such Subordinated Debt Documents shall not be prohibited by
this clause), except for (i) the refinancing thereof with the Net Cash Proceeds
of any Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing), (ii) the conversion thereof to Equity Interests (other than
Disqualified Equity Interests) of Borrower or any of its direct or indirect
parents (or, after a Qualifying IPO, any Intermediate Holding Company), and
(iii) prepayments, redemptions, purchases, defeasances and other payments
thereof prior to their scheduled maturity in an aggregate amount, when
aggregated with the amount of Restricted Payments made pursuant to
Section 7.06(j), not to exceed (A) $750,000,000 plus (B) the Available Amount,
provided that, at the time of any such payment, no Event of Default shall have
occurred and be continuing or would result therefrom.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of (A) any Rollover Notes Documents, (B) the
Sterling Notes Documents or (C) any Subordinated Debt Documents without the
consent of the Required Lenders (not to be unreasonably withheld or delayed).

Section 7.09 First Lien Senior Secured Leverage Ratio. Except with the written
consent of the Required Revolving Credit Lenders, permit the First Lien Senior
Secured Leverage Ratio as of the last day of any Test Period set forth below to
be greater than the ratio set forth opposite such Test Period below:

 

Test Period Ended

  

First Lien Senior Secured

Leverage Ratio

the last day of the first full fiscal quarter through the last day of the fourth
full fiscal quarter, in each case, ending after the Closing Date

   4.75:1.00

the last day of the fifth full fiscal quarter through the last day of the sixth
full fiscal quarter, in each case, ending after the Closing Date

   4.50:1.00

the last day of the seventh full fiscal quarter through the last day of the
eighth full fiscal quarter, in each case, ending after the Closing Date

   4.25:1.00

the last day of the ninth full fiscal quarter through the last day of the tenth
full fiscal quarter, in each case, ending after the Closing Date

   4.00:1.00

the last day of the eleventh full fiscal quarter ending after the Closing Date

   3.75:1.00

the last day of the twelfth full fiscal quarter through the last day of the
thirteenth full fiscal quarter, in each case, ending after the Closing Date

   3.50:1.00

 

-136-



--------------------------------------------------------------------------------

Test Period Ended

  

First Lien Senior Secured

Leverage Ratio

the last day of the fourteenth full fiscal quarter through the last day of the
fifteenth full fiscal quarter, in each case, ending after the Closing Date

   3.25:1.00

the last day of the sixteenth full fiscal quarter through the last day of the
seventeenth full fiscal quarter, in each case, ending after the Closing Date

   3.00:1.00

the last day of the eighteenth full fiscal quarter through the last day of the
nineteenth full fiscal quarter, in each case, ending after the Closing Date

   2.75:1.00

thereafter

   2.50:1.00

Notwithstanding the foregoing, this Section 7.09 shall be in effect (and shall
only be in effect) as of the last day of any Test Period set forth above when
(i) Letters of Credit with an aggregate Outstanding Amount in excess of
$50,000,000 (other than those Cash Collateralized in an amount equal to the
Outstanding Amount thereof), (ii) any Revolving Credit Loans or (iii) any Swing
Line Loans, in each case, are outstanding as of the last day of such Test
Period.

Section 7.10 Negative Pledge and Subsidiary Distributions. Enter into any
agreement, instrument, deed or lease which prohibits or limits (i) the ability
of any Loan Party to create, incur, assume or suffer to exist any Lien upon any
of their respective properties or revenues, whether now owned or hereafter
acquired, for the benefit of the Secured Parties with respect to the Obligations
or under the Loan Documents (ii) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests;
provided that the foregoing shall not apply to:

(a) restrictions and conditions imposed by (A) law, (B) any Loan Document or
(C) the Senior Secured Notes Indenture and other documents relating to the
Senior Secured Notes;

(b) restrictions and conditions existing on the Closing Date or to any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(c) customary restrictions and conditions arising in connection with any
Disposition permitted by Section 7.05;

(d) customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the

 

-137-



--------------------------------------------------------------------------------

scope of any such restriction or condition), provided that such agreement was
not entered into in contemplation of such Person becoming a Restricted
Subsidiary and the restriction or condition set forth in such agreement does not
apply to the Borrower or any other Restricted Subsidiary;

(g) any restrictions or conditions in any Indebtedness permitted pursuant to
Section 7.03 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance or, in
the case of Indebtedness of any Non-Loan Party, are imposed solely on such
Non-Loan Party and its Subsidiaries, provided that any such restrictions or
conditions permit compliance with the Collateral and Guarantee Requirement and
Section 6.10;

(h) any restrictions on cash or other deposits imposed by agreements entered
into in the ordinary course of business;

(i) customary provisions in shareholders agreements, joint venture agreements,
organizational documents or similar binding agreements relating to any JV Entity
or non-Wholly-Owned Restricted Subsidiary and other similar agreements
applicable to JV Entities and non-Wholly-Owned Restricted Subsidiaries permitted
under Section 7.02 and applicable solely to such JV Entity or non-Wholly-Owned
Restricted Subsidiary and the Equity Interests issued thereby;

(j) customary restrictions in leases, subleases, licenses or asset sale
agreements and other similar contracts otherwise permitted hereby so long as
such restrictions may relate to the assets subject thereto; and

(k) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03 that
are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type, so long as the Borrower
shall have determined in good faith that such restrictions will not adversely
affect in any material respect its obligation or ability to make any payments
required hereunder.

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (k) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 6.03(a) or Section 6.04
(solely with respect to the Borrower), Section 6.11, Section 6.13 or Article VII
(other than Section 7.09) or (ii) Section 7.09; provided that an Event of
Default under Section 7.09 is subject to a cure pursuant to Section 8.05;
provided further that an Event of Default under Section 7.09 shall not
constitute an Event of Default for purposes of any Term Loan unless and until
the Revolving Credit Lenders have actually terminated the Revolving Credit
Commitments and/or declared all outstanding obligations under the Revolving
Credit Facilities to be immediately due and payable in accordance with this
Agreement; or

 

-138-



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than (i) with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and (ii) any event requiring
prepayment pursuant to customary asset sale provisions), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
all such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem all such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due (or requires an offer to purchase) as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided further that such failure is
unremedied and is not waived by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, interim
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days; or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

 

-139-



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(j) Invalidity of Collateral Documents. Any material provision of any Collateral
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or any Lender or the satisfaction in
full of all the Obligations, ceases to be in full force and effect or ceases to
create a valid and perfected first priority lien on the Collateral covered
thereby; or any Loan Party contests in writing the validity or enforceability of
any material provision of any Collateral Document; or any Loan Party denies in
writing that it has any or further liability or obligation under any Collateral
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Collateral Document; or

(h) Change of Control. There occurs any Change of Control.

Section 8.02 Remedies Upon Event of Default.

(a) If any Event of Default occurs and is continuing (other than an Event of
Default under Section 8.01(b)(ii) unless the conditions of the second proviso
contained therein have been satisfied), the Administrative Agent may and, at the
request of the Required Lenders, shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f)
with respect to the Borrower, the obligation of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

-140-



--------------------------------------------------------------------------------

(b) Subject to the first proviso in Section 8.01(b)(ii), if any Event of Default
under Section 8.01(b)(ii) occurs and is continuing, the Administrative Agent may
and, at the request of the Required Revolving Credit Lenders, shall take any or
all of the following actions:

(i) declare the commitment of each Lender to make Revolving Credit Loans and
Swing Line Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

(ii) declare the unpaid principal amount of all outstanding Revolving Credit
Loans and Swing Line Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document under
or in respect of the Revolving Credit Facilities to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Revolving Credit Lenders all rights
and remedies available to it and the Revolving Credit Lenders under the Loan
Documents or applicable Laws, in each case under or in respect of the Revolving
Credit Facilities.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Subsidiary that is an Immaterial
Subsidiary or at such time could, upon designation by the Borrower, become an
Immaterial Subsidiary affected by any event or circumstances referred to in any
such clause unless the Consolidated EBITDA of such Subsidiary together with the
Consolidated EBITDA of all other Subsidiaries affected by such event or
circumstance referred to in such clause, shall exceed 5% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries.

Section 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

-141-



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, Unreimbursed Amounts or face amounts of the Loans, L/C Borrowings and
Swap Termination Value under Secured Hedge Agreements and Cash Management
Obligations and for the account of the L/C Issuers, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause (a), to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Cash Management Obligations shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank. Each Cash Management Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.

Section 8.05 Permitted Holders’ Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01(b), in
the event that the Borrower fails to comply with the requirement of the
Financial Covenant from the last day of the Test Period, until the expiration of
the tenth day after the date on which financial statements with respect to the
Test Period in which such covenant is being measured are required to be
delivered pursuant to Section 6.01, any of the Permitted Holders shall have the
right to make a direct or indirect equity investment in the Borrower in cash in
the form of common Equity Interests (or other Qualified Equity Interests
reasonably acceptable to the Administrative Agent) (the “Cure Right”), and upon
the receipt by the Borrower of net cash proceeds pursuant to the exercise of the
Cure Right (the “Cure Amount”), the Financial Covenant shall be recalculated,
giving effect to a pro forma increase to Consolidated EBITDA for such Test
Period in an amount equal to such Cure Amount; provided that (x) such pro forma
adjustment

 

-142-



--------------------------------------------------------------------------------

to Consolidated EBITDA shall be given solely for the purpose of determining the
existence of a Default or an Event of Default under the Financial Covenant with
respect to any Test Period that includes the fiscal quarter for which such Cure
Right was exercised and not for any other purpose under any Loan Document
(including for purposes of determining pricing, mandatory prepayments and the
availability or amount permitted pursuant to any covenant under Article VII) for
the quarter with respect to which such Cure Right was exercised and (y) there
shall be no reduction in Indebtedness in connection with any Cure Amounts for
determining compliance with Section 7.09 and no Cure Amounts will reduce (or
count towards) the First Lien Senior Secured Leverage Ratio or Total Leverage
Ratio for purposes of any calculation thereof for the fiscal quarter with
respect to which such Cure Right was exercised unless the proceeds are actually
applied to prepay Indebtedness pursuant to Section 2.05(a).

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the Financial Covenant during such Test Period (including for purposes of
Section 4.02), the Borrower shall be deemed to have satisfied the requirements
of the Financial Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable Default or Event of Default under Section 8.01 that had occurred
shall be deemed cured; provided that (i) the Cure Right may be exercised on no
more than five (5) occasions, (ii) in each four fiscal quarter period, there
shall be at least two fiscal quarters in respect of which no Cure Right is
exercised and (iii) with respect to any exercise of the Cure Right, the Cure
Amount shall be no greater than the amount required to cause the Borrower to be
in compliance with the Financial Covenant.

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

-143-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest,
charge or other Lien created by the Collateral Documents for and on behalf of or
on trust for) such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through Affiliates, agents, employees or
attorneys-in-fact, such sub-agents as shall be deemed necessary by the
Administrative Agent, and shall be entitled to advice of counsel, both internal
and external, and other consultants or experts concerning all matters pertaining
to such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable to
any Lender for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby, including their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent (except for its own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or the satisfaction of any condition set forth
in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent, or for any
failure of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. No Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that such Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that such Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Requirements of
Law. No Agent shall be liable for any action taken or not taken by it with the
consent or at the request of the Required

 

-144-



--------------------------------------------------------------------------------

Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), or in the absence of its
own gross negligence or willful misconduct.

Section 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent and shall not
incur any liability for relying thereon. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. Subject to the other provisions of
this Article IX, the Administrative Agent shall take such action with respect to
any Event of Default as may be directed by the Required Lenders in accordance
with Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend

 

-145-



--------------------------------------------------------------------------------

credit to the Borrower and the other Loan Parties hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it in its capacity as an Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower, provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto, if any. The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

Section 9.08 Agents in their Individual Capacities. JPMCB and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though JPMCB were not the Administrative
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, JPMCB or its Affiliates may
receive information regarding any Loan Party or any Affiliate of a Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, JPMCB shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” include JPMCB in its individual capacity.

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent and Collateral Agent upon thirty (30) days’ notice to the
Lenders and the Borrower. If the

 

-146-



--------------------------------------------------------------------------------

Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
appointment of a successor agent shall require the consent of the Borrower at
all times other than during the existence of an Event of Default under
Section 8.01(f) or (g) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and Collateral Agent and the term “Administrative Agent” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be (and the term “Collateral Agent” shall mean such successor
collateral agent and/or supplemental agent, as described in Section 9.01(c)),
and the retiring Administrative Agent’s appointment, powers and duties as the
Administrative Agent and Collateral Agent shall be terminated. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent and Collateral Agent, the provisions of this Article IX and Section 10.04
and Section 10.05 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent and Collateral Agent
under this Agreement. If no successor agent has accepted appointment as the
Administrative Agent and Collateral Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent and Collateral Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above (except that in the case
of any collateral security held by the Collateral Agent on behalf of the Lenders
or the L/C Issuer under any of the Loan Documents, the retiring Collateral Agent
shall continue to hold such collateral security until such time as a successor
Collateral Agent is appointed). Upon the acceptance of any appointment as the
Administrative Agent and Collateral Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may reasonably request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
the Administrative Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent and Collateral Agent, and the retiring Administrative Agent
and Collateral Agent shall, to the extent not previously discharged, be
discharged from its duties and obligations under the Loan Documents.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.04(e) and (f), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and

 

-147-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11 Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than any other Loan Party, (iii) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) or (d) below or (v) if the property subject
to such Lien becomes “Excluded Property” (as defined in the Security Agreement);

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(i) and
(o);

(c) (i) if any Subsidiary Guarantor ceases to be a Restricted Subsidiary, or
becomes an Excluded Subsidiary, in each case as a result of a transaction or
designation permitted hereunder (as certified in writing delivered to the
Administrative Agent by a Responsible Officer) or (ii) so long as no Event of
Default has occurred and is continuing at such time, upon the designation by the
Borrower of a Subsidiary Guarantor as a “Designated Non-Guarantor Subsidiary”,
in the case of each of clauses (i) and (ii) above (x) such Subsidiary shall be
automatically released from its obligations under the Guaranty and (y) any Liens
granted by such Subsidiary or Liens on the Equity Interests of such Subsidiary
(to the extent such Equity Interests have become “Excluded Property” (as defined
in the Security Agreement) or are being transferred to a Person that is not a
Loan Party) shall be automatically released.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to

 

-148-



--------------------------------------------------------------------------------

this Section 9.11. In each case as specified in this Section 9.11, the
Administrative Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders, the
Agents, the Lead Arrangers, the Documentation Agents, Syndication Agents, or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent” or “co-arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

Section 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and,
collectively, as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 10.04 and Section 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor

 

-149-



--------------------------------------------------------------------------------

thereto, shall die, become incapable of acting, resign or be removed, all the
rights, powers, privileges and duties of such Supplemental Administrative Agent,
to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Administrative
Agent.

Section 9.14 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender under
any Loan Document an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent fully for
all amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties, additions to Tax or interest and together
with all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.14. The agreements in this Section 9.14 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations. For the avoidance
of doubt, (1) the term “Lender” shall, for purposes of this Section 9.14,
include any L/C Issuer and any Swing Line Lender and (2) this Section 9.14 shall
not limit or expand the obligations of the Borrower or any Guarantor under
Section 3.01 or any other provision of this Agreement.

Section 9.15 Cash Management Obligations; Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Obligations or
Obligations arising under Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly and adversely affected thereby (it being understood that
a waiver of any condition precedent set forth in Section 4.02 or the waiver of
any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

 

-150-



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08, fees or other amounts
without the written consent of each Lender directly and adversely affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Term Loans shall not constitute a postponement
of any date scheduled for the payment of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definition of First
Lien Senior Secured Leverage Ratio or in the component definitions thereof shall
not constitute a reduction in the rate of interest or fees; provided that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Required Revolving Credit Lenders” or Section 8.04 without the
written consent of each Lender directly and adversely affected thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (e) to the extent such transaction does not result
in the release of all or substantially all of the Collateral; or

(f) release all or substantially all of the Guarantees in any transaction or
series of related transactions, without the written consent of each Lender;
provided that any transaction permitted under Section 7.04 or Section 7.05 shall
not be subject to this clause (f) to the extent such transaction does not result
in the release of all or substantially all of the Guarantees;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; (v) any amendment or
waiver that by its terms affects the rights or duties of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected

 

-151-



--------------------------------------------------------------------------------

Class of Lenders that would be required to consent thereto if such Class of
Lenders were the only Class of Lenders; and (vi) only the consent of the
Required Revolving Credit Lenders shall be necessary to amend or waive the terms
and provisions of Sections 7.09, 8.01(b)(ii) and 8.05 (and related definitions
as used in such Sections, but not as used in other Sections of this Agreement).
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the Revolving Credit Loans, the Incremental Term Loans, if
any, and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and, if applicable, the Required Revolving Credit Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any Lender
if such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to cure ambiguities, omissions,
mistakes or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents. Furthermore, with the consent of the Administrative Agent at the
request of the Borrower (without the need to obtain any consent of any Lender),
any Loan Document may be amended to cure ambiguities, omissions, mistakes or
defects.

Neither the Administrative Agent nor the Collateral Agent shall amend or waive
any provision of the Notes Intercreditor Agreement or other Customary
Intercreditor Agreement (other than to cure ambiguities, omissions, mistakes or
defects or to add other parties thereto (to the extent contemplated by
Section 7.01) without the written consent of the Required Lenders.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender.

 

-152-



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuer and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person during the person’s normal business hours. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, any L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number

 

-153-



--------------------------------------------------------------------------------

for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agents from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or their securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

(f) Notice to other Loan Parties. The Borrower agrees that notices to be given
to any other Loan Party under this Agreement or any other Loan Document may be
given to the Borrower in accordance with the provisions of this Section 10.02
with the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent and the Lead Arrangers for all reasonable and documented or
invoiced out-of-pocket costs and expenses associated with the syndication of the
Term B Loans and Revolving Credit Loans and the preparation, execution and
delivery, administration, amendment, modification, waiver and/or enforcement of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Cahill Gordon & Reindel LLP (and any other counsel retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed))
and one local and foreign counsel in each relevant jurisdiction, and (b) to pay
or reimburse the Administrative Agent, the Syndication Agent, the Lead Arrangers
and each Lender for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other

 

-154-



--------------------------------------------------------------------------------

Loan Documents (including all costs and expenses incurred in connection with any
workout or restructuring in respect of the Loans, all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including all Attorney Costs of counsel to the Administrative
Agent). The foregoing costs and expenses shall include all reasonable search,
filing, recording and title insurance charges and fees related thereto, and
other reasonable and documented out-of-pocket expenses incurred by any Agent.
The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 10.04 shall be paid within ten (10) Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

Section 10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender, each Lead Arranger, the
Syndication Agent, each Documentation Agent and their respective Affiliates,
directors, officers, employees, counsel, agents, advisors, and other
representatives (collectively, the “Indemnitees”) from and against any and all
losses, liabilities, damages, claims, and reasonable and documented or invoiced
out-of-pocket fees and expenses (including reasonable Attorney Costs of one
counsel for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee)) of any such Indemnitee
arising out of or relating to any claim or any litigation or other proceeding
(regardless of whether such Indemnitees is a party thereto and whether or not
such proceedings are brought by the Borrower, its equity holders, its
Affiliates, creditors or any other third person) that relates to the
Transaction, including the financing contemplated hereby) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
Release or threat of Release of Hazardous Materials on, at, under or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
the Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its controlled Affiliates or
controlling Persons or any of the officers, directors, employees, agents,
advisors or members of any of the foregoing, in each case who are involved in or
aware of the Transaction (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (y) a material breach of the Loan
Documents by such Indemnitee or one of its Affiliates or (z) disputes solely
between and among such Indemnitees to the extent such disputes do not arise from
any act or omission of the Borrower or any of its Affiliates (other than with
respect to a claim against an Indemnitee acting in its capacity as an Agent or
Lead Arranger or similar role under the Loan Documents unless

 

-155-



--------------------------------------------------------------------------------

such claim arose from the gross negligence, bad faith or willful misconduct of
such Indemnitee). No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, managers, partners, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes other than Taxes that represent liabilities, obligations, losses,
damages, etc., with respect to a non-Tax claim.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), neither Holdings nor any of
its Subsidiaries may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower, provided that, no consent of the Borrower shall be required
for an assignment (1) of any Term Loan to any other Lender, any Affiliate of a
Lender or any Approved Fund or, (2) of any Term Loan, Revolving Credit Loans or
Revolving Credit Commitment, if an Event of Default under Section 8.01(a),
(f) or (g) (in the case of Section 8.01(f) or (g), with respect to the Borrower)
has occurred and is continuing, to any Assignee;

 

-156-



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) each L/C Issuer at the time of such assignment, provided that no consent of
such L/C Issuers shall be required for any assignment of a Term Loan; and

(D) in the case of any assignment of any of the Revolving Credit Facility, the
Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan unless the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Sections 3.01(f) and (g);

(D) the Assignee shall not be a Disqualified Lender;

(E) the Assignee shall not be a Defaulting Lender; and

(F) in case of an assignment to a Sponsor Affiliated Lender, (1) after giving
effect to such assignment, to all other assignments with all Sponsor Affiliated
Lenders, the aggregate principal amount of all Loans and Commitments then held
by all Sponsor Affiliated Lenders (other than Affiliated Debt Funds) shall not
exceed 30% of the aggregate unpaid principal amount of the Term Loans then
outstanding, (2) no Revolving Credit Loans or Revolving Credit Commitments shall
be assigned to any Sponsor Affiliated Lender; provided that Revolving Credit
Loans and Revolving Credit Commitments held by a Lender that becomes a
Defaulting Lender may be assigned to a Sponsor Affiliated Lender (other than
Holdings or its Restricted Subsidiaries), (3) no proceeds of Revolving Credit
Loans shall be used, directly or indirectly, to consummate such assignment,

 

-157-



--------------------------------------------------------------------------------

(4) any Loans assigned to Holdings or its Restricted Subsidiaries shall be
cancelled promptly upon such assignment, (5) in the event that any proceeding
under the Bankruptcy Code shall be instituted by or against the Borrower or any
other Guarantor, each Sponsor Affiliated Lender shall acknowledge and agree that
they are each “insiders” under Section 101(31) of the Bankruptcy Code and, as
such, the claims associated with the Loans and Commitments owned by it shall not
be included in determining whether the applicable class of creditors holding
such claims has voted to accept a proposed plan for purposes of
Section 1129(a)(10) of the Bankruptcy Code, or, alternatively, to the extent
that the foregoing designation is deemed unenforceable for any reason, each
Sponsor Affiliated Lender shall vote in such proceedings in the same proportion
as the allocation of voting with respect to such matter by those Lenders who are
not Sponsor Affiliated Lenders, except to the extent that any plan of
reorganization proposes to treat the Obligations held by such Sponsor Affiliated
Lender in a manner that is less favorable in any material respect to such
Sponsor Affiliated Lender than the proposed treatment of similar Obligations
held by Lenders that are not Sponsor Affiliated Lenders; provided that this
clause (5) shall not apply to Affiliated Debt Funds, (6) such Sponsor Affiliated
Lender will not receive information provided solely to Lenders and will not be
permitted to attend or participate in (or receive any notice of) Lender meetings
or conference calls and will not be entitled to challenge the Administrative
Agent’s and the Lenders’ attorney-client privilege as a result of their status
as Sponsor Affiliated Lenders and (7) notwithstanding anything to the contrary
contained herein, any such Loans acquired by a Sponsor Affiliated Lender may,
with the consent of the Borrower, be contributed to the Borrower and exchanged
for debt or equity securities that are otherwise permitted to be issued at such
time.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a processing and recordation fee of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.03, 3.04, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note (if any), the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this clause (c) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e). For greater certainty, any assignment by a
Lender pursuant to this Section 10.07 shall not in any way constitute or be
deemed to constitute a novation, discharge, recession, extinguishment or
substitution of the existing Indebtedness and any Indebtedness so assigned shall
continue to be the same obligation and not a new obligations.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) and currencies of the Loans, L/C
Obligations

 

-158-



--------------------------------------------------------------------------------

(specifying the Unreimbursed Amounts), L/C Borrowings and amounts due under
Section 2.04, owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
demonstrable error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender (with respect to its own interests only), at any
reasonable time and from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Defaulting Lender) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a), (b), (c),
(d), (e) or (f) that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.03 and 3.04 (through the applicable Lender),
subject to the requirements and limitations of such Sections (including
Section 3.01(e) and (f) and Sections 3.05 and 3.06), to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant complies with Section 2.13 as though it
were a Lender. Any Lender that sells participations shall maintain a register on
which it enters the name and the address of each Participant and the principal
and interest amounts of each Participant’s participation interest in the
Commitments and/or Loans (or other rights or obligations) held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent demonstrable error, and the Borrower and such Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation interest as the owner thereof for all purposes
notwithstanding any notice to the contrary. In maintaining the Participant
Register, such Lender shall be acting as the agent of the Borrower solely for
purposes of applicable United States federal income tax law and undertakes no
duty, responsibility or obligation to the Borrower (without limitation, in no
event shall such Lender be a fiduciary of the Borrower for any purpose). No
Lender shall have any obligation to disclose all or any portion of a Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish in connection with a Tax audit that such
commitment, loan, or other obligation is in registered form under
Section 5f.103(c) of the United States Treasury Regulations or, if different,
under Sections 871(h) or 881(c) of the Code.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.03 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or except to the extent such entitlement to a greater
payment results from a Change in Law after the Participant became a Participant.

 

-159-



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.03 and 3.04, subject to the requirements and limitations of
such Sections (including Section 3.01(e) and (f) and Sections 3.05 and 3.06), to
the same extent as if such SPC were a Lender, but neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.03 or 3.04) except to
the extent any entitlement to greater amounts results from a Change in Law after
the grant to the SPC occurred, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable and such liability shall remain with the Granting Lender, and (iii) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Loan Document, remain the
lender of record hereunder. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee Obligation or credit or liquidity enhancement to such
SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation

 

-160-



--------------------------------------------------------------------------------

of the relevant L/C Issuer or the Swing Line Lender, as the case may be. If an
L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make, Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g) or Section 10.07(i),
counterparty to a Swap Contract or Securitization Financing, Eligible Assignee
of or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement; (f) with the written
consent of the Borrower; (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner regulating any Lender; (i) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender); or (j) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, managers, officers, employees, trustees, investment
advisors or agents, relating to Holdings, the Borrower or any of their
Subsidiaries or their business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08, including, without
limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness (in any currency) at any time owing by, such
Lender and its Affiliates or such L/C Issuer and its Affiliates, as the case may
be, to or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate

 

-161-



--------------------------------------------------------------------------------

shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party that is a Foreign
Subsidiary or a Domestic Foreign Holding Company. Each Lender and L/C Issuer
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender or L/C Issuer, as the case may
be; provided that the failure to give such notice shall not affect the validity
of such setoff and application. The rights of the Administrative Agent, each
Lender and each L/C Issuer under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender and such L/C Issuer may have.

Section 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 10.11 Integration. This Agreement, together with the other Loan
Documents and the Fee Letter, comprises the complete and integrated agreement of
the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. The provisions of Sections 10.15 and 10.16 shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

-162-



--------------------------------------------------------------------------------

Section 10.14 GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND
WILL EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN CONNECTION WITH
EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN WHICH SUCH
COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE EXTENT THE
COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION OVER SUCH
LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

-163-



--------------------------------------------------------------------------------

Section 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provisions of this Section 10.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

Section 10.19 USA PATRIOT Act. Each Lender hereby notifies the Borrower that,
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

Section 10.20 Notes Intercreditor Agreement. Reference is made to the Notes
Intercreditor Agreement. Each Lender (and, by its acceptance of the benefits of
any Collateral Document, each other Secured Party) hereunder (a) acknowledges
that it has received a copy of the Notes Intercreditor Agreement, (b) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Notes Intercreditor Agreement and (c) authorizes and instructs the
Collateral Agent to enter into the Notes Intercreditor Agreement as Collateral
Agent and on behalf of such Lender or other Secured Party.

Section 10.21 Obligations Absolute. To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

 

-164-



--------------------------------------------------------------------------------

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

Section 10.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledge and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lead Arrangers are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arrangers, on the other hand, (B) each of the
Borrower and Holdings have consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings are capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, each Lender and
each Lead Arranger each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower,
Holdings or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, nor any Lender or Lead Arranger has any
obligation to the Borrower, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Lender and each Lead Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and neither the Administrative Agent nor any Lead Arranger has any
obligation to disclose any of such interests to the Borrower, Holdings or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and Holdings hereby waive and release any claims that it may have
against the Administrative Agent, each Lender and each Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-165-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

H. J. HEINZ COMPANY,
as the Borrower

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HAWK ACQUISITION SUB, INC.,
as the Initial Borrower

By:  

/s/ Paulo Basilio

  Name: Paulo Basilio   Title: Vice President and Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HAWK ACQUISITION INTERMEDIATE CORPORATION II,

    as Holdings

By:  

/s/ Paulo Basilio

  Name: Paulo Basilio  

Title: Vice President, Chief Financial Officer and

          Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender

By:  

/s/ Sarah L. Freedman

  Name: Sarah L. Freedman   Title: Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Swing Line Lender and Lender

By:  

/s/ Sarah L. Freedman

  Name: Sarah L. Freedman   Title: Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association,
as Lender

By:  

/s/ Joe Mynatt

  Name:   Joe Mynatt   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK plc,     as Lender

By:

 

/s/ Regina Tarone

 

Name: Regina Tarone

 

Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,     as Lender By:  

/s/ Justin Tichauer

  Name: Justin Tichauer   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANCO DO BRASIL S.A., acting through its New York Branch,     as Lender By:  

/s/ Alexandre Alves de Souza

  Name: Alexandre Alves de Souza   Title: General Manager By:  

/s/ Joao Carlos Telles

  Name: Joao Carlos Telles   Title: Deputy General Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,     as Lender By:  

/s/ CHRISTOPHER SKED

  Name: CHRISTOPHER SKED   Title: Director By:  

/s/ Nicole Mitchell

  Name: Nicole Mitchell   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH,
    as Lender By:  

/s/ Bram Stevens

  Name: Bram Stevens   Title: Executive Director By:  

/s/ Ken Bravo

  Name: Ken Bravo   Title: Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,
as Lender

By:  

/s/ Doreen Barr

  Name: Doreen Barr   Title: Authorized Signatory  

/s/ Alex Verdone

  Name: Alex Verdone   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA,
as Lender

By:  

/s/ Mark Walton

  Name:   Mark Walton   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,
as Lender

By:  

/s/ James P. Kelly

  Name:   James P. Kelly   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Itau BBA International plc, formerly Itau BBA International Limited, as Lender

By:  

/s/ Renato Lulia Jacob

  Name: Renato Lulia Jacob   Title: Executive Board Member By:  

/s/ Almir Vignoto

  Name: Almir Vignoto   Title: Chief Executive Officer

LOGO [g555504page31.jpg]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK N.A.,
as Lender

By:  

/s/ Tracy J. DeCock

  Name: Tracy J. DeCock   Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA
as Lender

By:  

/s/ Gordon MacArthur

  Name:   Gordon MacArthur   Title: Authorized Signatory By:  

/s/ Michael Atherton

  Name:   Michael Atherton   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corp.,
as Lender

By:  

/s/ David Kee

  Name: David Kee   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,     as Lender By:  

/s/ George Stoecklein

  Name: George Stoecklein   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,
    as Lender By:  

/s/ Lana Gifas

  Name: Lana Gifas   Title: Director By:  

/s/ David Urban

  Name: David Urban   Title: Associate Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.,
as Lender

By:  

/s/ Kelly Chin

  Name: Kelly Chin   Title: Authorized Signatory

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

Morgan Stanley Senior Funding, Inc.,
as Lender

By:  

/s/ Kelly Chin

  Name: Kelly Chin   Title: Vice President

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

INTESA SANPAOLO SpA,
as Lender

By:  

/s/ Manuela Insana

  Name: Manuela Insana   Title: Vice President By:  

/s/ Francesco Di Mario

  Name: Francesco Di Mario   Title: First Vice President & Head of Credit

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank, National Association,
as Lender

By:  

/s/ Robert C. Mayer, Jr.

  Name: Robert C. Mayer, Jr.   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Standard Chartered Bank,
as Lender

By:  

/s/ Johanna Minaya

  Name: Johanna Minaya   Title: Associate Director By:  

/s/ Robert K. Reddington

  Name: Robert K. Reddington  

Title: Credit Documentation Manager

          Credit Documentation Unit, WS Legal Americas

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank,
as Lender

By:  

/s/ Blake Wright

  Name: Blake Wright   Title: Managing Director By:  

/s/ Mike McIntyre

  Name: Mike McIntyre   Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company,
as Lender

By:  

/s/ Jeffrey P. Sullivan

  Name: Jeffrey P. Sullivan   Title: Vice President

 

[Signature Page to Credit Agreement]